Exhibit 10.4

EXECUTION COPY

Santander Consumer USA Inc.

(an Illinois corporation)

SHAREHOLDERS AGREEMENT

Dated as of December 31, 2011

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION

     2   

1.1. Definitions

     2   

1.2. Rules of Construction

     23   

ARTICLE II TRANSFERS OF SECURITIES

     24   

2.1. General; Joinder Agreement; Certain Transfers

     24   

2.2. Co-Sale Rights

     25   

2.3. Right of First Offer on Transfers by SHUSA

     27   

2.4. Bring-Along Rights

     28   

2.5. Certain Transfer Procedures

     32   

2.6. Certain Assignment Rights

     32   

ARTICLE III IPO PUT OPTION

     33   

3.1. IPO Put Option

     33   

3.2. Guarantee of IPO Put Option

     33   

3.3. Determination of IPO Put Option Fair Market Value

     34   

3.4. IPO Put Option Price, IPO Put Option Notice and Closing

     36   

3.5. Termination of the IPO Put Option

     38   

ARTICLE IV DEADLOCK PUT/CALL OPTIONS

     38   

4.1. Deadlock Put and Call Rights

     38   

4.2. Guarantee of Deadlock Put Option

     38   

4.3. Determination of Deadlock Fair Market Value

     39   

4.4. Deadlock Put/Call Option Price, Deadlock Put/Call Option Notice and Closing

     43   

4.5. Termination of the Deadlock Put Option and the Deadlock Call Option

     46   

ARTICLE V OTHER PUT/CALL OPTIONS

     46   

5.1. Employment Termination Put and Call Rights; Loan Agreement Call Rights

     46   

5.2. Determination of Dundon Put/Call Fair Market Value

     47   

5.3. Dundon Put/Call Option Price, Employment Put/Call Option Notice and Closing

     50   

ARTICLE VI ADDITIONAL AGREEMENTS

     52   

6.1. Board of Directors

     52   

6.2. Shareholder Reserved Matters

     54   

6.3. Acquirer Group Termination

     55   

6.4. Matters with Respect to the Acquirer Group

     56   

6.5. Matters with Respect to Management

     56   

6.6. Matters with Respect to Significant Subsidiaries

     58   

6.7. Provisions Concerning Executive and Dundon Holdco

     59   

6.8. Provisions Concerning the New Acquirer

     60   



--------------------------------------------------------------------------------

September 30,

6.9. Governance Committee

       60   

6.10. Non-Compete

       61   

6.11. Potential Acquisition

       61   

6.12. Contingent Adjustments

       63   

6.13. Dividends and Distributions

       68   

6.14. Financing Matters

       69   

6.15. IPO

       71   

6.16. Certain Tax Matters

       72   

6.17. Regulatory and Compliance Matters

       75   

6.18. Information and Access

       75   

6.19. Outside Activities

       76   

6.20. SHUSA Swap Adjustment Payment

       77   

6.21. Reincorporation

       78   

6.22. Servicer Guarantees

       79   

6.23. New Acquirer Funding Obligation

       79   

6.24. Dundon Holdco Adjustments

       79   

6.25. Assignments under the Note Purchase Agreement; Transfers of the Notes

       80   

ARTICLE VII PREEMPTIVE RIGHTS

       81   

7.1. Preemptive Rights

       81   

7.2. Preemptive Notice; Closing of Preemptive Issue

       81   

ARTICLE VIII REGISTRATION RIGHTS

       82   

8.1. Demand Registration

       82   

8.2. Piggyback Registration

       84   

8.3. Underwritten Offering; Priority

       85   

8.4. Shelf Registration Statement

       85   

8.5. Suspension of Resales

       86   

8.6. Registration Expenses

       86   

8.7. Restrictions on Public Sale

       87   

8.8. Registration Procedures

       87   

8.9. Obligations of Sellers

       91   

8.10. Free Writing Prospectuses

       91   

8.11. Indemnification and Contribution

       91   

8.12. Transfer of Registration Rights

       93   

8.13. Rule 144

       94   

8.14. Termination of Registration Rights

       94   

ARTICLE IX SECURITIES LAW COMPLIANCE; LEGENDS

       94   

9.1. Restrictive Legends

       94   

9.2. Removal of Legends, Etc.

       94   

9.3. Additional Legend

       95   

 



--------------------------------------------------------------------------------

September 30,

ARTICLE X AMENDMENT AND WAIVERS

       95   

10.1. Amendment

       95   

10.2. Waivers; Extensions

       95   

ARTICLE XI TERMINATION

       96   

11.1. Termination of Existing Shareholders Agreement

       96   

11.2. Termination of this Agreement

       96   

ARTICLE XII MISCELLANEOUS

       96   

12.1. Severability

       96   

12.2. Entire Agreement

       96   

12.3. Successors and Assigns

       97   

12.4. Counterparts; Facsimile Signatures

       97   

12.5. Remedies

       97   

12.6. Notices

       97   

12.7. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

       100   

12.8. Further Assurances

       101   

12.9. Representations and Warranties of the Shareholders

       101   

12.10. Brokers

       101   

12.11. No Third Party Reliance

       101   

12.12. Certain Waivers

       102   

 



--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT

This SHAREHOLDERS AGREEMENT, dated as of December 31, 2011 (this “Agreement”),
is entered into by and among Santander Consumer USA Inc., an Illinois
corporation (the “Company”), Santander Holdings USA, Inc., a Virginia
corporation (“SHUSA”), DDFS LLC, a Delaware limited liability company (“Dundon
Holdco”), Thomas G. Dundon, an individual (“Executive”), Sponsor Auto Finance
Holdings Series LP, a Delaware limited partnership (the “New Acquirer”), and,
solely for purposes of Sections 2.4, 3.2, 3.4, 3.5, 4.2, 5.1, 6.10, 6.12, 6.13,
6.14, 6.22, 6.25, 10.1, 10.2, 11.1 and 11.2 and Article XII, Banco Santander,
S.A., a Spanish sociedad anonima (“Banco Santander”).

W I T N E S S E T H:

WHEREAS, the Company, Banco Santander, Dundon Holdco and Executive entered into
the Stockholders Agreement dated as of September 23, 2006, which was amended and
restated as of August 24, 2009 (the “Existing Stockholders Agreement”);

WHEREAS, on the date hereof, Dundon Holdco purchased 5,140,468.58 shares of
common stock, no par value (the “Common Stock”), of the Company pursuant to the
Investment Agreement dated as of October 20, 2011 between the Company and Dundon
Holdco (the “Dundon Investment Agreement”);

WHEREAS, on the date hereof, the New Acquirer purchased 32,438,127.19 shares of
Common Stock pursuant to the Investment Agreement dated as of October 20, 2011
among the Company, the New Acquirer and, for purposes of certain sections
specified therein, SHUSA (the “New Acquirer Investment Agreement” and, together
with the Dundon Investment Agreement, the “Investment Agreements”);

WHEREAS, on the date hereof, after giving effect to the purchases pursuant to
the Investment Agreements, SHUSA owns 84,339,130.70 shares of Common Stock,
representing 65% of the outstanding Common Stock on the date hereof, Dundon
Holdco owns 12,975,250.88 shares of Common Stock, representing 10% of the
outstanding Common Stock on the date hereof, the New Acquirer owns 32,438,127.19
shares of Common Stock, representing 25% of the outstanding Common Stock on the
date hereof and the Acquirer Group owns 45,413,378.07 shares of Common Stock,
representing 35% of the outstanding Common Stock on the date hereof;

WHEREAS, in connection with the purchases of Common Stock by Dundon Holdco and
the New Acquirer on the date hereof, the Company, SHUSA, Dundon Holdco and
Executive now desire to terminate the Existing Stockholders Agreement;

WHEREAS, in connection with the purchases pursuant to the Investment Agreements,
it is the intention of the Company and the Shareholders that the Shareholders
will jointly manage the Company and will share control over it, all of the
foregoing subject to the terms and conditions of this Agreement, the Investment
Agreements and the Company’s articles of incorporation and by-laws;

 

1



--------------------------------------------------------------------------------

WHEREAS, in connection with the foregoing, the Company, SHUSA, Dundon Holdco,
Executive, Banco Santander and the New Acquirer desire to establish in this
Agreement certain terms and conditions concerning the Shareholders’ relationship
with and investments in the Company;

NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions.

The following capitalized terms used in this Agreement have the meanings
assigned to them below:

“Accepting Offeree” has the meaning assigned to such term in Section 2.3(c).

“Acquired Loan Impairment” means any allowance recorded by the Company for
future credit losses on Acquired Portfolios over and above the accretable
discount or premium and the nonaccretable discount calculated upon acquisition
of the Acquired Portfolios in accordance with ASC 310-30.

“Acquired Portfolios” means retail installment contracts or securities
representing interest in retail installment contracts acquired by the Company or
its consolidated Subsidiaries from third party lenders or finance companies.
“Acquired Portfolios” excludes contracts originated directly by the Company or
acquired from auto dealers or third party sellers in the ordinary course of
business.

“Acquired Shares” means, with respect to each Acquirer, the shares of Common
Stock purchased by such Acquirer pursuant to its Investment Agreement.

“Acquirer Deadlock Put Objection” has the meaning assigned to such term in
Section 4.3(b).

“Acquirer Group” means, collectively as a group, each of Dundon Holdco and the
New Acquirer.

“Acquirer Group Directors” has the meaning assigned to such term in
Section 6.1(a).

“Acquirer Group Representative” has the meaning assigned to such term in
Section 6.4(a).

“Acquirer Group Termination” has the meaning assigned to such term in
Section 6.1(e).

“Acquirer IPO Objection” has the meaning assigned to such term in
Section 3.3(c).

“Acquirers” means each of Dundon Holdco and the New Acquirer.

 

2



--------------------------------------------------------------------------------

“Acquirer’s Proposed Deadlock Call Option Contingent Adjustment Value” has the
meaning assigned to such term in Section 4.3(c).

“Acquirer’s Proposed Deadlock Fair Market Value” has the meaning assigned to
such term in Section 4.3(c).

“Acquirer’s Proposed Deadlock Put Option Contingent Adjustment Value” has the
meaning assigned to such term in Section 4.3(c).

“Acquisition Price” means, with respect to each Acquirer, the aggregate price
paid by such Acquirer for its Acquired Shares.

“Additional Financing” means any increase in the total commitments under the
Santander ABS Credit Agreement.

“Additional Financing Costs” means the product of (a) the total financing costs
for all indebtedness of the Company and Subsidiaries of the Company during the
one-year period immediately preceding the payment of any Applicable Dundon
Contingent Payment and (b) a fraction, (i) the numerator of which is the amount
of the Dundon Contingent Payment Excess, and (ii) the denominator of which is
the average daily outstanding balance of all indebtedness of the Company during
such one-year period.

“Additional Santander Facilities” has the meaning assigned to such term in
Section 6.14(d).

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, owns or controls, is under common ownership or control
with, or is owned or controlled by, such specified Person. With respect to any
Person, the term “Affiliate” shall include any investment funds, vehicles,
holding companies or partnerships managed by such Person or any Affiliate of
such Person, but shall exclude any portfolio company of such Person and any
Person controlled by any such portfolio company. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.

“Allocated Interest Costs” means:

(a) For the purpose of determining net income from Acquired Portfolios used in
the calculation of the Run-Off Portfolio NPV, Allocated Interest Costs for a
given projection period will be calculated as the product of (1) the average
projected outstanding balance of the applicable Acquired Portfolios during such
period multiplied by (2) the Company’s projected total interest expense, on a
consolidated basis, during such period divided by (3) the book value of the
Company’s total earning assets, on a consolidated basis after reserves,
impairments and allowances, as of December 31, 2015.

(b) For the purpose of determining Recurring Net Income, Allocated Interest
Costs for a given historical period will be calculated as the product of (1) the
average outstanding balance of the Acquired Portfolios during such period
multiplied by (2) the Company’s average

 

3



--------------------------------------------------------------------------------

annual total interest expense, determined on a consolidated basis, during such
period divided by (3) the average book value of the Company’s total earning
assets, on a consolidated basis after reserves, impairments and allowances, at
each fiscal quarter end during such period.

“Applicable Date” means the date of payment of any Dundon Contingent Payment.

“Applicable Dundon Contingent Payment” means a Dundon Contingent Payment the
result of which is that the sum of the amount of (a) such Dundon Contingent
Payment, (b) all dividends and other distributions declared by the Company
during the Applicable Dividend Period and (c) all dividends and other
distributions expected, pursuant to the then current Dividend Policy, to be
declared by the Company after the Applicable Date through the end of the fiscal
year in which the Dundon Contingent Payment is made, is greater than the
Dividend Threshold (the amount of such excess, the “Dundon Contingent Payment
Excess”).

“Applicable Employment Termination” means (i) the termination of Executive’s
employment by the Company under the Employment Agreement for any reason other
than Cause following the occurrence of a Deadlock (as determined pursuant to
Section 4.4(e)) and during the continuation of such Deadlock and (ii) in
connection with such termination, SHUSA, pursuant to the Employment Call Option,
purchases Dundon Holdco’s Shares.

“Applicable Dividend Period” means, with respect to any Dundon Contingent
Payment, the period beginning on January 1st of the year in which the Dundon
Contingent Payment is made and ending on the Applicable Date.

“Applicable Periods” has the meaning assigned to such term in Section 6.3(a).

“Article IV Termination” means the earlier of (a) the occurrence of an Acquirer
Group Termination and (b) May 31, 2015, provided that, solely for purposes of
this clause (b), following May 31, 2015 an Article IV Termination will be deemed
not to have occurred for successive two-year periods unless SHUSA, on the one
hand, or the Acquirer Group, on the other hand, gives written notice to the
Company of its rejection of such extension at least six months prior to the
commencement of such two-year period. Solely for purposes of this definition,
(i) Dundon Holdco will no longer be considered a member of the Acquirer Group
for purposes of providing the notice referred to in the preceding sentence if
and when the total number of Shares owned by Dundon Holdco (excluding any Shares
acquired by Dundon Holdco or Executive after the date of this Agreement pursuant
to any equity-based compensation plan) divided by the total number of Shares
outstanding as of the date of this Agreement (as adjusted from time to time for
any reorganization, reclassification, stock split, stock dividend, reverse stock
split, or other like changes in the Company’s capitalization since the date of
this Agreement) is less than 5% and (ii) the New Acquirer will no longer be
considered a member of the Acquirer Group for purposes of providing the notice
referred to in the preceding sentence if and when the total number of Shares
owned by the New Acquirer divided by the total number of Shares outstanding as
of the date of this Agreement (as adjusted from time to time for any
reorganization, reclassification, stock split, stock dividend, reverse stock
split, or other like changes in the Company’s capitalization since the date of
this Agreement) is less than 12.5%.

“Available Financing” has the meaning assigned to such term in Section 6.14(c).

 

4



--------------------------------------------------------------------------------

“Average Stock Price” means the arithmetic mean of the daily VWAP for the Common
Stock for each of the ten consecutive complete Trading Days ending on (and
including) the day that is the trading day immediately prior to the Post-IPO
SHUSA Contingent Adjustment Payment Date, the Post-IPO New Acquirer Contingent
Adjustment Payment Date or any other date of determination, as applicable.

“Banco Santander” has the meaning assigned to such term in the Preamble.

“Bank Holding Company Act” means the Bank Holding Company Act of 1956, as
amended, or any successor federal statute, and the rules and regulations
promulgated thereunder, all as the same shall be in effect from time to time.

“Base Case” means the estimated credit losses for all Organic Loans held by the
Company based upon the projected loss curves as determined by the Company’s
Decision Science group.

“Blackout Period” has the meaning assigned to such term in Section 8.1(c).

“Board” and “Board of Directors” means the Board of Directors of the Company.

“Board Observers” has the meaning assigned to such term in Section 6.1(f).

“Board Reserved Matters” has the meaning assigned to such term in the by-laws of
the Company.

“Bring-Along Buyer” has the meaning assigned to such term in Section 2.4(a).

“Bring-Along Contingent Acquisition Price Adjustment” has the meaning assigned
to such term in Section 2.4(e).

“Bring-Along Disposition Transaction” has the meaning assigned to such term in
Section 2.4(a).

“Bring-Along Notice” has the meaning assigned to such term in the
Section 2.4(a).

“Bring-Along Objection” has the meaning assigned to such term in the
Section 2.4(f)

“Bring-Along Right” has the meaning assigned to such term in Section 2.4(a).

“Bring-Along Shareholders” has the meaning assigned to such term in
Section 2.4(a).

“Bring-Along Transaction Closing” has the meaning as described to it in the
Section 2.4(a).

“Bring-Along Valuation Firm” means (i) Houlihan Lokey, or (ii) to the extent
that Houlihan Lokey is unable or unwilling to serve as the Bring-Along Valuation
Firm, Perella Weinberg Partners, or any other independent, third party,
nationally recognized valuation firm as agreed to in writing by each of the
Company, SHUSA, Dundon Holdco and the New Acquirer.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York,
Dallas, Texas or Madrid, Spain.

“Buyer” has the meaning assigned to such term in the Section 2.2(a).

“Cause” has the meaning assigned to such term in the Employment Agreement.

“CCO” means the Chief Credit Officer of the Company.

“Centerbridge Funds” means CCP II AIV I, L.P and Centerbridge Capital Partners
SBS II, L.P.

“CEO” means the Chief Executive Officer of the Company.

“CEO Applicable Period” has the meaning assigned to such term in Section 6.3(a).

“CFO” means the Chief Financial Officer of the Company.

“Chairman” means the Chairman of the Board of Directors.

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, or any successor provision), other
than Banco Santander and its Affiliates or the New Acquirer, shall be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
or any successor provision), directly or indirectly, of more than 20% of the
outstanding shares of Common Stock (such person or group, a “Change of Control
Owner”) and (b) Banco Santander and its Affiliates shall be the beneficial
owners, directly or indirectly, of fewer shares of Common Stock than the Change
of Control Owner.

“COO” means the Chief Operating Officer of the Company.

“Close of Business” means 5:00 p.m. (New York City time) on the date in
question.

“Closing Date” has the meaning assigned to such term in the New Acquirer
Investment Agreement.

“Commission” means the Securities and Exchange Commission or any other
Governmental Authority at the time administering the Securities Act.

“Common Stock” has the meaning assigned to such term in the Preamble.

“Company” has the meaning assigned to such term in the Preamble.

“Comparable Facility” means the amended and restated facility substantially in
the form attached hereto as Exhibit B.

“Contingent Adjustment Guaranteed Obligations” has the meaning assigned to such
term in Section 6.12(g).

 

6



--------------------------------------------------------------------------------

“Contingent Adjustment Shortfall” has the meaning assigned to such term in
Section 6.12(f).

“Contingent Adjustments” has the meaning assigned to such term in
Section 6.12(b).

“Contingent Adjustment Notice” has the meaning assigned to such term in
Section 6.12(k).

“Contingent Adjustment Valuation Firm” means (i) Houlihan Lokey, or (ii) to the
extent that Houlihan Lokey is unable or unwilling to serve as the Contingent
Adjustment Valuation Firm, Perella Weinberg Partners, or any other independent,
third party, nationally recognized valuation firm as agreed to in writing by
each of the Company, SHUSA, Dundon Holdco and the New Acquirer.

“Cost of Funds” means the weighted average rate of interest on the Company’s
total interest bearing liabilities.

“Credit Loss Allowance” means the sum of the Organic Pool Allowance and Acquired
Loan Impairment. For the avoidance of doubt this is consistent with the credit
loss allowance presented in Note 3 of the Company’s 2010 audited financial
statements.

“Cumulative Investment Securities Gains” means the aggregate net unrealized gain
or (loss) position of the Determination Date Investment Securities as of the
Swap Determination Date, plus (a) realized gains on sales of Determination Date
Investment Securities from the Determination Date to the Swap Determination Date
minus (b) realized losses on sales of Determination Date Investment Securities
from the Determination Date to the Swap Determination Date, minus (c), without
duplication, any permanent impairment of Determination Date Investment
Securities from the Determination Date to the Swap Determination Date. If the
calculation results in a cumulative loss, then the amount shall be deemed zero
for purposes of Section 6.20(b).

“Deadlock” means the Board of Directors or Shareholders become deadlocked on a
Board Reserved Matter or a Shareholder Reserved Matter, as applicable,
reasonably and in good faith, the effect of which is to cause the Company or any
Significant Subsidiary to default on any material obligation or to cause the
Company and its Subsidiaries to be unable to carry on their businesses such
that, in each case, it is reasonably likely that the Company or any Significant
Subsidiary will cease to continue as a going concern.

“Deadlock Call Option” has the meaning assigned to such term in Section 4.1(b).

“Deadlock Call Option Closing Date” has the meaning assigned to such term in
Section 4.4(g).

“Deadlock Call Option Notice” has the meaning assigned to such term in
Section 4.4(g).

“Deadlock Call Option Price” has the meaning assigned to such term in
Section 4.4(b).

“Deadlock Contingent Adjustment Value” has the meaning assigned to such term in
Section 4.3(a).

 

7



--------------------------------------------------------------------------------

“Deadlock Fair Market Value” has the meaning assigned to such term in
Section 4.3(a).

“Deadlock Put Option” has the meaning assigned to such term in Section 4.1(a).

“Deadlock Put Option Closing Date” has the meaning assigned to such term in
Section 4.4(f).

“Deadlock Put Option Notice” has the meaning assigned to such term in
Section 4.4(f).

“Deadlock Put Option Price” has the meaning assigned to such term in
Section 4.4(a).

“Deadlock Put Option Shares” means (i) with respect to Dundon Holdco,
(x) following the expiration or termination of the Employment Agreement, all the
shares of Common Stock held by Dundon Holdco and (y) prior to the expiration or
termination of the Employment Agreement, a number of shares of Common Stock such
that after giving effect to the Transfer by Dundon Holdco pursuant to the
Deadlock Put Option Dundon Holdco’s Proportionate Percentage (excluding any
Shares acquired by Dundon Holdco or Executive after the date of this Agreement
pursuant to any equity-based compensation plan) would be at least 5%, and
(ii) with respect to the New Acquirer, all the shares of Common Stock held by
the New Acquirer.

“Deadlock Substitution Effective Date” has the meaning assigned to such term in
Section 4.3(b).

“Deadlock Valuation Firm” means (i) Houlihan Lokey, or (ii) to the extent that
Houlihan Lokey is unable or unwilling to serve as the Deadlock Valuation Firm,
Perella Weinberg Partners, or any other independent, third party, nationally
recognized valuation firm as agreed to in writing by the Company, SHUSA, Dundon
Holdco and the New Acquirer.

“Declining Offeree” has the meaning assigned to such term in Section 2.3(c).

“Demand Notice” has the meaning assigned to such term in Section 8.1(a).

“Demand Registration Right” has the meaning assigned to such term in
Section 8.1(b).

“Demand Registration Statement” has the meaning assigned to such term in Section
8.1(a).

“Designated Amendment” has the meaning assigned to such term in Section 6.5(d).

“Designated Holders” has the meaning assigned to such term in Section 6.5(d).

“Designated Percentage” means, as of any date of determination, and expressed as
a percent, (a) 1.00 minus (b) (i)(x) the total number of shares of Common Stock
held by the New Acquirer as of the date of this Agreement minus (y) the total
number of shares of Common Stock sold by the New Acquirer pursuant to
Section 2.2 through the time of determination (in each case, as adjusted from
time to time for any reorganization, reclassification, stock split, stock
dividend, reverse stock split, or other like changes in the Company’s
capitalization since the date of this Agreement), divided by (ii) the total
number of shares of Common Stock outstanding at the time of determination, but
excluding for all purposes of this clause (ii) any shares of Common Stock issued
by the Company after the date of this Agreement.

 

8



--------------------------------------------------------------------------------

“Designated Sections” has the meaning assigned to such term in Section 6.5(d).

“Determination Date” has the meaning assigned to such term in the New Acquirer
Investment Agreement.

“Determination Date Investment Securities” means investment securities that
existed as of the Determination Date and were designated as available-for-sale
in the Company’s consolidated financial statements at the Determination Date and
for which the unrealized gains and losses of such investment securities were
recorded in other comprehensive income as of the Determination Date.

“Determination Date Swap Agreements” means interest rate swap agreements that
existed as of the Determination Date and were designated as hedges for
accounting purposes under GAAP for purposes of the Company’s consolidated
financial statements and for which changes in the fair value of the interest
rate swap agreement were recorded in other comprehensive income as of the
Determination Date and for which the recorded value was excluded from the
definition of Tangible Common Equity.

“Disabling Conduct” has the meaning assigned to such term in the Limited
Guaranty (as defined in the Dundon Loan Agreement).

“Dividend Policy” means the dividend policy of the Company approved by the Board
of Directors.

“Dividend Threshold” means, with respect to any fiscal year, the amount of
dividends and other distributions which the Company would pay to its
shareholders pursuant to the then current Dividend Policy.

“Dundon Contingent Payment” has the meaning assigned to such term in
Section 6.24(a).

“Dundon Contingent Payment Excess” has the meaning assigned to such term in the
definition of “Applicable Dundon Contingent Payment”.

“Dundon Holdco” has the meaning assigned to such term in the Preamble.

“Dundon Holdco Adjustment” has the meaning assigned to such term in
Section 6.24(a).

“Dundon Holdco Adjustment Fair Market Value” means the value of the outstanding
shares of Common Stock based on the most recently available fair market value
determination by the Board of Directors pursuant to any equity-based
compensation plan of the Company.

“Dundon Holdco Objection” has the meaning assigned to such term in
Section 5.2(c).

“Dundon Investment Agreement” has the meaning assigned to such term in the
Preamble.

 

9



--------------------------------------------------------------------------------

“Dundon Loan Agreement” means the Amended and Restated Loan Agreement, dated as
December 30, 2011, between Dundon Holdco and Banco Santander, acting through its
New York Branch.

“Dundon Purchase Agreement” means the Stock Purchase Agreement, dated as of
September 23, 2006, by and among The Governor & Company of the Bank of Scotland,
a United Kingdom banking organization, Blake Bozman, Bozman DFS Partnership LP,
a Delaware limited partnership, Executive, Dundon DFS Partnership LP, a Delaware
limited partnership, Scot Foith, Foith DFS Partnership. LP, a Delaware limited
partnership, Bradley Reeves, Reeves DFS Partnership LP, a Delaware limited
partnership, and Banco Santander.

“Dundon Put/Call Adjustment Value” has the meaning assigned to such term in
Section 5.2(a).

“Dundon Put/Call Fair Market Value” has the meaning assigned to such term in
Section 5.2(a).

“Dundon Put/Call Option Price” has the meaning assigned to such term in
Section 5.3(a).

“Dundon Valuation Firm” means (i) Houlihan Lokey, or (ii) to the extent that
Houlihan Lokey is unable or unwilling to serve as the Dundon Valuation Firm,
Perella Weinberg Partners, or any other independent, third party, nationally
recognized valuation firm as agreed to in writing by each of the Company, SHUSA
and Dundon Holdco.

“Employment Agreement” means the Amended and Restated Employment Agreement,
effective as of the date hereof, among the Company, Banco Santander, Executive
and Dundon Holdco.

“Employment Call Option” has the meaning assigned to such term in
Section 5.1(a).

“Employment Call Option Closing Date” has the meaning assigned to such term in
Section 5.3(c).

“Employment Call Option Notice” has the meaning assigned to such term in Section
5.3(c).

“Employment/Loan Substitution Effective Date” has the meaning assigned to such
term in Section 5.1(d).

“Employment Put Option” has the meaning assigned to such term in Section 5.1(a).

“Employment Put Option Closing Date” has the meaning assigned to such term in
Section 5.3(b).

“Employment Put Option Notice” has the meaning assigned to such term in Section
5.3(b).

“Event of Default” has the meaning assigned to such term in the Dundon Loan
Agreement; provided, however, that the occurrence of any of the events described
in Section 9.8 of the Dundon Loan Agreement shall not constitute an Event of
Default for purposes of this Agreement.

 

10



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.

“Executive” has the meaning assigned to such term in the Preamble.

“Existing Stockholders Agreement” has the meaning assigned to such term in the
Preamble.

“FINRA” means the United States Financial Industry Regulatory Authority.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, consistently applied.

“Good Reason” has the meaning assigned to such term in the Employment Agreement;
provided that for purposes of Section 5.1, the definition of Good Reason shall
(i) exclude from the meaning assigned to such term in the Employment Agreement
clause (v), relating to increase in travel, and (ii) replace the text in clause
(vi), relating to assignment of inconsistent duties, with the following phrase:
“assignment by the Board of substantial and continuous duties that are
inconsistent with and outside the scope of duties that (A) Executive currently
performs for Employer (including those contemplated by the Shareholders
Agreement or the articles of incorporation or by-laws of Employer) and/or
(B) are regularly assigned to Presidents and Chief Executive Officers of
businesses that are similar in nature and size to Employer.”

“Governance Committee” has the meaning assigned to such term in Section 6.9(a).

“Governmental Authority” means any domestic or foreign government or political
subdivision thereof, whether on a federal, state or local level and whether
executive, legislative or judicial in nature, including any agency, authority,
board, bureau, commission, court, department or other instrumentality thereof.

“Group Tax Liabilities” means all liability for Taxes allocable to any Person
(other than the Company and its Subsidiaries) imposed on the Company or its
Subsidiaries under Treasury Regulation Section 1.1502-6 or any comparable
provision of any Tax law as a result of joining in, or being included in, the
filing of any consolidated, combined, affiliated, aggregate or unitary Tax
Return with such Person (other than the Company and its Subsidiaries) for any
taxable period (or portion thereof) ending on or prior to the Closing Date.

“Guaranteed Bring-Along Obligations” has the meaning assigned to such term in
Section 2.4(g).

“Guaranteed Deadlock Put Option Obligations” has the meaning assigned to such
term in Section 4.3(a).

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.2.

 

 

11



--------------------------------------------------------------------------------

“Home Owners Loan Act” means the Home Owners Loan Act, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.

“Inability to Perform” has the meaning assigned to such term in the Employment
Agreement.

“Incidental Registration Statement” has the meaning assigned to such term in
Section 8.2(a).

“Indemnified Party” has the meaning assigned to such term in Section 8.11(c).

“Indemnifying Party” has the meaning assigned to such term in Section 8.11(c).

“Investment Agreement” has the meaning assigned to such term in the Preamble.

“Investors” means each of Warburg Pincus (Bermuda) Private Equity X Finance,
L.P., Warburg Pincus X Partners, L.P., KKR SCUSA Holdings L.P., the Centerbridge
Funds, DFS Sponsor Investments LLC and Jason Kulas.

“IPO” means (a) the initial firm commitment underwritten offering of shares of
Common Stock of the Company (or any successor to the Company or any other Person
substantially all of the assets of which directly or indirectly consist of
equity Securities of the Company or any successor to the Company) in a public
offering (whether primary or secondary) pursuant to an effective registration
statement under the Securities Act that results in (i) aggregate proceeds
(without deducting underwriting discounts, expenses and commissions) to the
Company or any such successor to or holding company for the Company and the
selling shareholders of at least $250,000,000.00 and (ii) the shares of Common
Stock of the Company (or any successor to or holding company for the Company or
any other Person substantially all of the assets of which directly or indirectly
consist of equity Securities of the Company or any successor to the Company)
being listed on a national securities exchange or (b) any offering of shares of
Common Stock of the Company (or any successor to the Company or any other Person
substantially all of the assets of which directly or indirectly consist of
equity Securities of the Company or any successor to the Company) in connection
with the exercise by the New Acquirer of its Demand Registration Rights.

“IPO Put Option” has the meaning assigned to such term in Section 3.1.

“IPO Put Option Closing Date” has the meaning assigned to such term in
Section 3.4(c).

“IPO Put Option Contingent Adjustment Value” has the meaning assigned to such
term in Section 3.3(a).

“IPO Put Option Date” has the meaning assigned to such term in Section 3.1.

“IPO Put Option Fair Market Value” has the meaning assigned to such term in
Section 3.3(a).

“IPO Put Option Notice” has the meaning assigned to such term in Section 3.4(c).

 

12



--------------------------------------------------------------------------------

“IPO Put Option Price” has the meaning assigned to such term in Section 3.4(a).

“IPO Put Option Shares” means (i) with respect to Dundon Holdco, (x) following
the expiration or termination of the Employment Agreement, all the shares of
Common Stock held by Dundon Holdco as of the date of this Agreement and
(y) prior to the expiration or termination of the Employment Agreement, a number
of shares of Common Stock such that after giving effect to the Transfer by
Dundon Holdco pursuant to the IPO Put Option Dundon Holdco’s Proportionate
Percentage (excluding any Shares acquired by Dundon Holdco or Executive after
the date of this Agreement pursuant to any equity-based compensation plan) would
be at least 5%, and (ii) with respect to the New Acquirer, its Acquired Shares.
In respect of each Acquirer, its “IPO Put Option Shares” will include any shares
of Common Stock received by such Acquirer as a result of a stock dividend on, or
a stock split of, its shares of Common Stock described in the preceding clauses
(i) and (ii).

“IPO Put Option Valuation Firm” means (i) Houlihan Lokey, or (ii) to the extent
that Houlihan Lokey is unable or unwilling to serve as the IPO Put Option
Valuation Firm, Perella Weinberg Partners, or any other independent, third
party, nationally recognized valuation firm as agreed to in writing by the
Company, SHUSA, Dundon Holdco and the New Acquirer.

“Joinder Agreement” has the meaning assigned to such term in Section 2.1(b).

“Judgment” means any judgment, order or decree of any Governmental Authority.

“Law” mean any Federal, national, state, provincial, local or foreign statute,
law (including common law), ordinance, rule or regulation of any Governmental
Authority.

“Lender” means CaixaBank, S.A., or any permitted holder of the Notes, the
assignment to which was previously consented to in writing by Banco Santander
and SHUSA pursuant to Section 6.25.

“Lien” means any charge, mortgage, pledge, hypothecation, security interest,
restriction, claim, lien or encumbrance of any type whatsoever.

“Liquidity Policy” means the liquidity policy of the Company approved by the
Board of Directors.

“Loan Call Option” has the meaning assigned to such term in Section 5.1(c).

“Loan Call Option Closing Date” has the meaning assigned to such term in Section
5.3(e).

“Loan Call Option Notice” has the meaning assigned to such term in
Section 5.3(e).

“Lock-Up Securities” has the meaning assigned to such term in Section 8.7.

“Loss Coverage” means the number of months of estimated net charge-offs on
Organic Loans that the Organic Pool Allowance will cover as calculated by the
Company under the Stress Case scenario.

 

13



--------------------------------------------------------------------------------

“Losses” has the meaning assigned to such term in Section 8.11(a).

“Material Transaction” has the meaning assigned to such term in Section 8.1(c).

“New Acquirer Acquisition Price Adjustment” has the meaning assigned to such
term in Section 6.12(b).

“New Acquirer Acquisition Price Adjustment Payment Date” has the meaning
assigned to such term in Section 6.12(b).

“New Acquirer Investment Agreement” has the meaning assigned to such term in the
Preamble.

“New Investor” has the meaning assigned to such term in Section 2.6.

“Newco” has the meaning assigned to such term in Section 6.11(a).

“Note Documents” has the meaning assigned to such term in the Note Purchase
Agreement.

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
October 20, 2011 between the New Acquirer and the Lender.

“Notes” mean the Senior Secured Notes due 2018 issued pursuant to the Note
Purchase Agreement.

“Notice of Objection” has the meaning assigned to such term in Section 6.12(k).

“Notice of Swap Determination Objection” has the meaning assigned to such term
in Section 6.20(b).

“Organic Loans” means retail installment contracts or securities representing
interests in retail installment contracts originated by the Company or acquired
by the Company from auto dealers or third party sellers in the ordinary course
of business.

“Organic Pool Allowance” means the allowance recorded by the Company for future
credit losses on Organic Loans. “Organic Pool Allowance” excludes any purchase
discounts or capitalized costs or fees associated with the acquisition or
origination of Organic Loans.

“Original Investors” means each of Warburg Pincus (Bermuda) Private Equity X
Finance, L.P., Warburg Pincus X Partners, L.P., KKR SCUSA Holdings L.P. and the
Centerbridge Funds.

“Outside Activities” has the meaning assigned to such term in Section 6.19.

“Permitted Liens” means (a) Liens created under the Note Documents, (b) Liens
securing the obligations under the Dundon Loan Agreement and (c) Liens securing
obligations of the New Acquirer under any agreements entered into by the New
Acquirer in order to effectively cap, collar or exchange interest rates with
respect to the Notes so long as Banco Santander and SHUSA previously consented
in writing to the entry by the New Acquirer into such agreement.

 

14



--------------------------------------------------------------------------------

“Permitted Transfer” means any Transfer by any Shareholder or any Affiliate
thereof (a) to any Affiliate thereof, (b) to any successor entity thereof,
(c) to any Transferee approved in advance and in writing by SHUSA and the New
Acquirer and (d) after the consummation of an IPO, to any indirect owner of the
New Acquirer, including any limited or general partner of an investment fund.

“Permitted Transferee” means any Person to whom a Permitted Transfer is made.

“Person” means an individual or natural person, a partnership (including a
limited liability partnership), a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a Governmental Authority.

“Post-Determination Date Tax Period” means any taxable period beginning after
the Determination Date and the portion of any Straddle Period beginning after
the Determination Date.

“Post-IPO Contingent Adjustments” has the meaning assigned to such term in
Section 6.12(f).

“Post-IPO New Acquirer Contingent Adjustment” has the meaning assigned to such
term in Section 6.12(f).

“Post-IPO New Acquirer Contingent Adjustment Payment Date” has the meaning
assigned to such term in Section 6.12(f).

“Post-IPO SHUSA Contingent Adjustment” has the meaning assigned to such term in
Section 6.12(e).

“Pre-Determination Date Tax Period” means any taxable period ending on or before
the Determination Date and the portion of any Straddle Period ending on the
Determination Date.

“Post-IPO SHUSA Contingent Adjustment Payment Date” has the meaning assigned to
such term in Section 6.12(e).

“Preemptive Holders” has the meaning assigned to such term in Section 7.1.

“Preemptive Issue” has the meaning assigned to such term in Section 7.1.

“Preemptive Notice” has the meaning assigned to such term in Section 7.2(a).

“Preemptive Right” has the meaning assigned to such term in Section 7.1.

“Pre-IPO Equity Value” means, with respect to an IPO, the product of (a) the
outstanding number of shares of Common Stock (on a fully diluted basis based on
the treasury stock method and including only vested options) on the date on
which the underwriting agreement, or other comparable agreement, with respect to
such IPO is executed, giving effect to any stock split or combination to occur
prior to the consummation of such IPO and (b) the price at which shares of
Common Stock are sold to the public in such IPO.

 

15



--------------------------------------------------------------------------------

“Pro Forma Capitalization” has the meaning assigned to such term in the New
Acquirer Investment Agreement.

“Projections” has the meaning assigned to such term in Section 6.12(c).

“Proportionate Percentage” means, with respect to any Person, the fraction,
expressed as a percentage, the numerator of which is the total number of shares
of Common Stock held by such Person and the denominator of which is the total
number of shares of Common Stock outstanding at the time of determination.

“Pro Rata Shares” has the meaning assigned to such term in Section 2.3(a).

“Qualifying Payment” means any payment pursuant to Section 2.12 of the Santander
Three Year Credit Agreement, Section 2.12 of the Santander Five Year Credit
Agreement or Section 2.12 of the Santander ABS Credit Agreement.

“Recurring Net Income” means, with respect to the Company, for any period, the
Company’s net income, determined on a consolidated basis in accordance with GAAP
and consistent with the Company’s historical practices and procedures, including
determination of the Company’s Credit Loss Allowance; provided, however, that,
without duplication,

(a) any net after-tax effect of non-recurring gains or losses shall be excluded.
For purposes of determining Recurring Net Income, non-recurring gains and losses
shall include but not be limited to the following:

(i) Gains and losses from sale of retail installment contracts;

(ii) Income or loss resulting from a reduction or increase in Loss Coverage of
the Organic Pool Allowance, expressed as a number of months, from the Loss
Coverage as of December 31, 2013;

(iii) Income or loss resulting from changes in the methodology and estimates
(including stress factors applied to the expected loss frequency and any
adjusted expected auction recovery rate assumed on expected repossessed assets
against the Base Case) used to determine the Company’s Credit Loss Allowance as
recorded at December 31, 2014 and 2015 as compared to those used to determine
the Credit Loss Allowance on December 31, 2013;

(iv) Income from any reduction in the Acquired Loan Impairment, interest income
which results from the release of reserves or interest income which results from
any reduction in the nonaccretable discount or increase in the effective yield,
in each case in respect of Acquired Portfolios acquired prior to the date of
this Agreement and accounted for under ASC 310-30; and

(v) Gains and losses on the sale of other assets except for repossessed
vehicles.

(b) any net after-tax effect of income (loss) from disposed or discontinued
operations (to the extent included in discontinued operations prior to
consummation of the disposition

 

16



--------------------------------------------------------------------------------

thereof). Discontinued operations shall include any portion of the Company’s
operations which generates revenue and have been disposed of or discontinued and
which are included in discontinued operations, regardless of whether the portion
qualified as discontinued operations under GAAP; and

(c) in the case of the Company, the net after-tax effect of income (loss) from
Acquired Portfolios, acquired by the Company or its consolidated Subsidiaries
after the date of this Agreement, shall be excluded. The net after-tax income
(loss) from such Acquired Portfolios shall be net of (i) expected credit losses,
servicing costs, and tax costs allocated by the Company to such portfolios and
determined on a basis consistent with the basis used in calculating the “Run-Off
Portfolio NPV” for such Acquired Portfolios pursuant to Section 6.12(c) and
(ii) Allocated Interest Costs for such Acquired Portfolios.

“Registrable Securities” means (a) the Acquired Shares owned by the New Acquirer
and any other Shares or other Securities that are directly or indirectly
convertible into, or exercisable or exchangeable for, Shares hereinafter
acquired by the New Acquirer, whether pursuant to Section 2.3, Article VII or by
any other means, (b) other equity Securities of the Company beneficially owned
by the New Acquirer into which the Acquired Shares shall be reclassified or
changed, including by reason of a merger, consolidation, reorganization,
recapitalization or statutory conversion and (c) any other Securities of the
Company issued or issuable as a distribution with respect to or in exchange or
replacement for or on exercise of any Shares or other Securities referred to in
clause (a) or (b) of this definition. As to any particular Registrable
Securities, once issued, such Securities shall cease to be Registrable
Securities if (i) such Securities have been registered under the Securities Act,
the Registration Statement with respect to the sale of such Securities has
become effective under the Securities Act and such Securities have been disposed
of pursuant to such effective Registration Statement, (ii) such Securities have
been distributed pursuant to Rule 144 (or any similar provision then in force)
under the Securities Act, (iii) such Securities have been otherwise transferred,
if new certificates or other evidences of ownership for them not bearing a
legend restricting further transfer and not subject to any stop-transfer order
or other restrictions on transfer have been delivered by the Company and
subsequent disposition of such securities does not require registration or
qualification of such securities under the Securities Act or any state
securities laws then applicable, (iv) following an IPO, such securities may be
sold without restriction under Rule 144(k) (or any similar provision then in
force) under the Securities Act, or (v) such securities shall cease to be
outstanding.

“Registration Expenses” shall mean all fees and expenses incident to the
Company’s performance of or compliance with Article VIII, including all
registration and filing fees and expenses (including Commission, stock exchange
and FINRA fees), fees and expenses of compliance with state securities or “blue
sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with “blue sky” qualifications of the Registrable
Securities), printing expenses, messenger and delivery expenses, the fees and
expenses incurred in connection with the listing, if any, of the securities to
be registered on each securities exchange or national market system on which the
Shares are then listed, fees and disbursements of counsel for the Company and
the New Acquirer and of the independent certified public accountants of the
Company (including the expenses of any annual audit, special audit and “cold
comfort” letters required by or incident to such performance and compliance),
the fees and

 

17



--------------------------------------------------------------------------------

disbursements of underwriters customarily paid by issuers or sellers of
securities (including, if applicable, the fees and expenses of any “qualified
independent underwriter” (and its counsel) that is required to be retained in
accordance with the rules and regulations of FINRA), the reasonable fees and
expenses of any special experts retained by the Company in connection with such
registration, and fees and expenses of other Persons retained by the Company
(but not including any underwriting discounts or commissions or transfer taxes,
if any, attributable to the sale of Registrable Securities by holders of such
Registrable Securities).

“Registration Statement” has the meaning assigned to such term in
Section 8.8(a).

“Remaining SHUSA Offered Stock” has the meaning assigned to such term in Section
2.3(c).

“Replacement Facilities” has the meaning assigned to such term in
Section 6.14(d).

“Requesting Demand Shareholder” shall have the meaning assigned to such term in
Section 8.1(a).

“Required Financing” means Third Party Warehouse Agreements (taken together with
any Additional Financing) (a) with aggregate commitments of at least $4.5
billion, without any breaches or defaults under such agreements and with
conditions to funding that the Company reasonably expects that it will be able
to satisfy, (b) with terms such that Third Party Warehouse Agreements (taken
together with any Additional Financing) that have aggregate commitments of at
least $2.0 billion shall have a maturity of no earlier than two years following
the later of the respective dates of such Third Party Warehouse Agreements or
Additional Financing and the latest renewal, extension or rollover of such Third
Party Warehouse Agreements or Additional Financing and (c) (i) in the case of
Third Party Warehouse Agreements entered into after the date of this Agreement,
with terms that are not materially less favorable to the Company in the
aggregate than the terms of the Comparable Facility and (ii) in the case of
Third Party Warehouse Agreements in effect as of the date of this Agreement the
maturities of which are extended after the date of this Agreement, with margins
and advance rates that are not materially less favorable to the Company in the
aggregate than the comparable terms of the Comparable Facility and the other
terms of such extended Third Party Warehouse Agreements are not materially less
favorable in the aggregate than the terms of such Third Party Warehouse
Agreements prior to such extension; provided that clauses (i) and (ii) shall be
satisfied with respect to the margins of such Third Party Warehouse Agreements
if such margins do not exceed the margins of the Comparable Facility by more
than 40 basis points.

“Required Financing Guaranteed Obligations” has the meaning assigned to such
term in Section 6.14(e).

“Rule 144” means Rule 144 (including Rule 144(k) and all other subdivisions
thereof) promulgated by the Commission under the Securities Act, as such rule
may be amended from time to time, or any similar or successor rule then in
force.

“Run-Off Portfolio NPV” has the meaning assigned to such term in
Section 6.12(c).

“Sale Notice” has the meaning assigned to such term in Section 2.2(a).

 

18



--------------------------------------------------------------------------------

“Santander ABS Credit Agreement” means the Credit Agreement, dated as of
December 30, 2011, among Santander Consumer ABS Funding LLC, as the borrower,
the Company, as the servicer, the lenders party thereto, the agents party
thereto, and Banco Santander, acting through its New York branch, as the deal
agent, providing for a three year ABS facility.

“Santander Three Year Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of December 30, 2011, among Santander Consumer Funding 3
LLC, as the borrower, the Company, as the servicer, the lenders party thereto,
the agents party thereto, and Banco Santander, acting through its New York
branch, as the deal agent, providing for a three year warehouse facility.

“Santander Five Year Credit Agreement” means the Credit Agreement, dated as of
December 30, 2011, among Santander Consumer Funding 5 LLC, as the borrower, the
Company, as the servicer, the lenders party thereto, the agents party thereto,
and Banco Santander, acting through its New York branch, as the deal agent,
providing for a five year warehouse facility.

“Santander Financing” means the Santander ABS Credit Agreement, the Santander
Three Year Credit Agreement and the Santander Five Year Credit Agreement.

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(a)(1) of the Securities Act and includes such Person’s
capital stock or other equity interests or any options, warrants or other
securities that are directly or indirectly convertible into, or exercisable or
exchangeable for, such Person’s capital stock or other equity or equity-linked
interests, including phantom stock and stock appreciation rights.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Sell Down Percentage” means, with respect to any Person, the fraction,
expressed as a percentage, the numerator of which is the total number of shares
of Common Stock Transferred by such Person from and after the date of this
Agreement through the date of determination and the denominator of which is the
total number of shares of Common Stock held by such Person as of the date of
this Agreement (in each case as adjusted from time to time for any
reorganization, reclassification, stock split, stock dividend, reverse stock
split, or other like changes in the Company’s capitalization since the date
hereof).

“Seller” shall mean the Requesting Demand Shareholder and any Selling Incidental
Shareholder.

“Selling Incidental Shareholder” has the meaning assigned to such term in
Section 8.2(a).

“Selling Shareholders” has the meaning assigned to such term in Section 2.4(a).

“Servicing Arrangement” has the meaning assigned to such term in
Section 6.11(c).

“Shareholder Applicable Period” has the meaning assigned to such term in
Section 6.3(a).

 

19



--------------------------------------------------------------------------------

“Shareholder Reserved Matters” has the meaning assigned to such term in
Section 6.2(a).

“Shareholders” means SHUSA, Dundon Holdco, the New Acquirer and any other Person
who hereafter becomes a party to this Agreement as a Shareholder pursuant to a
Joinder Agreement executed and delivered pursuant to Section 2.1.

“Shares” means the shares of Common Stock and any and all other capital stock or
other equity Securities issued by the Company.

“Shelf Registration Statement” shall mean a “shelf” registration statement filed
by the Company with the Commission covering offers and sales in accordance with
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the Commission (whether or not the Company is then eligible to use Form S-3),
and any amendments and supplements to such registration statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

“SHUSA” has the meaning assigned to such term in the Preamble.

“SHUSA Contingent Payment” has the meaning assigned to such term in
Section 6.12(a).

“SHUSA Contingent Payment Date” has the meaning assigned to such term in
Section 6.12(a).

“SHUSA Deadlock Call Objection” has the meaning assigned to such term in Section
4.3(c).

“SHUSA Directors” has the meaning assigned to such term in Section 6.1(a).

“SHUSA First Offer” has the meaning assigned to such term in Section 2.3(a).

“SHUSA Notice of ROFO Offer” has the meaning assigned to such term in Section
2.3(a).

“SHUSA Offered Share Price” has the meaning assigned to such term in
Section 2.3(a).

“SHUSA Offered Stock” has the meaning assigned to such term in Section 2.3(a).

“SHUSA’s Proposed Deadlock Fair Market Value” has the meaning assigned to such
term in Section 4.3(a).

“SHUSA’s Proposed Deadlock Put Option Contingent Adjustment Value” has the
meaning assigned to such term sin Section 4.3(b).

“SHUSA’s Proposed Employment Put/Call Adjustment Value” has the meaning assigned
to such term in Section 5.2(b).

“SHUSA’s Proposed IPO Put Option Contingent Adjustment Value” has the meaning
assigned to such term in Section 3.3(b).

 

20



--------------------------------------------------------------------------------

“SHUSA’s Proposed IPO Put Option Fair Market Value” has the meaning assigned to
such term in Section 3.3(b).

“SHUSA’s Proposed Put/Call Fair Market Value” has the meaning assigned to such
term in Section 5.2(b).

“SHUSA Second Notice of ROFO Offer” has the meaning assigned to such term in
Section 2.3(c).

“SHUSA Second Offer” has the meaning assigned to such term in Section 2.3(c).

“Significant Subsidiary” means any Subsidiary of the Company which had:
(a) consolidated after-tax profit equal to or greater than 20% of the Company’s
consolidated after-tax profit for the most recently completed fiscal year,
(b) consolidated total revenue equal to or greater than 20% of the Company’s
consolidated total revenue for the most recently completed fiscal year, or
(c) consolidated total assets equal to or greater than 20% of the Company’s
consolidated total assets as of the end of the most recently completed fiscal
year.

“Straddle Period” means any taxable period that begins on or before and ends
after the Determination Date.

“Stress Case” means the estimated credit losses for all Organic Loans held by
the Company as determined by the application of a stress factor to the expected
loss frequency and an adjusted expected auction recovery rate on expected
repossessed assets against the Base Case.

“Subprime Business” has the meaning assigned to such term in Section 6.10(a).

“Subprime Loan” means any loan made to an individual in the United States of
America who had, at origination, a FICO score of less than 660.

“Subprime Loan Portfolio” means any loan portfolio consisting of loans made to
individuals in the United States of America who had on average, at origination,
FICO scores of less than 660.

“Subsidiary” means, at any time, with respect to any Person (the “Subject
Person”), any Person of which either (a) more than 50% of the shares of stock or
other interests entitled to vote generally in the election of directors or
comparable Persons performing similar functions or (b) more than a 50% interest
in the profits or capital of such Person, are at the time owned or controlled
directly or indirectly by the Subject Person or through one or more Subsidiaries
of the Subject Person or by such Person and one or more Subsidiaries of such
Person.

“Substitution Effective Date” has the meaning assigned to such term in
Section 3.2(b).

“Suspension Period” has the meaning assigned to such term in Section 8.5.

“Swap Determination Date” has the meaning assigned to such term in
Section 6.20(a).

“Swap Determination Notice” has the meaning assigned to such term in
Section 6.20(b).

 

21



--------------------------------------------------------------------------------

“Swap Payments” means payments made by the Company to counterparties on
Determination Date Swap Agreements between the Determination Date and the Swap
Determination Date.

“Swap Receipts” means payments received by the Company from counterparties on
Determination Date Swap Agreements between the Determination Date and the Swap
Determination Date.

“Swap Recorded Value” means the cumulative recorded value of the Determination
Date Swap Agreements.

“Swap Valuation Firm” means (i) Ernst & Young, or (ii) to the extent that
Ernst & Young is unable or unwilling to serve as the Swap Valuation Firm,
PricewaterhouseCoopers, or any other independent, third party, nationally
recognized valuation firm as agreed to in writing by each of the Company, SHUSA
and the New Acquirer.

“Tag-Along Notice” has the meaning assigned to such term in Section 2.2(b).

“Tag-Along Shareholder” has the meaning assigned to such term in Section 2.2(d).

“Tangible Common Equity” means the total common stockholders’ equity of the
Company on a consolidated basis, less goodwill, less intangible assets and
omitting other comprehensive income.

“Target” means the Person previously identified by the Company to the Acquirers.

“Tax” or “Taxes” includes all taxes, charges, fees, levies, or other
assessments, including, without limitation, income, gross receipts, excise, real
and personal property, profits, estimated, severance, occupation, production,
capital gains, capital stock, goods and services, environmental, employment,
withholding, stamp, value added, alternative or add-on minimum, sales, transfer,
use, license, payroll and franchise taxes or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
whenever created or imposed, and whether of the United States or elsewhere, and
whether imposed by a local, municipal, county, state, foreign, Federal or other
government or subdivision or agency thereof, or in connection with any agreement
with respect to Taxes, including all interest, penalties, fines, related
liabilities, and additions imposed with respect to such amounts.

“Tax Return” means all Federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes, including claims for
refund and declarations of estimated Tax.

“Third-Party Financing Source” has the meaning assigned to such term in
Section 6.14(c).

“Third Party Warehouse Agreement” means a warehouse agreement with one or more
Third Party Financing Sources (other than the Repurchase Facility, dated
September 9, 2011, between UBS and the Company).

 

22



--------------------------------------------------------------------------------

“Trading Day” means a day on which the Common Stock (a) is not suspended from
trading on any national or regional securities exchange or association or
over-the-counter market at the Close of Business, and (b) have traded at least
once on the national or regional securities exchange or association or
over-the-counter market that is the primary market for the trading of the Common
Stock.

“Transfer” of Securities means any issuance, sale, assignment, transfer,
participation, gift, bequest, distribution, or other disposition thereof, in
each case whether voluntary or involuntary or by operation of law or otherwise,
other than an original issuance of Securities by the Company.

“Transferee” means a Person acquiring Securities through a Transfer.

“Transferor” means a Person Transferring Securities.

“Two Year Net Income” means the sum of (a) the Company’s Recurring Net Income
for fiscal year 2014 and (b) the Company’s Recurring Net Income for fiscal year
2015.

“Underwritten Offering” has the meaning assigned to such term in Section 8.3.

“Vice Chairman” means the Vice Chairman of the Board of Directors.

“VWAP” means, for any Trading Day, a price per share of the Common Stock equal
to the volume-weighted average price of trades in such shares on the primary
trading market for such shares for the entirety of such Trading Day as reported
by Bloomberg L.P. (“Bloomberg”) (or, if Bloomberg is not available for any
reason, any successor to, or substitute for, Bloomberg providing trading reports
for such shares), without regard to pre-open or after hours trading outside of
any regular trading session for such Trading Day.

 

  1.2. Rules of Construction.

The use in this Agreement of the term “including” means “including, without
limitation.” The words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole, including the schedules and
exhibits, as the same may from time to time amended, modified, supplemented or
restated, and not to any particular section, subsection, paragraph, subparagraph
or clause contained in this Agreement. Any accounting term not otherwise defined
in this Agreement has the meaning assigned to it in accordance with GAAP. Any
reference to “$” or “dollars” or “United States dollars” or “U.S. dollars” or
“U.S.$” refers to the lawful currency of the United States of America. All
references to articles, sections, schedules and exhibits mean the sections of
this Agreement and the schedules and exhibits attached to this Agreement, except
where otherwise stated. The title of and the section and paragraph headings in
this Agreement are for convenience of reference only and shall not govern . or
affect the interpretation of any of the terms or provisions of this Agreement.
The use herein of the masculine, feminine or neuter forms shall also denote the
other forms, as in each case as the context may require. Where specific language
is used to clarify by example a general statement contained herein, such
specific language shall not be deemed to modify, limit or restrict in any manner
the construction of the general statement to which it relates. Each of the
parties hereto participated in the preparation of this Agreement and
consequently any rule of construction construing any provision against the
drafter will not be applicable.

 

23



--------------------------------------------------------------------------------

ARTICLE II

TRANSFERS OF SECURITIES

 

  2.1. General; Joinder Agreement; Certain Transfers.

(a) The provisions regarding Transfers of Shares contained in this Article II
shall apply to all Shares now owned or hereafter acquired by the Shareholders,
including Shares acquired by reason of original issuance, dividend,
distribution, exchange, conversion and acquisition of outstanding Shares from
another Person, and such provisions shall apply to any Shares obtained upon the
exercise, exchange or conversion of any option, warrant or other derivative
Security.

(b) Prior to the consummation of an IPO, no Shareholder shall Transfer any
Shares to any other Person unless (i) if such Person is not already a party to
this Agreement, such Person executes and delivers to the Company a joinder
agreement in substantially the form attached hereto as Exhibit A (a “Joinder
Agreement”), pursuant to which such Person will thereupon become a party to, and
be bound by and obligated to comply with the terms and provisions of, this
Agreement, as a Shareholder hereunder and (ii) such Transfer is to a Permitted
Transferee or is made in compliance with this Article II or pursuant to Article
III, IV or V. Any Transferee who becomes a party to this Agreement pursuant to
the foregoing shall be deemed, solely for purposes of this Agreement, to be
(x) Dundon Holdco, if the Person from whom the Transferee obtained its Shares
was Dundon Holdco, (y) the New Acquirer, if the Person from whom the Transferee
obtained its Shares was the New Acquirer, or (z) SHUSA, if the Person from whom
the Transferee obtained its Shares was SHUSA. Any Transferee that is not a
Permitted Transferee will not assume any of the rights or privileges of the
Transferor under this Agreement but will be bound by and obligated to comply
with the terms and provisions of this Agreement as if it were the Transferor.

(c) Notwithstanding anything to the contrary in this Agreement, prior to the
expiration or termination of the Employment Agreement, Dundon Holdco shall not
Transfer (or agree or contract to Transfer) all or any portion of the Shares
held by Dundon Holdco to any Person if, after giving effect to such Transfer,
(i) Dundon Holdco’s Proportionate Percentage (excluding any Shares acquired by
Dundon Holdco or Executive after the date of this Agreement pursuant to any
equity-based compensation plan) would be less than 5% or (ii) Dundon Holdco’s
Sell Down Percentage (excluding any Shares acquired by Dundon Holdco or
Executive after the date of this Agreement pursuant to any equity-based
compensation plan) would be greater than the New Acquirer’s Sell Down
Percentage. This Section 2.1(c) shall not apply to any Transfer in accordance
with Section 2.2 or 2.4 or Article V.

(d) Notwithstanding anything to the contrary in this Agreement, SHUSA shall not
Transfer (or agree or contract to Transfer) all or any portion of the Shares
held by SHUSA to any Person, other than a Transfer made in accordance with
Section 2.4, (i) prior to the earlier of the consummation of an IPO and
December 31, 2016, if, after giving effect to such Transfer, the

 

24



--------------------------------------------------------------------------------

sum of SHUSA’ and its Affiliates’ Proportionate Percentages would be less than
50%, and (ii) from and after the consummation of an IPO and prior to the earlier
of (x) December 31, 2018 and (y) the repayment in full of all amounts due under
the Note Purchase Agreement and the Notes, if, after giving effect to such
Transfer, the sum of SHUSA’ and its Affiliates’ Proportionate Percentages would
be less than 40%.

(e) Notwithstanding anything to the contrary in this Agreement, the New Acquirer
shall not Transfer (or agree or contract to Transfer) all or any portion of the
Shares held by the New Acquirer to any Person, other than a Transfer made in
accordance with Section 2.2 or 2.4 or Article III or IV, prior to the
consummation of an IPO.

(f) Prior to the consummation of an IPO, no Shareholder shall, directly or
indirectly, create, incur, issue, assume, suffer to exist or permit to become
effective any Lien upon any of their Shares, now owned or hereafter acquired,
other than Permitted Liens.

(g) Nothing in this Agreement shall prevent the Lender from enforcing its rights
under the Note Purchase Agreement, the Notes and the Note Documents, including
foreclosing on any Shares of the New Acquirer subject to Liens under the Note
Documents. Subject to the Lender’s execution and delivery to the Company of a
Joinder Agreement, if the Lender acquires the Shares of the New Acquirer
pursuant to any foreclosure proceedings or pursuant to any insolvency proceeding
with respect to the New Acquirer, (i) the Lender shall acquire the rights and
privileges, and assume the obligations, of the New Acquirer under this Agreement
and shall be deemed, solely for purposes of this Agreement, to be the New
Acquirer and (ii) the New Acquirer shall cease to have any rights, privileges or
obligations under this Agreement.

(h) Prior to December 31, 2015 neither SHUSA nor the New Acquirer shall sell any
Shares in the IPO unless the Pre-IPO Equity Value is at least equal to
$4,000,000,000.00.

(i) This Article II shall not apply to any Transfer of Securities issued by the
New Acquirer, which Transfers are the subject of Section 6.8(b).

 

  2.2. Co-Sale Rights.

(a) Except pursuant to, or following the consummation of, an IPO, if at any time
SHUSA proposes to sell Shares constituting more than 2.5% of the total number of
outstanding Shares (on a fully diluted basis based on the treasury stock method)
to any Person other than a Permitted Transferee, at least 15 days prior to the
proposed closing of such sale, SHUSA shall deliver a written notice (the “Sale
Notice”) to each Acquirer offering each Acquirer the option to participate in
such proposed sale on the same terms as SHUSA; provided, however, that if SHUSA
delivers a Bring-Along Notice to the other Shareholders with respect to such
sale, then the provisions of Section 2.4 shall be applicable and such
Shareholders shall not be entitled to exercise any rights under this Section 2.2
with respect to such sale and SHUSA shall not be required to deliver a Sale
Notice. Such Sale Notice shall specify in reasonable detail: (i) the name and
address of the prospective Transferee (a “Buyer”), (ii) the proposed amount and
form of consideration SHUSA will receive for its Shares (and if such
consideration consists in

 

25



--------------------------------------------------------------------------------

part or in whole of property other than cash, SHUSA will provide such
information, to the extent reasonably available to SHUSA, relating to such
non-cash consideration as each Acquirer may reasonably request in order to
evaluate such non-cash consideration), (iii) the terms and conditions of payment
of such consideration and all other material terms and conditions of such sale,
(iv) the number of Shares proposed to be sold by SHUSA and (v) the anticipated
time and place of the closing of such sale.

(b) Each Acquirer may, at any time prior to the 10th day after the Sale Notice
was given, give written notice (each, a “Tag-Along Notice”) to SHUSA stating
that it wishes to participate in such proposed sale and specifying the number of
Shares it desires to include in such proposed sale; provided that Dundon Holdco
may only deliver a Tag-Along Notice if the New Acquirer also delivers a
Tag-Along Notice.

(c) If none of the Acquirers gives SHUSA a timely Tag-Along Notice with respect
to the sale proposed in the Sale Notice, SHUSA may thereafter complete the sale
of the Shares specified in the Sale Notice on substantially the same terms and
conditions to the Buyer at any time within 75 days after the date of the Sale
Notice; provided, however, that such 75 day period shall be extended until all
necessary consents from applicable Governmental Authorities to the proposed sale
have been received (but in no event more than 90 days after the expiration of
such 75 day period). If, prior to consummation of the sale of such Shares to the
Buyer set forth in the Sale Notice, the terms of the proposed sale shall change
with the result that the purchase price to be paid in such proposed sale shall
be more than the purchase price set forth in the Sale Notice or the other terms
of such proposed sale shall, taken as a whole, be materially more favorable to
SHUSA than those set forth in the Sale Notice, the Sale Notice shall be null and
void, and it shall be necessary for a separate Sale Notice to be delivered, and
the terms and provisions of this Section 2.2 separately complied with, in order
to consummate such proposed Sale pursuant to this Section 2.2. Any Shares not so
sold within such 75 day period (as extended) shall continue to be subject to
this Section 2.2.

(d) If any Acquirer gives SHUSA a timely Tag-Along Notice (such person, a
“Tag-Along Shareholder”), then SHUSA shall notify the Buyer of the Shares
offered by the Tag-Along Shareholders identified in their Tag-Along Notices. If
such Buyer is unwilling or unable to acquire all Shares proposed to be included
in such sale upon such terms, then SHUSA may elect either to (i) cancel such
proposed Transfer or (ii) proceed with such proposed Transfer but SHUSA and each
Tag-Along Shareholder shall only be entitled to sell an amount of Shares equal
to (A) the amount of Shares the Buyer is willing to purchase, multiplied by
(B) a fraction, the numerator of which is the number of Shares held by SHUSA or
such Tag-Along Shareholder, as the case may be, and the denominator of which is
the sum of all Shares owned by SHUSA and the Tag-Along Shareholders. If any
Tag-Along Shareholder wishes to sell less than all of the Shares it is entitled
to sell pursuant to the previous sentence, the Shares it declines to sell shall
be allocated among SHUSA and the other Tag-Along Shareholders participating in
such sale who wish to sell additional Shares according to the formula in the
previous sentence. SHUSA shall not consummate the proposed sale unless all of
the Shares entitled to be sold pursuant to this Section 2.2(d) are
simultaneously sold.

(e) Each of SHUSA and the Buyer shall have the right, in their sole discretion,
at all times prior to consummation of the proposed Transfer subject to this
Section 2.2, to abandon or otherwise terminate such Transfer, and neither SHUSA
nor the Buyer shall have any liability or obligation to any Tag-Along
Shareholder with respect thereto by virtue of any such abandonment or
termination.

 

26



--------------------------------------------------------------------------------

  2.3. Right of First Offer on Transfers by SHUSA.

Except pursuant to, or following the consummation of, an IPO, or in the case of
Transfers pursuant to which the rights set forth under Section 2.2 or 2.4 are
applicable, SHUSA shall not Transfer any Shares to any Person other than a
Permitted Transferee except in compliance with the following procedures set
forth in this Section 2.3 (as well as other applicable provisions of this
Agreement):

(a) If SHUSA desires to Transfer any or all of its Shares to any Person other
than a Permitted Transferee, SHUSA shall, before Transferring its Shares to any
such Person, first deliver to each Acquirer a written notice (the “SHUSA Notice
of ROFO Offer”), which shall be irrevocable for a period of 30 days after
delivery thereof, offering (the “SHUSA First Offer”) to each Acquirer its pro
rata share (based on the relative Proportionate Percentages of each Acquirer) of
the Shares (with respect to each Acquirer, its “Pro Rata Shares”) proposed to be
Transferred by SHUSA (the “SHUSA Offered Stock”) at the cash price (the “SHUSA
Offered Share Price”) and on the terms and conditions specified in such notice.

(b) If each Acquirer accepts, by notice in writing to SHUSA during the 30 days
following delivery of the SHUSA Notice of ROFO Offer, the SHUSA First Offer with
respect to all of its Pro Rata Shares, then (i) each Acquirer shall be legally
bound to purchase its Pro Rata Shares and SHUSA shall be legally bound to sell
such Shares to each Acquirer and (ii) SHUSA and each Acquirer shall enter into
agreement(s) reflecting the terms set forth in the SHUSA Notice of ROFO Offer as
soon as practicable thereafter. During the 30 days following delivery of the
SHUSA Notice of ROFO Offer, if each Acquirer refuses or does not elect to
purchase its all of its Pro Rata Shares at the SHUSA Offered Share Price and on
the terms and conditions specified in the SHUSA Notice of ROFO Offer, SHUSA
shall have the right, for a period of 75 days thereafter, to Transfer all (but
not less than all) the SHUSA Offered Stock at a price per share not less than
the SHUSA Offered Share Price and on other terms no less favorable in the
aggregate to SHUSA than those specified in the SHUSA Notice of ROFO Offer;
provided, however, that such 75 day period shall be extended until all necessary
consents from applicable Governmental Authorities to the proposed sale have been
received (but in no event more than 90 days after the expiration of such 75 day
period). In the event the SHUSA Offered Stock is not so Transferred by SHUSA on
such terms during such 75 day period (as extended), the restrictions of this
Section 2.3 shall again become applicable to any Transfer of Shares by SHUSA.

(c) If an Acquirer (the “Declining Offeree”) does not accept, by notice in
writing to SHUSA during the 30 days following delivery of the SHUSA Notice of
ROFO Offer, the SHUSA First Offer with respect to all of its Pro Rata Shares,
then SHUSA shall promptly deliver to the other Acquirer (the “Accepting
Offeree”), if such Acquirer accepted, by notice in writing to SHUSA, the SHUSA
First Offer with respect to all of its Pro Rata Shares, a written notice (the
“SHUSA Second Notice of ROFO Offer”), which shall be irrevocable for a period of
five days after delivery thereof, offering (the “SHUSA Second Offer”) to the
Accepting Offeree

 

27



--------------------------------------------------------------------------------

the number of shares of SHUSA Offered Stock which the Declining Offeree has not
elected to purchase (such shares, the “Remaining SHUSA Offered Stock”). If the
Accepting Offeree accepts, by notice in writing to SHUSA during the five days
following delivery of the SHUSA Second Notice of ROFO Offer, the SHUSA Second
Offer, then (i) each Acquirer shall be legally bound to purchase the number of
Shares it has agreed to purchase in the written acceptances it has delivered to
SHUSA and SHUSA shall be legally bound to sell such Shares to each Acquirer and
(ii) SHUSA and each Acquirer shall enter into agreement(s) reflecting the terms
set forth in the SHUSA Notice of ROFO Offer and SHUSA Second Notice of ROFO
Offer as soon as practicable thereafter. During the five days following delivery
of the SHUSA Second Notice of ROFO Offer, if the Accepting Offeree refuses or
does not elect to purchase all of the Remaining SHUSA Offered Stock at the SHUSA
Offered Share Price and on the terms and conditions specified in the SHUSA
Notice of ROFO Offer, SHUSA shall have the right, for a period of 75 days
thereafter, to Transfer all (but not less than all) the SHUSA Offered Stock at a
price per share not less than the SHUSA Offered Share Price and on other terms
no less favorable in the aggregate to SHUSA than those specified in the SHUSA
Notice of ROFO Offer; provided, however, that such 75 day period shall be
extended until all necessary consents from applicable Governmental Authorities
to the proposed sale have been received (but in no event more than 90 days after
the expiration of such 75 day period). In the event the SHUSA Offered Stock is
not so Transferred by SHUSA on such terms during such 75 day period (as
extended), the restrictions of this Section 2.3 shall again become applicable to
any Transfer of Shares by SHUSA.

(d) Transfers of Shares under the terms of this Section 2.3 shall be made at the
offices of the Company on a mutually satisfactory Business Day within 15 days
after the expiration of the time periods provided for in Sections 2.3(b) and
2.3(c), as applicable; provided, however, if SHUSA and each Acquirer purchasing
SHUSA Offered Stock cannot agree on a mutually acceptable date, the closing of
such Transfer shall occur on said 15th day; provided further, that the foregoing
references to “15th day” shall mean such later day on which all necessary
consents from applicable Governmental Authorities to such sale have been
received if any such required consents were not received prior to such 15th day
(but in no event more than 90 days after the expiration of the time period
provided for in Section 2.3(b), and if such consents from Governmental
Authorities have not been received by such 90th day then the Acquirers’ rights
under Sections 2.3(a) or 2.3(c) shall terminate with respect to the Shares
covered by such SHUSA Notice of ROFO Offer and SHUSA Second Notice of ROFO
Offer, if any). Delivery of certificates or other instruments evidencing such
Shares (if any), duly endorsed for Transfer and free and clear of all Liens
(other than those imposed by this Agreement), shall be made on such date against
payment of the price therefor in accordance with Section 2.8(a).

 

  2.4. Bring-Along Rights.

(a) Except pursuant to, or following the consummation of, an IPO, if any
Shareholder or group of Shareholders holding more than the Designated Percentage
of the issued and outstanding Shares of the Company (the “Selling Shareholders”)
intend to effect a Transfer of all of such Selling Shareholders’ Shares to a
Person that is not a Permitted Transferee (a “Bring-Along Buyer”), the Selling
Shareholders shall have the right (the “Bring-Along Right”) to require each
other Shareholder (collectively, the “Bring-Along Shareholders”) to Transfer all
of the Shares owned by each such Bring-Along Shareholder to the Bring-Along
Buyer (a “Bring-Along Disposition Transaction”). If the Selling Shareholders
elect to exercise their Bring-Along

 

28



--------------------------------------------------------------------------------

Right, the Selling Shareholders shall deliver written notice (a “Bring-Along
Notice”) to the Company and the Bring-Along Shareholders, which notice shall
state (i) that the Selling Shareholders wish to exercise their Bring-Along Right
with respect to such Transfer, (ii) the name and address of the Bring-Along
Buyer, (iii) the amount and form of consideration the Selling Shareholders
propose to receive for their Shares (and if such consideration consists in part
or in whole of property other than cash, the Selling Shareholders will provide
such information, to the extent reasonably available to such Selling
Shareholders, relating to such non-cash consideration as each Bring-Along
Shareholder may reasonably request in order to evaluate such non-cash
consideration), (iv) the terms and conditions of payment of such consideration
and all other material terms and conditions of such Transfer and (v) the
anticipated time and place of the closing of such Transfer (a “Bring-Along
Transaction Closing”). If such Bring-Along Transaction Closing does not occur
prior to the expiration of the later of (x) 75 days following the delivery of
such Bring-Along Notice, which 75 day period shall be extended until all
necessary consents from applicable Governmental Authorities to the proposed sale
have been received (but in no event more than 90 days after the expiration of
such 75 day period) and (y) the date which is 15 days following the final
determination of the Bring-Along Contingent Acquisition Price Adjustment
pursuant to Section 2.4(f), the Bring-Along Shareholders shall be released from
their obligations under this Section 2.4 with respect to such Bring-Along
Notice. The Selling Shareholders shall also furnish to the Bring-Along
Shareholders copies of all transaction documents relating to the Bring-Along
Disposition promptly as the same become available and such additional
information in the Selling Shareholders’ possession relating to the Bring-Along
Disposition Transaction as such Bring-Along Shareholders may reasonably request.

(b) In connection with any Bring-Along Disposition Transaction, each Bring-Along
Shareholder shall be required to Transfer all of the Shares owned by each such
Bring-Along Shareholder to the Bring-Along Buyer. Each Bring-Along Shareholder,
unless such Bring-Along Shareholder agrees otherwise, shall receive as
consideration upon such sale or disposition for its Shares the same type of
consideration and the same amount of consideration per share and on the same
terms and conditions as are applicable to the Shares to be sold by the Selling
Shareholders. Each Bring-Along Shareholder shall agree to the same covenants,
representations and warranties as the Selling Shareholders agree to in
connection with the proposed sale; provided, however, that the Bring-Along
Shareholders shall not be required to (i) agree to non-compete and
non-solicitation provisions or (ii) make representations and warranties as to
any other Shareholder. Each Bring-Along Shareholder shall bear its pro rata
share of the fees and expenses incurred by the Selling Shareholders in the
Bring-Along Disposition Transaction based on the total number of Shares to be
sold in the Bring-Along Disposition Transaction. To the extent any Bring-Along
Shareholder is required to provide indemnification in connection with the
Bring-Along Disposition Transaction, the monetary indemnification obligations of
such Bring-Along Shareholder shall be several and not joint and no less
favorable to such Bring-Along Shareholder than that resulting from pro rata
indemnification among all the Bring-Along Shareholders and the Selling
Shareholders based on the total number of Shares to be sold in the Bring-Along
Disposition Transaction and in any event shall not exceed the proceeds received
by such Bring-Along Shareholder in such Bring-Along Disposition Transaction;
provided, however, that the foregoing limitation shall not apply in respect of
any representations, warranties or covenants that are personal in nature to such
Bring-Along Shareholder (e.g., title to shares being transferred).

 

29



--------------------------------------------------------------------------------

(c) If any Bring-Along Disposition Transaction is structured as a merger, share
exchange, consolidation or other sale of the Company, then each Bring-Along
Shareholder shall consent to, vote in favor of or consent to and waive any
dissenter rights, appraisal rights or other similar rights in connection with
such Bring-Along Disposition Transaction.

(d) Each of the Selling Shareholders and the Bring-Along Buyer shall have the
right, in their sole discretion, at all times prior to consummation of the
proposed Transfer giving rise to the Bring-Along Right, to abandon or otherwise
terminate such Transfer, and neither the Selling Shareholders nor the
Bring-Along Buyer shall have any liability or obligation to any Bring-Along
Shareholder with respect thereto by virtue of any such abandonment or
termination.

(e) “Bring-Along Contingent Acquisition Price Adjustment” means an estimate, as
of the date of the Bring-Along Notice, of the amount of both the New Acquirer
Acquisition Price Adjustment and the SHUSA Contingent Payment, in each case
without applying any discount for the time value of money. This estimate (i) may
be zero for either or both the New Acquirer Acquisition Price Adjustment and the
SHUSA Contingent Payment, (ii) may not be a positive number for both and
(iii) may not be a negative number for either. Concurrently with or immediately
prior to the consummation of any Bring-Along Disposition Transaction, the
Company shall (X) pay to the New Acquirer an amount in cash equal to the
Bring-Along Contingent Acquisition Price Adjustment as it relates to the New
Acquirer Acquisition Price Adjustment and (Y) pay to SHUSA an amount in cash
equal to the Bring-Along Contingent Acquisition Price Adjustment as it relates
to the SHUSA Contingent Payment. A Bring-Along Disposition Transaction shall not
be consummated until the Bring-Along Contingent Acquisition Price Adjustment has
been determined and paid. The parties shall treat the Bring-Along Contingent
Acquisition Price Adjustment for Tax purposes in the same manner as the SHUSA
Contingent Payment or the New Acquirer Acquisition Price Adjustment, as
applicable, is treated pursuant to the second sentence of Sections 6.12(a) and
6.12(b).

(f) Within 20 days after the Company receives a Bring-Along Notice, the Company
shall deliver notice to the New Acquirer and SHUSA stating the Company’s initial
determination of the Bring-Along Contingent Acquisition Price Adjustment,
including the Company’s initial determination of the amount, as of the date of
the Bring-Along Notice, of each of the New Acquirer Acquisition Price Adjustment
and the SHUSA Contingent Payment, in each case without applying any discount for
the time value of money. In connection with such determination and notice, the
Company shall, upon request by the New Acquirer or SHUSA, make available to the
New Acquirer or SHUSA, as applicable, all of the Company’s relevant books and
records and supporting documentation relating to the Bring-Along Contingent
Acquisition Price Adjustment and provide access to the Company personnel who
prepared such estimate. If the New Acquirer or SHUSA disagrees with the
Company’s initial determination of the Bring-Along Contingent Acquisition Price
Adjustment, the New Acquirer or SHUSA, as applicable, shall be entitled, within
ten days of receipt of the Company’s notice described above, to give notice to
the Company and SHUSA or the New Acquirer, as applicable, of such disagreement
which shall set forth the New Acquirer’s or SHUSA’s, as applicable, calculation
of the Bring-Along Contingent Acquisition Price Adjustment, including the basis
for the New Acquirer’s or SHUSA’s dispute or objections and the specific
adjustments (including dollar amounts) that the New Acquirer or SHUSA, as
applicable, believes in good faith should be made

 

30



--------------------------------------------------------------------------------

(any such written notice, a “Bring-Along Objection”) and, upon receipt thereof,
the Company, the New Acquirer and SHUSA will negotiate reasonably and in good
faith in an effort to agree upon the Bring-Along Contingent Acquisition Price
Adjustment. If neither the New Acquirer nor SHUSA provides such notice to the
Company and SHUSA or the New Acquirer, as applicable, within such ten day
period, then the Company’s determination of the Bring-Along Contingent
Acquisition Price Adjustment shall be final and binding on the Company, SHUSA
and the New Acquirer for purposes of Section 2.4(e). If the New Acquirer or
SHUSA provides such notice and the New Acquirer, SHUSA and the Company fail to
agree in writing upon the Bring-Along Contingent Acquisition Price Adjustment
within 10 days from the date of the notice described in the first sentence of
this Section 2.4(f), then the Bring-Along Valuation Firm shall make a
determination of the Bring-Along Contingent Acquisition Price Adjustment and, in
accordance with such determination, shall select either (i) the Company’s
proposed Bring-Along Contingent Acquisition Price Adjustment, (ii) the New
Acquirer’s Bring-Along Contingent Acquisition Price Adjustment (if the New
Acquirer delivered a Bring-Along Objection) or (iii) SHUSA’s Bring-Along
Contingent Acquisition Price Adjustment (if SHUSA delivered a Bring-Along
Objection), including, in each case, such person’s determination of the amount,
as of the date of the Bring-Along Notice, of each of the New Acquirer
Acquisition Price Adjustment and the SHUSA Contingent Payment. The Company,
SHUSA and the New Acquirer each agree to sign an engagement letter, in
commercially reasonable form, if reasonably required by the Bring-Along
Valuation Firm. Each party promptly shall, upon request, make available to each
other and the Bring-Along Valuation Firm all relevant books and records, any
work papers (including those of the parties’ respective accountants) and
supporting documentation relating to the Bring-Along Contingent Acquisition
Price Adjustment, in each case to the extent within the control of such party.
The Bring-Along Valuation Firm’s determination of the Bring-Along Contingent
Acquisition Price Adjustment, including the amount, as of the date of the
Bring-Along Notice, of each of the New Acquirer Acquisition Price Adjustment and
the SHUSA Contingent Payment, in each case without applying any discount for the
time value of money, shall be final and binding on the Company, SHUSA and the
New Acquirer for purposes of Section 2.4(e). In any case where the Bring-Along
Valuation Firm is required to render an opinion of the Bring-Along Contingent
Acquisition Price Adjustment, such opinion shall be rendered within 30 days of
being engaged. All fees and disbursements of the Bring-Along Valuation Firm
shall be borne by (i) the New Acquirer, in the event that the New Acquirer
delivered a Bring-Along Objection, and the Bring-Along Valuation Firm selects
the Company’s proposed Bring-Along Contingent Acquisition Price Adjustment or
SHUSA’s proposed Bring-Along Contingent Acquisition Price Adjustment,
(ii) SHUSA, in the event that SHUSA delivered a Bring-Along Objection and the
New Acquirer did not deliver a Bring-Along Objection, (iii) the New Acquirer and
SHUSA equally, in the event that both the New Acquirer and SHUSA delivered a
Bring-Along Objection, and the Bring-Along Valuation Firm selects the Company’s
proposed Bring-Along Contingent Acquisition Price Adjustment and (iv) SHUSA, in
the event that the New Acquirer delivered a Bring-Along Objection, and the
Bring-Along Valuation firm selects the New Acquirer’s proposed Bring-Along
Contingent Acquisition Price Adjustment.

(g) Banco Santander hereby unconditionally and irrevocably guarantees to the New
Acquirer the full and punctual performance by the Company of all obligations of
the Company under Section 2.4(e) (the “Guaranteed Bring-Along Obligations”). The
obligations of Banco Santander under this Section 2.4(g) shall not be affected
by (1) the failure of the New Acquirer to assert any claim or demand or to
enforce any right or remedy against the Company

 

31



--------------------------------------------------------------------------------

under this Agreement; (2) any rescission, waiver, amendment or modification of
any of the terms or provisions of this Agreement; or (3) any change in the
ownership of Banco Santander. Without limiting the generality of the foregoing,
Banco Santander agrees that if the Company shall fail in any manner whatsoever
to perform or observe any of the Guaranteed Bring-Along Obligations when the
same shall be required to be performed or observed, then Banco Santander will
itself duly and punctually perform or observe or cause to be performed or
observed the Guaranteed Bring-Along Obligations.

 

  2.5. Certain Transfer Procedures.

(a) In connection with any Transfer of Shares by a Shareholder to another
Shareholder pursuant to this Agreement, the Transferor Shareholder shall deliver
to the Transferee Shareholder, on or before the date scheduled for the closing
of such Transfer, certificates representing the number of Shares to be
Transferred on such date, duly endorsed for Transfer or accompanied by duly
executed stock powers, free and clear of all Liens. In addition, the Transferor
Shareholder shall, on or before such date, enter into an agreement for the
benefit of the Transferee Shareholder that shall contain customary
representations and warranties to the effect of the following and pursuant to
which the Transferor Shareholder (and, if Dundon Holdco is the Transferor
Shareholder, Executive, personally) shall indemnify the Transferee Shareholder
for damages suffered by the Transferee Shareholder as a result of breaches of or
inaccuracies in such representations and warranties: (i) such agreement has been
duly authorized, executed and delivered by or on behalf of the Transferor
Shareholder and is enforceable against the Transferor Shareholder, (ii) the
Transferor Shareholder has full power, right and authority to Transfer the
Shares to be Transferred by it and to enter into such agreement, (iii) such
Transfer will not conflict with, or result in a violation or breach of, any Law
or Judgment applicable to the Transferor Shareholder, (iv) no notice to,
registration, declaration or filing with, review by, or authorization, consent,
order, waiver, authorization or approval of any Governmental Authority is
necessary on the part of the Transferor Shareholder for the consummation of such
Transfer, (v) upon payment for and delivery of the Shares, the Transferee
Shareholder will acquire all of the rights of the Transferor Shareholder in the
Shares to be sold and will acquire its interest in such Shares free of any
“adverse claim” (as defined in Section 8-102 of the Uniform Commercial Code) and
(vi) delivery of the Shares to be sold by the Transferor Shareholder will pass
title to such Shares free and clear of any Liens.

(b) Each of the Shareholders and the Company shall use commercially reasonable
efforts to secure any necessary consent from applicable Governmental Authorities
and to comply with any applicable Law necessary in connection with any Transfer
of Shares by a Shareholder pursuant to this Agreement.

 

  2.6. Certain Assignment Rights.

If New Acquiror receives a Sale Notice pursuant to Section 2.3 or a Preemptive
Notice pursuant to Section 7.2, New Acquiror may at its election assign its
right to purchase the Securities being offered thereby to one or more entities
Affiliated with some or all of the Original Investors (each such entity, a “New
Investor”). Concurrently with the completion of any such purchase, the New
Investor shall execute a Joinder Agreement in accordance with Section 2.1(b) and
it shall thereafter have the same rights and obligations with respect to the

 

32



--------------------------------------------------------------------------------

Securities it purchases as New Acquirer has with respect to Securities owned by
New Acquirer for purposes of this Agreement, it being understood that whenever
in this Agreement a determination is required or permitted to be made or action
taken by New Acquirer with respect to the Securities it then holds (including
Section 4.3 but excluding Sections 2.2, 2.3 and 4.1, Article VII and Article
VIII (other than Section 8.1)), such determination shall be made by New Acquirer
on behalf of New Investor. In the event a New Investor shall acquire Securities
as contemplated by this Section 2.6, the parties hereto shall negotiate in good
faith and enter into any appropriate amendments or supplements to this Agreement
and any related documents to fully implement the provisions contemplated by this
Section 2.6.

ARTICLE III

IPO PUT OPTION

 

  3.1. IPO Put Option.

Subject to and in accordance with the procedures and provisions set forth in
this Article III, each of Dundon Holdco (together with its Transferees acting as
a single Person) and the New Acquirer (together with its Transferees acting as a
single Person) shall have the right to require, by notice given during the
period of 60 days following each of the fourth, fifth and seventh anniversaries
of the date of this Agreement, that SHUSA purchase from such Acquirer, (i) in
the case of the New Acquirer, its IPO Put Option Shares in whole, but not in
part, and (ii) in the case of Dundon Holdco, its IPO Put Option Shares in whole
or in part, in each case at the IPO Put Option Price (the “IPO Put Option”);
provided that Dundon Holdco may only exercise the IPO Put Option if the New
Acquirer has exercised the IPO Put Option. The date upon which the IPO Put
Option is exercised is referred to in this Agreement as the “IPO Put Option
Date”.

 

  3.2. Guarantee of IPO Put Option

(a) Banco Santander hereby unconditionally and irrevocably guarantees to each
Acquirer the full and punctual performance by SHUSA of all obligations of SHUSA
under the IPO Put Option and the obligation of the Company to pay any amount to
the New Acquirer pursuant to Section 3.4(b) (the “Guaranteed Obligations”). The
obligations of Banco Santander under this Section 3.2(a) shall not be affected
by (1) the failure of any Acquirer to assert any claim or demand or to enforce
any right or remedy against SHUSA or the Company under this Agreement; (2) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Agreement; or (3) any change in the ownership of Banco Santander.
Without limiting the generality of the foregoing, Banco Santander agrees that if
SHUSA or the Company, as applicable, shall fail in any manner whatsoever to
perform or observe any of the Guaranteed Obligations when the same shall be
required to be performed or observed, then Banco Santander will itself duly and
punctually perform or observe or cause to be performed or observed the
Guaranteed Obligations.

(b) At its option, Banco Santander may become the direct obligor under the IPO
Put Option. If Banco Santander elects to become the direct obligor under the IPO
Put Option it shall provide written notice of such election to SHUSA and each
Acquirer, which notice shall set forth the effective date of such election (such
date, the “Substitution Effective

 

33



--------------------------------------------------------------------------------

Date”). Effective from and after the Substitution Effective Date, (i) all rights
and obligations of SHUSA under the IPO Put Option shall be fully and irrevocably
discharged and terminated, (ii) each Acquirer shall have no claims against, or
recourse to, SHUSA under the IPO Put Option and (iii) Banco Santander shall
irrevocably assume all of the rights and obligations of SHUSA under the IPO Put
Option.

 

  3.3. Determination of IPO Put Option Fair Market Value.

(a) “IPO Put Option Fair Market Value” means the value of the outstanding shares
of Common Stock (on the day before the IPO Put Option Date), which shall be
determined using a valuation methodology based on the fully distributed public
market value of the Company, assuming that the shares of Common Stock are
fully-liquid, broadly-held public securities not subject to any transfer
restrictions and without any initial public offering, minority or liquidity
discount, and which shall take into account the Santander Financing. The IPO Put
Option Fair Market Value shall be calculated utilizing balance sheets, income
statements, cash flows and other assumptions that are adjusted to assume there
is no future liability of the Company related to any expected payment of the
Contingent Adjustments. The IPO Put Option Fair Market Value shall then be
reduced by an estimate, as of the day before the IPO Put Option Date, of the
amount of both the New Acquirer Acquisition Price Adjustment and the SHUSA
Contingent Payment, using assumptions consistent with the assumptions utilized
for the determination of the IPO Put Option Fair Market Value, and without
applying any discount for the time value of money. This estimate (i) may be zero
for either or both the New Acquirer Acquisition Price Adjustment and the SHUSA
Contingent Payment, (ii) may not be a positive number for both and (iii) may not
be a negative number for either. This estimate is referred to in this Agreement
as the “IPO Put Option Contingent Adjustment Value”.

(b) Within 20 days after SHUSA receives an IPO Put Option Notice, SHUSA shall
make an initial determination of the IPO Put Option Fair Market Value (in
accordance with the methodology set forth in Section 3.3(a)) and shall provide
notice to the applicable Acquirer of such initial determination (“SHUSA’s
Proposed IPO Put Option Fair Market Value”), including SHUSA’s initial
determination of the IPO Put Option Contingent Adjustment Value (“SHUSA’s
Proposed IPO Put Option Contingent Adjustment Value”). For purposes of making
and evaluating such initial determination, the Company shall, upon request by
SHUSA or the applicable Acquirer, make available to SHUSA and such Acquirer, as
applicable, all of the Company’s relevant books and records and supporting
documentation relating to the IPO Put Option Fair Market Value (including the
IPO Put Option Contingent Adjustment Value) and provide access to relevant
Company personnel.

(c) If such Acquirer disagrees with SHUSA’s Proposed IPO Put Option Fair Market
Value (including SHUSA’s Proposed IPO Put Option Contingent Adjustment Value),
such Acquirer shall be entitled, within ten days of receipt of SHUSA’s notice
described above, to give notice in writing to SHUSA of such disagreement which
shall set forth the Acquirer’s calculation of the IPO Put Option Fair Market
Value (including the IPO Put Option Contingent Adjustment Value), the basis for
such Acquirer’s dispute or objection and the specific adjustments (including
dollar amounts) that such Acquirer believes in good faith should be made (any
such written notice, an “Acquirer IPO Objection”) and, upon receipt thereof,
such Acquirer and SHUSA will negotiate reasonably and in good faith in an effort
to agree upon the IPO Put

 

34



--------------------------------------------------------------------------------

Option Fair Market Value (including the IPO Put Option Contingent Adjustment
Value). If such Acquirer does not provide an Acquirer IPO Objection to SHUSA
within such ten day period, then SHUSA’s determination of the IPO Put Option
Fair Market Value (including the IPO Put Option Contingent Adjustment Value)
shall be final and binding on SHUSA, the Company and such Acquirer for purposes
of such IPO Put Option. If such Acquirer provides an Acquirer IPO Objection and
such Acquirer and SHUSA fail to agree in writing upon the IPO Put Option Fair
Market Value (including the IPO Put Option Contingent Adjustment Value) within
25 days from the date of the IPO Put Option Notice, then the IPO Put Option
Valuation Firm shall make a determination of the IPO Put Option Fair Market
Value (including the IPO Put Option Contingent Adjustment Value) (in accordance
with the methodology set forth in Section 3.3(a)) and, in accordance with such
determination, shall select either SHUSA’s Proposed IPO Put Option Fair Market
Value (including SHUSA’s Proposed IPO Put Option Contingent Adjustment Value) or
the IPO Put Option Fair Market Value (including the IPO Put Option Contingent
Adjustment Value) set forth in the Acquirer IPO Objection. SHUSA and such
Acquirer each agree to sign an engagement letter, in commercially reasonable
form, if reasonably required by the IPO Put Option Valuation Firm. Each party
promptly shall, upon request, make available to each other and the IPO Put
Option Valuation Firm all relevant books and records, any work papers (including
those of the parties’ respective accountants) and supporting documentation
relating to the IPO Put Option Fair Market Value (including the IPO Put Option
Contingent Adjustment Value), in each case to the extent within the control of
such party. The IPO Put Option Valuation Firm’s determination of the IPO Put
Option Fair Market Value (including the IPO Put Option Contingent Adjustment
Value) shall be final and binding on SHUSA, the Company and such Acquirer for
purposes of such IPO Put Option. In any case where the IPO Put Option Valuation
Firm is required to render an opinion of the IPO Put Option Fair Market Value
(including the IPO Put Option Contingent Adjustment Value), such opinion shall
be rendered within 30 days of being engaged and shall be in accordance with the
methodology set forth in Section 3.3(a). All fees and disbursements of the IPO
Put Option Valuation Firm shall be borne by (i) the New Acquirer, in the event
that the IPO Put Option Valuation Firm selects SHUSA’s Proposed IPO Put Option
Fair Market Value (including SHUSA’s Proposed IPO Put Option Contingent
Adjustment Value) or (ii) SHUSA, in the event that the IPO Put Option Valuation
Firm selects the IPO Put Option Fair Market Value (including the IPO Put Option
Contingent Adjustment Value) set forth in the Acquirer IPO Objection.

(d) For purposes of this Article III, if the New Acquirer exercises the IPO Put
Option and Dundon Holdco exercises the IPO Put Option with respect to the same
IPO Put Option Date, the IPO Put Option Fair Market Value (including the IPO Put
Option Contingent Adjustment Value) determined pursuant to this Section 3.3 with
respect to the Shares held by the New Acquirer shall be final and binding on
Dundon Holdco and in no event shall Dundon Holdco be permitted to propose or
agree to a separate determination of the IPO Put Option Fair Market Value
(including the IPO Put Option Contingent Adjustment Value).

(e) Any Acquirer may revoke its election to exercise the IPO Put Option by
providing written notice thereof to SHUSA if (i) the Acquirer delivers an
Acquirer IPO Objection and SHUSA and such Acquirer cannot agree on the IPO Put
Option Fair Market Value (including the IPO Put Option Contingent Adjustment
Value) within the time period provided for in Section 3.3(c), (ii) the IPO Put
Option Valuation Firm’s determination of the IPO Put Option Fair Market Value
(including the IPO Put Option Contingent Adjustment Value) is less than the

 

35



--------------------------------------------------------------------------------

IPO Put Option Fair Market Value (including the IPO Put Option Contingent
Adjustment Value) set forth in the Acquirer IPO Objection or (iii) the closing
of the purchase by SHUSA of such Acquirer’s IPO Put Option Shares does not occur
within 15 days after the final determination of the IPO Put Option Fair Market
Value (including the IPO Put Option Contingent Adjustment Value), which 15 day
period shall be extended until all necessary consents from applicable
Governmental Authorities to the proposed purchase have been received (but in no
event more than 90 days after the expiration of such 15 day period). If any
Acquirer revokes its election to exercise the IPO Put Option pursuant to the
foregoing clause (ii), then such Acquirer shall pay (x) all of the fees and
expenses of the IPO Put Option Valuation Firm and (y) all fees and expenses of
SHUSA, including all legal, accounting, financial, investment banking and other
fees and expenses payable to third parties and incurred in connection with such
Acquirer’s exercise of its IPO Put Option; provided, however, that such Acquirer
shall not be obligated to pay any such fees and expenses pursuant to the
foregoing clauses (x) and (y) in an aggregate amount in excess of $3.0 million.
Further, if any Acquirer revokes its election to exercise the IPO Put Option
pursuant to the foregoing clause (ii) and such IPO Put Option was exercised
during the 60 days following the fourth anniversary of the date of this
Agreement, then such Acquirer shall not be permitted to exercise its IPO Put
Option during the 60 days following the fifth anniversary of the date of this
Agreement. An Acquirer shall only be permitted to revoke its IPO Put Option one
time pursuant to the foregoing clause (ii). Any revocation by the New Acquirer
of the IPO Put Option shall be deemed a revocation by Dundon Holdco of the IPO
Put Option, if applicable.

 

  3.4. IPO Put Option Price, IPO Put Option Notice and Closing.

(a) The aggregate price to be paid for IPO Put Option Shares being purchased
pursuant to Section 3.1 shall be equal to (x) the IPO Put Option Fair Market
Value as determined pursuant to Section 3.3 (which shall have been reduced by
the IPO Put Option Contingent Adjustment Value as determined pursuant to
Section 3.3), multiplied by (y) (A) the number of IPO Put Option Shares being
purchased, divided by (B) the outstanding number of shares of Common Stock on
the IPO Put Option Date (the “IPO Put Option Price”).

(b) (i) If the IPO Put Option Price is paid to the New Acquirer then,
concurrently with such payment, the Company shall pay to the New Acquirer an
amount in cash equal to the IPO Put Option Contingent Adjustment Value as
determined in accordance with Section 3.3 as it relates to the New Acquirer
Acquisition Price Adjustment. Following the IPO Put Option Closing Date and
assuming compliance with this Section 3.4(b)(i), the Company shall have no
further obligation to pay any New Acquirer Acquisition Price Adjustment and
SHUSA shall have no further obligation to pay any Post-IPO New Acquirer
Contingent Adjustment. The parties shall treat the IPO Put Option Contingent
Adjustment Value for Tax purposes in the same manner as the New Acquirer
Acquisition Price Adjustment is treated pursuant to the second sentence of
Section 6.12(b). (ii) If the IPO Put Option Price is paid to Dundon Holdco then,
concurrently with such payment, the Company shall pay to Dundon Holdco an amount
equal to the product of (x) the IPO Put Option Contingent Adjustment Value as
determined in accordance with Section 3.3 and (y) Dundon Holdco’s Proportionate
Percentage (excluding any Shares acquired by Dundon Holdco or Executive after
the date of this Agreement pursuant to any equity-based compensation plan and
without giving effect to any Transfers of Shares pursuant to this Article III).
Following the IPO Put Option Closing Date and assuming

 

36



--------------------------------------------------------------------------------

compliance with this Section 3.4(b)(ii), the Company shall have no further
obligation to pay any Dundon Holdco Adjustment. The parties shall treat any
amount paid pursuant to this Section 3.4(b) for Tax purposes in the same manner
as the Dundon Holdco Adjustment is treated pursuant to the second or third
sentence of Section 6.24(a), as applicable. Any payments to Dundon Holdco
pursuant to this Section 3.4(b)(ii) may be made by the Company in the form of
cash or Shares, at the option of the Company. If any such payment is made in the
form of Shares, then the per share value of the Shares used to pay such payment
shall be determined by reference to the IPO Put Option Fair Market Value (and
the IPO Put Option Fair Market Value, determined in accordance with Section 3.3
shall be final and binding on the Company and Dundon Holdco).

(c) If any Acquirer desires to exercise its IPO Put Option it, together with its
Transferees acting as a single person, shall deliver written notice thereof to
SHUSA, the Company and Banco Santander during the applicable period specified in
Section 3.1. Such notice (an “IPO Put Option Notice”) shall set forth the number
of IPO Put Option Shares subject to the put, the proposed date for closing such
sale and a description of any consents, approvals or other conditions precedent
to such closing known to such Acquirer. The closing of the purchase by SHUSA of
IPO Put Option Shares under this Article III shall take place not later than 15
days from the date of the determination of the IPO Put Option Fair Market Value
(including the IPO Put Option Contingent Adjustment Value) on a date mutually
agreeable to the applicable Acquirer and SHUSA (the “IPO Put Option Closing
Date”); provided, however, if such Persons cannot agree on a mutually acceptable
date, the closing of such sale shall occur at 10:00 a.m. (New York City time) on
said 15th day; provided further, that the foregoing references to “15th day”
shall mean such later day on which all necessary consents from applicable
Governmental Authorities to such sale have been received if any such required
consents were not received prior to such 15th day. The sale rights in
Section 3.1 may only be exercised for 100% of the IPO Put Option Shares then
held by the applicable Acquirer. Each of the Shareholders and the Company shall
use commercially reasonable efforts to secure any necessary consent from
applicable Governmental Authorities and to comply with any applicable Law
necessary in connection with the exercise of an IPO Put Option.

(d) Transfers of Shares under the terms of this Article III shall be made at the
offices of the Company on the IPO Put Option Closing Date. In connection with
any Transfer of Shares pursuant to this Article III, the Transferor shall
deliver to the Transferee, on or before the IPO Put Option Closing Date,
certificates representing the number of Shares to be Transferred on such date,
duly endorsed for Transfer or accompanied by duly executed stock powers, free
and clear of all Liens. The Person delivering such Shares shall also deliver a
certificate which shall contain customary representations and warranties to the
effect of the following: (i) such Person has full power, right and authority to
Transfer the Shares to be Transferred by it, (ii) such Transfer will not
conflict with, or result in a violation or breach of, any Law or Judgment
applicable to such Person, (iii) no notice to, registration, declaration or
filing with, review by, or authorization, consent, order, waiver, authorization
or approval of any Governmental Authority is necessary on the part of such
Person for the consummation of such Transfer, (iv) upon delivery of the Shares,
the transferee will acquire all of the rights of the transferor in such Shares
and will acquire its interest in such Shares free of any “adverse claim” (as
defined in Section 8-102 of the Uniform Commercial Code) and (v) delivery of
such Shares to the Transferee will pass title to such Shares free and clear of
any Liens.

 

37



--------------------------------------------------------------------------------

(e) Following the delivery of an IPO Put Option Notice, the Company shall not
declare or make any dividends or other distributions (other than making
dividends or other distributions declared prior to the delivery of the IPO Put
Option Notice) on its equity Securities, unless and until the amount of any IPO
Put Option Contingent Adjustment Value payment that has become payable is paid
in full and the IPO Put Option Contingent Adjustment Value payment shall rank
pari passu with unsecured and unsubordinated obligations of the Company.

 

  3.5. Termination of the IPO Put Option.

The IPO Put Option, and the Company’s, SHUSA’s, Banco Santander’s and each
Acquirer’s rights and obligations under this Article III, will terminate upon
(i) the consummation of an IPO unless an Acquirer has given prior notice of its
exercise of the IPO Put Option pursuant to Section 3.1, (ii) any merger,
amalgamation or consolidation of the Company with any other Person or the
spinoff of a substantial portion of the business of the Company or (iii) the
Transfer of all or substantially all of the assets of the Company, in any such
case if such transaction has been approved as a Shareholder Reserved Matter
under the Company’s articles of incorporation or as a Board Reserved Matter
under the Company’s bylaws, but only to the extent such transaction was required
to be approved as a Shareholder Reserved Matter under the Company’s articles of
incorporation or as a Board Reserved Matter under the Company’s bylaws.

ARTICLE IV

DEADLOCK PUT/CALL OPTIONS

 

  4.1. Deadlock Put and Call Rights.

(a) Subject to and in accordance with the procedures and provisions set forth in
this Article IV, in the event of a Deadlock, each of Dundon Holdco (together
with its Transferees acting as a single Person) and the New Acquirer (together
with its Transferees acting as a single Person) shall have the right to require
that SHUSA purchase from such Acquirer, so long as such Deadlock exists, (i) in
the case of the New Acquirer, its Deadlock Put Option Shares in whole, but not
in part, and (ii) in the case of Dundon Holdco, its Deadlock Put Option Shares
in whole or in part, in each case at the Deadlock Put Option Price (the
“Deadlock Put Option”); provided that Dundon Holdco may only exercise the
Deadlock Put Option if the New Acquirer has exercised the Deadlock Put Option.

(b) Subject to and in accordance with the procedures and provisions set forth in
this Article IV, in the event of a Deadlock, SHUSA shall have the right to
require that each or any Acquirer sell to SHUSA, so long as such Deadlock
exists, its shares of Common Stock in whole, but not in part, at the Deadlock
Call Option Price (the “Deadlock Call Option”).

 

  4.2. Guarantee of Deadlock Put Option.

(a) Banco Santander hereby unconditionally and irrevocably guarantees to each
Acquirer the full and punctual performance by SHUSA of all obligations of SHUSA
under the Deadlock Put Option and the obligation of the Company to pay any
amount to the New Acquirer pursuant to Section 4.4(c) (the “Guaranteed Deadlock
Put Option Obligations”). The

 

38



--------------------------------------------------------------------------------

obligations of Banco Santander hereunder shall not be affected by (1) the
failure of any Acquirer to assert any claim or demand or to enforce any right or
remedy against SHUSA or the Company under this Agreement; (2) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Agreement; or (3) any change in the ownership of Banco Santander. Without
limiting the generality of the foregoing, Banco Santander agrees that if SHUSA
or the Company shall fail in any manner whatsoever to perform or observe any of
the Guaranteed Deadlock Put Option Obligations when the same shall be required
to be performed or observed, then Banco Santander will itself duly and
punctually perform or observe or cause to be performed or observed the
Guaranteed Deadlock Put Option Obligations.

(b) At its option, Banco Santander may become the direct obligor under the
Deadlock Put Option or the direct beneficiary under the Deadlock Call Option. If
Banco Santander elects to become the direct obligor under the Deadlock Put
Option or the direct beneficiary under the Deadlock Call Option it shall provide
written notice of such election to SHUSA and each Acquirer, which notice shall
set forth the effective date of such election (such date, the “Deadlock
Substitution Effective Date”). Effective from and after the Deadlock
Substitution Effective Date, if Banco Santander has elected to become the direct
obligor under the Deadlock Put Option, (i) all rights and obligations of SHUSA
under the Deadlock Put Option shall be fully and irrevocably discharged and
terminated, (ii) each Acquirer shall have no claims against, or recourse to,
SHUSA under the Deadlock Put Option and (iii) Banco Santander shall irrevocably
assume all of the rights and obligations of SHUSA under the Deadlock Put Option.
Effective from and after the Deadlock Substitution Effective Date, if Banco
Santander has elected to become the direct beneficiary under the Deadlock Call
Option, (i) all rights and obligations of SHUSA under the Deadlock Call Option
shall be fully and irrevocably discharged and terminated, (ii) each Acquirer
shall have no claims against, or recourse to, SHUSA under the Deadlock Call
Option and (iii) Banco Santander shall irrevocably assume all of the rights and
obligations of SHUSA under the Deadlock Call Option.

 

  4.3. Determination of Deadlock Fair Market Value.

(a) “Deadlock Fair Market Value” means the value of the outstanding shares of
Common Stock (on the day before the exercise of the Deadlock Put Option or the
Deadlock Call Option, as applicable), which shall be determined using a
valuation methodology based on the fully distributed public market value of the
Company, assuming that the shares of Common Stock are fully-liquid, broadly-held
public securities not subject to any transfer restrictions and without any
initial public offering, minority or liquidity discount, and which shall take
into account the Santander Financing. The Deadlock Fair Market Value shall be
calculated utilizing balance sheets, income statements, cash flows and other
assumptions that are adjusted to assume there is no future liability to the
Company related to any expected payment of the Contingent Adjustments. The
Deadlock Fair Market Value shall then be reduced by an estimate, as of the day
before the exercise of the Deadlock Put Option or the Deadlock Call Option, as
applicable, of the amount of both the New Acquirer Acquisition Price Adjustment
and the SHUSA Contingent Payment, using assumptions consistent with the
assumptions utilized for the determination of the Deadlock Fair Market Value,
and without applying any discount for the time value of money. This estimate
(i) may be zero for either or both the New Acquirer Acquisition Price Adjustment
and the SHUSA Contingent Payment, (ii) may not be a positive number for both and
(iii) may not be a negative number for either. This estimate is referred to in
this Agreement as the “Deadlock Contingent Adjustment Value”.

 

39



--------------------------------------------------------------------------------

(b) Within 20 days after SHUSA receives a Deadlock Put Option Notice, SHUSA
shall make an initial determination of the Deadlock Fair Market Value (in
accordance with the methodology set forth in Section 4.3(a)) and shall provide
notice to the applicable Acquirer of such initial determination (“SHUSA’s
Proposed Deadlock Fair Market Value”), including SHUSA’s initial determination
of the Deadlock Contingent Adjustment Value (“SHUSA’s Proposed Deadlock Put
Option Contingent Adjustment Value”). For purposes of making and evaluating such
initial determination, the Company shall, upon request by SHUSA or the
applicable Acquirer, make available to SHUSA and such Acquirer, as applicable,
all of the Company’s relevant books and records and supporting documentation
relating to the Deadlock Fair Market Value (including the Deadlock Contingent
Adjustment Value) and provide access to relevant Company personnel. If such
Acquirer disagrees with SHUSA’s Proposed Deadlock Fair Market Value (including
SHUSA’s Proposed Deadlock Put Option Contingent Adjustment Value), such Acquirer
shall be entitled, within ten days of receipt of SHUSA’s notice described above,
to give notice in writing to SHUSA of such disagreement which shall set forth
such Acquirer’s calculation of the Deadlock Fair Market Value (including the
Deadlock Contingent Adjustment Value), the basis for such Acquirer’s dispute or
objections and the specific adjustments (including dollar amounts) that such
Acquirer believes in good faith should be made (any such written notice, an
“Acquirer Deadlock Put Objection”) and, upon receipt thereof, the Acquirer and
SHUSA will negotiate reasonably and in good faith in an effort to agree upon the
Deadlock Fair Market Value (including the Deadlock Contingent Adjustment Value).
If such Acquirer does not provide an Acquirer Deadlock Put Objection to SHUSA
within such ten day period, then SHUSA’s determination of the Deadlock Fair
Market Value (including the Deadlock Contingent Adjustment Value) shall be final
and binding on SHUSA, the Company and such Acquirer for purposes of such
Deadlock Put Option. If such Acquirer provides an Acquirer Deadlock Put
Objection and the Acquirer and SHUSA fail to agree in writing upon the Deadlock
Fair Market Value (including the Deadlock Contingent Adjustment Value) within 25
days from the date of the Deadlock Put Option Notice, then the Deadlock
Valuation Firm shall make a determination of the Deadlock Fair Market Value
(including the Deadlock Contingent Adjustment Value) (in accordance with the
methodology set forth in Section 4.3(a)) and, in accordance with such
determination, shall select either SHUSA’s Proposed Deadlock Fair Market Value
(including SHUSA’s Proposed Deadlock Put Option Contingent Adjustment Value) or
the Deadlock Fair Market Value (including the Deadlock Contingent Adjustment
Value) set forth in the Acquirer Deadlock Put Objection. SHUSA and such Acquirer
each agree to sign an engagement letter, in commercially reasonable form, if
reasonably required by the Deadlock Valuation Firm. Each party promptly shall,
upon request, make available to each other and the Deadlock Valuation Firm all
relevant books and records, any work papers (including those of the parties’
respective accountants) and supporting documentation relating to the Deadlock
Fair Market Value (including the Deadlock Contingent Adjustment Value), in each
case to the extent within the control of such party. The Deadlock Valuation
Firm’s determination of the Deadlock Fair Market Value (including the Deadlock
Contingent Adjustment Value) shall be final and binding on SHUSA, the Company
and such Acquirer for purposes of such Deadlock Put Option. In any case where
the Deadlock Valuation Firm is required to render an opinion of the Deadlock
Fair Market Value (including the Deadlock Contingent Adjustment Value), such
opinion shall be rendered within 30 days of being engaged and shall be in
accordance with the

 

40



--------------------------------------------------------------------------------

methodology set forth in Section 4.3(a). All fees and disbursements of the
Deadlock Valuation Firm shall be borne by (i) the Acquirer, in the event that
the Deadlock Valuation Firm selects SHUSA’s Proposed Deadlock Fair Market Value
(including SHUSA’s Proposed Deadlock Put Option Contingent Adjustment Value) or
(ii) SHUSA, in the event that the Deadlock Valuation Firm selects the Deadlock
Fair Market Value (including the Deadlock Contingent Adjustment Value) set forth
in the Acquirer Deadlock Put Objection.

(c) Within 20 days after an Acquirer receives a Deadlock Call Option Notice,
such Acquirer shall make an initial determination of the Deadlock Fair Market
Value (in accordance with the methodology set forth in Section 4.3(a)) and shall
provide notice to SHUSA of such initial determination (the “Acquirer’s Proposed
Deadlock Fair Market Value”), including the Acquirer’s initial determination of
the Deadlock Contingent Adjustment Value (the “Acquirer’s Proposed Deadlock Call
Option Contingent Adjustment Value”). For purposes of making and evaluating such
initial determination, the Company shall, upon request by the applicable
Acquirer and SHUSA, make available to such Acquirer and SHUSA, as applicable,
all of the Company’s relevant books and records and supporting documentation
relating to the Deadlock Fair Market Value (including the Deadlock Contingent
Adjustment Value) and provide access to relevant Company personnel. If SHUSA
disagrees with the Acquirer’s Proposed Deadlock Fair Market Value (including the
Acquirer’s Proposed Deadlock Call Option Contingent Adjustment Value), SHUSA
shall be entitled, within ten days of receipt of the Acquirer’s notice described
above, to give notice in writing to such Acquirer of such disagreement which
shall set forth SHUSA’s calculation of the Deadlock Fair Market Value (including
the Deadlock Contingent Adjustment Value), the basis for SHUSA’s dispute or
objections and the specific adjustments (including dollar amounts) that SHUSA
believes in good faith should be made (any such written notice, a “SHUSA
Deadlock Call Objection”) and, upon receipt thereof, the Acquirer and SHUSA will
negotiate reasonably and in good faith in an effort to agree upon the Deadlock
Fair Market Value (including the Deadlock Contingent Adjustment Value). If SHUSA
does not provide a SHUSA Deadlock Call Objection to the Acquirer within such ten
day period, then the Acquirer’s determination of the Deadlock Fair Market Value
(including the Deadlock Contingent Adjustment Value) shall be final and binding
on SHUSA, the Company and such Acquirer for purposes of such Deadlock Call
Option. If SHUSA provides a SHUSA Deadlock Call Objection and the Acquirer and
SHUSA fail to agree in writing upon the Deadlock Fair Market Value (including
the Deadlock Contingent Adjustment Value) within 25 days from the date of the
Deadlock Call Option Notice, then the Deadlock Valuation Firm shall make a
determination of the Deadlock Fair Market Value (including the Deadlock
Contingent Adjustment Value) (in accordance with the methodology set forth in
Section 4.3(a)) and, in accordance with such determination, shall select either
the Acquirer’s Proposed Deadlock Fair Market Value (including the Acquirer’s
Proposed Deadlock Call Option Contingent Adjustment Value) or the Deadlock Fair
Market Value (including the Deadlock Contingent Adjustment Value) set forth in
the SHUSA Deadlock Call Objection. SHUSA and such Acquirer each agree to sign an
engagement letter, in commercially reasonable form, if reasonably required by
the Deadlock Valuation Firm. Each party promptly shall, upon request, make
available to each other and the Deadlock Valuation Firm all relevant books and
records, any work papers (including those of the parties’ respective
accountants) and supporting documentation relating to the Deadlock Fair Market
Value (including the Deadlock Contingent Adjustment Value), in each case to the
extent within the control of such party. The Deadlock Valuation Firm’s
determination of the Deadlock Fair Market Value (including the Deadlock
Contingent Adjustment Value) shall

 

41



--------------------------------------------------------------------------------

be final and binding on SHUSA and such Acquirer for purposes of such Deadlock
Call Option. In any case where the Deadlock Valuation Firm is required to render
an opinion of the Deadlock Fair Market Value (including the Deadlock Contingent
Adjustment Value), such opinion shall be rendered within 30 days of being
engaged and shall be in accordance with the methodology set forth in
Section 4.3(a). All fees and disbursements of the Deadlock Valuation Firm shall
be borne by (i) SHUSA, in the event that the Deadlock Valuation Firm selects the
Acquirer’s Proposed Deadlock Fair Market Value (including the Acquirer’s
Proposed Deadlock Put Option Contingent Adjustment Value) or (ii) the Acquirer,
in the event that the Deadlock Valuation Firm selects the Deadlock Fair Market
Value (including the Deadlock Contingent Adjustment Value) set forth in the
SHUSA Deadlock Call Objection.

(d) For purposes of this Article IV, if, with respect to the same Deadlock,
(i) the New Acquirer exercises the Deadlock Put Option and Dundon Holdco
exercises the Deadlock Put Option or (ii) SHUSA exercises the Deadlock Call
Option with respect to both the Shares held by the New Acquirer and Dundon
Holdco, then, in each case, the Deadlock Fair Market Value (including the
Deadlock Contingent Adjustment Value) determined pursuant to this Section 4.3
with respect to the Shares held by the New Acquirer shall be final and binding
on Dundon Holdco and in no event shall Dundon Holdco be permitted to propose or
agree to a separate determination of the Deadlock Fair Market Value (including
the Deadlock Contingent Adjustment Value).

(e) Any Acquirer may revoke its election to exercise the Deadlock Put Option by
providing written notice thereof to SHUSA if (i) the Acquirer delivers an
Acquirer Deadlock Put Objection and SHUSA and such Acquirer cannot agree on the
Deadlock Fair Market Value (including the Deadlock Contingent Adjustment Value)
within the time period provided for in Section 4.3(b), (ii) if the Deadlock
Valuation Firm’s determination of the Deadlock Fair Market Value (including the
Deadlock Contingent Adjustment Value) is less than the Deadlock Fair Market
Value (including the Deadlock Contingent Adjustment Value) set forth in the
Acquirer Deadlock Put Objection or (iii) the closing of the purchase by SHUSA of
such Acquirer’s Deadlock Put Option Shares does not occur within 15 days after
the final determination of the Deadlock Fair Market Value (including the
Deadlock Contingent Adjustment Value), which 15 day period shall be extended
until all necessary consents from applicable Governmental Authorities to the
proposed purchase have been received (but in no event more than 90 days after
the expiration of such 15 day period). If any Acquirer revokes its election to
exercise the Deadlock Put Option pursuant to the foregoing clause (ii), then
such Acquirer shall pay (x) all of the fees and expenses of the Deadlock
Valuation Firm and (y) all fees and expenses of SHUSA, including all legal,
accounting, financial, investment banking and other fees and expenses payable to
third parties and incurred in connection with such Acquirer’s exercise of its
Deadlock Put Option; provided, however, that such Acquirer shall not be
obligated to pay any such fees and expenses pursuant to the foregoing clauses
(x) and (y) in an aggregate amount in excess of $1.0 million. Further, if any
Acquirer revokes its election to exercise the Deadlock Put Option pursuant to
the foregoing clause (ii), such Acquirer shall, and shall cause the Acquirer
Group Directors to, consent or vote with respect to the Shareholder Reserved
Matter or Board Reserved Matter that is the cause of the applicable Deadlock as
directed by SHUSA. Any revocation by the New Acquirer of the Deadlock Put Option
shall be deemed a revocation by Dundon Holdco of the Deadlock Put Option, if
applicable.

 

42



--------------------------------------------------------------------------------

(f) SHUSA may revoke its election to exercise the Deadlock Call Option by
providing written notice thereof to the applicable Acquirer if (i) SHUSA
delivers a SHUSA Deadlock Call Objection and SHUSA and such Acquirer cannot
agree on the Deadlock Fair Market Value (including the Deadlock Contingent
Adjustment Value) within the time period provided for in Section 4.3(c), or
(ii) the closing of the purchase by SHUSA of such Acquirer’s Shares does not
occur within 90 days after the date of the applicable Deadlock Call Option
Notice.

4.4. Deadlock Put/Call Option Price, Deadlock Put/Call Option Notice and
Closing.

(a) The aggregate price to be paid for Deadlock Put Option Shares being
purchased pursuant to Section 4.1(a) shall be equal to (x) 0.90 multiplied by
(y) the Deadlock Fair Market Value as determined pursuant to Section 4.3 (which
shall have been reduced by the Deadlock Contingent Adjustment Value determined
pursuant to Section 4.3), multiplied by (z) (A) the number of Deadlock Put
Option Shares being purchased, divided by (B) the outstanding number of shares
of Common Stock on the day immediately preceding the date of the Deadlock Put
Option Notice (the “Deadlock Put Option Price”). (b) The aggregate price to be
paid for shares of Common Stock being purchased pursuant to Section 4.1(b) shall
be equal to (x) 1.20 multiplied by (y) the Deadlock Fair Market Value as
determined pursuant to Section 4.3 (which shall have been reduced by the
Deadlock Contingent Adjustment Value determined pursuant to Section 4.3),
multiplied by (z) (A) the number of shares of Common Stock being purchased,
divided by (B) the outstanding number of shares of Common Stock on the day
immediately preceding the date of the Deadlock Call Option Notice (the “Deadlock
Call Option Price”).

(c) If the Deadlock Put Option Price or Deadlock Call Option Price, as
applicable, is paid to the New Acquirer, then, concurrently with such payment,
the Company shall pay to the New Acquirer an amount in cash equal to the
Deadlock Contingent Adjustment Value as determined in accordance with
Section 4.3(b) as it relates to the New Acquirer Acquisition Price Adjustment.
Following the Deadlock Put Option Closing Date or the Deadlock Call Option
Closing Date, as applicable, and assuming compliance with this Section 4.4(c),
the Company shall have no further obligation to pay any New Acquirer Acquisition
Price Adjustment and SHUSA shall have no further obligation to pay any Post-IPO
New Acquirer Contingent Adjustment. The parties shall treat the Deadlock
Contingent Adjustment Value for Tax purposes in the same manner as the New
Acquirer Acquisition Price Adjustment is treated pursuant to the second sentence
of Section 6.12(b).

(d) If the Deadlock Put Option Price or Deadlock Call Option Price, as
applicable, is paid to Dundon Holdco, then, concurrently with such payment, the
Company shall pay to Dundon Holdco an amount equal to the product of (i) the
Deadlock Contingent Adjustment Value as determined in accordance with
Section 4.3(b) and (ii) Dundon Holdco’s Proportionate Percentage (excluding any
Shares acquired by Dundon Holdco or Executive after the date of this Agreement
pursuant to any equity-based compensation plan and without giving effect to any
Transfers of Shares pursuant to this Article IV). Following the Deadlock Put
Option Closing Date or the Deadlock Call Option Closing Date, as applicable, and
assuming

 

 

43



--------------------------------------------------------------------------------

compliance with this Section 4.4(d), the Company shall have no further
obligation to pay any Dundon Holdco Adjustment. The parties shall treat any
amount paid pursuant to this Section 4.4(d) for Tax purposes in the same manner
as the Dundon Holdco Adjustment is treated pursuant to the second or third
sentence of Section 6.24(a), as applicable. Any payments to Dundon Holdco
pursuant to this Section 4.4(d) may be made by the Company in the form of cash
or Shares, at the option of the Company. If any such payment is made in the form
of Shares, then the per share value of the Shares used to pay such payment shall
be determined by reference to the Deadlock Fair Market Value (and the Deadlock
Fair Market Value, determined in accordance with Section 4.3 shall be final and
binding on the Company and Dundon Holdco).

(e) In the event that a Shareholder believes that a Deadlock exists, such
Shareholder shall promptly give written notice to the Company and the other
Shareholders specifying the details of the Deadlock, including the Board
Reserved Matter or Shareholder Reserved Matter, as applicable, that the
Shareholder believes is the cause of such Deadlock and the basis for such
Shareholder’s belief that a Deadlock exists. For the purpose of this Agreement,
a Deadlock shall be deemed to occur (x) whenever the Shareholders agree that a
Deadlock has occurred or (y) in absence of such an agreement, whenever a court
decision is obtained pursuant to Section 12.7 which concludes that a Deadlock
has occurred. The date on which the Deadlock shall be deemed to occur will be
the date on which the Shareholders agree that a Deadlock has occurred or the
date of the court resolution obtained pursuant to Section 12.7 that concludes
that a Deadlock has occurred, as applicable. Upon the occurrence of a Deadlock,
each Shareholders shall, and shall cause any director nominated by such
Shareholder, as applicable, to use their good faith efforts to resolve the
Deadlock within 90 days from the occurrence of the Deadlock. In the event that
the Board of Directors or the Shareholders, as applicable, are unable to resolve
the Deadlock within such 90 day period, the Deadlock will be promptly submitted
to (i) in the case of a Deadlock with respect to a Board Reserved Matter, a
representative appointed by the SHUSA Directors, as a group, a representative
appointed by the Acquirer Group Directors, as a group, and Executive, and
(ii) in the case of a Deadlock with respect to a Shareholder Reserved Matter, a
representative appointed by SHUSA, a representative appointed by the New
Acquirer and Executive. In each case, such representatives shall use their good
faith efforts to resolve the Deadlock within 90 days from the date on which such
Deadlock is submitted to them and no Person shall be permitted to exercise a
Deadlock Put Option or a Deadlock Call Option prior to the expiration of such 90
day period.

(f) Following the expiration of the time period provided for in Section 4.4(e),
if an Acquirer desires to exercise its Deadlock Put Option it shall, within five
days of the expiration of such time period, deliver written notice thereof to
SHUSA and the Company. Such notice (a “Deadlock Put Option Notice”) shall set
forth the number of Deadlock Put Option Shares subject to the put, a description
of the Deadlock giving rise to the Deadlock Put Option, the proposed date for
closing such sale and a description of any consents, approvals or other
conditions precedent to such closing known to such Acquirer. The closing of the
purchase by SHUSA of Deadlock Put Option Shares under this Article IV shall take
place not later than 15 days from the date of the determination of the Deadlock
Fair Market Value (including the Deadlock Contingent Adjustment Value) on a date
mutually agreeable to such Acquirer and SHUSA (the “Deadlock Put Option Closing
Date”); provided, however, if such Persons cannot agree on a mutually acceptable
date, the closing of such sale shall occur at 10:00 a.m. (New York City time) on
said 15th day; provided further that the foregoing references to “15th day”
shall

 

44



--------------------------------------------------------------------------------

mean such later day on which all necessary consents from applicable Government
Authorities to such sale have been received if any such required consents were
not received prior to such 15th day. With respect to the New Acquirer, the sale
rights in Section 4.1 may only be exercised for 100% of the Deadlock Put Option
Shares then held by such Acquirer.

(g) Following the expiration of the time period provided for in Section 4.4(e),
if SHUSA desires to exercise its Deadlock Call Option it shall, within five days
of the expiration of such time period, deliver written notice thereof to the
applicable Acquirer. Such notice (a “Deadlock Call Option Notice”) shall set
forth the number of Shares subject to the call, a description of the Deadlock
giving rise to the Deadlock Call Option, the proposed date for closing such sale
and a description of any consents, approvals or other conditions precedent to
such closing known to SHUSA. The closing of the purchase by SHUSA of Shares
under this Article IV shall take place not later than 15 days from the date of
the determination of the Deadlock Fair Market Value (including the Deadlock
Contingent Adjustment Value) on a date mutually agreeable to SHUSA and such
Acquirer (the “Deadlock Call Option Closing Date”); provided, however, if such
Persons cannot agree on a mutually acceptable date, the closing of such sale
shall occur at 10:00 a.m. (New York City time) on said 15th day; provided
further that the foregoing references to “15th day” shall mean such later day on
which all necessary consents from applicable Government Authorities to such sale
have been received if any such required consents were not received prior to such
15th day. With respect to any Acquirer, the purchase rights in Section 4.1 may
only be exercised for 100% of the Shares then held by such Acquirer.

(h) Following the delivery of a Deadlock Put Option Notice, the Company shall
not declare or make any dividends or other distributions (other than making
dividends or other distributions declared prior to the delivery of the Deadlock
Put Option Notice) on its equity Securities, unless and until the amount of any
Deadlock Contingent Adjustment Value that has become payable is paid in full and
the Deadlock Contingent Adjustment Value shall rank pari passu with unsecured
and unsubordinated obligations of the Company.

(i) Transfers of Shares under the terms of this Article IV shall be made at the
offices of the Company on each Deadlock Put Option Closing Date and Deadlock
Call Option Closing Date, as applicable. In connection with any Transfer of
Shares pursuant to this Article IV, the Transferor shall deliver to the
Transferee, on or before the Deadlock Put Option Closing Date or Deadlock Call
Option Closing Date, as applicable, certificates representing the number of
Shares to be Transferred on such date, duly endorsed for Transfer or accompanied
by duly executed stock powers, free and clear of all Liens. The Person
delivering such Shares shall also deliver a certificate which shall contain
customary representations and warranties to the effect of the following:
(i) such Person has full power, right and authority to Transfer the Shares to be
Transferred by it, (ii) such Transfer will not conflict with, or result in a
violation or breach of, any Law or Judgment to such Person, (iii) no notice to,
registration, declaration or filing with, review by, or authorization, consent,
order, waiver, authorization or approval of any Governmental Authority is
necessary on the part of such Person for the consummation of such Transfer,
(iv) upon delivery of the Shares, the Transferee will acquire all of the rights
of the Transferor in such Shares and will acquire its interest in such Shares
free of any “adverse claim” (as defined in Section 8-102 of the Uniform
Commercial Code) and (v) delivery of such Shares to the Transferee will pass
title to such Shares free and clear of any Liens.

 

45



--------------------------------------------------------------------------------

(j) Each of the Shareholders and the Company shall use commercially reasonable
efforts to secure any necessary consent from applicable Governmental Authorities
and to comply with any applicable Law necessary in connection with the exercise
of an the Deadlock Put Option or Deadlock Call Option, as applicable.

(k) No Shareholder shall (i) consent to, or fail to consent to, any Shareholder
Reserved Matter or (ii) cause any member of the Board of Directors nominated by
such Shareholder to consent to, or fail to consent to, any Board Reserved
Matter, in each case, for the primary purpose of triggering a Deadlock Call
Option or Deadlock Put Option.

4.5. Termination of the Deadlock Put Option and the Deadlock Call Option.

(a) This Article IV shall terminate and be of no further force and effect upon
the consummation of an IPO.

(b) Dundon Holdco’s Deadlock Put Option, SHUSA’s Deadlock Call Option with
respect to Dundon Holdco’s Shares and Dundon Holdco’s rights and obligations,
under this Article IV, and the New Acquirer’s Deadlock Put Option, SHUSA’s
Deadlock Call Option with respect to the New Acquirer’s Shares and the New
Acquirer’s rights and obligations, under this Article IV, will terminate upon
the occurrence of an Acquirer Group Termination.

ARTICLE V

OTHER PUT/CALL OPTIONS

5.1. Employment Termination Put and Call Rights; Loan Agreement Call Rights.

(a) Subject to and in accordance with the procedures and provisions set forth in
this Article V, following the expiration of Executive’s employment under the
Employment Agreement or in the event Executive’s employment under the Employment
Agreement is terminated (i) by reason of Executive’s death, (ii) by reason of
Executive’s Inability to Perform, (iii) by Executive for Good Reason or (iv) by
the Company for any reason other than Cause, Dundon Holdco shall have the right
to require that SHUSA purchase from Dundon Holdco, for a period of 90 days
following the date of such expiration or termination, its Shares in whole, but
not in part, at the Dundon Put/Call Option Price (the “Employment Put Option”).

(b) Subject to and in accordance with the procedures and provisions set forth in
this Article V, following the expiration of Executive’s employment under the
Employment Agreement or in the event Executive’s employment under the Employment
Agreement is terminated for any reason, SHUSA shall have the right to require
that Dundon Holdco sell to SHUSA, at any time following such expiration or
termination, its Shares in whole, but not in part, at the Dundon Put/Call Option
Price (the “Employment Call Option”).

(c) Subject to and in accordance with the procedures and provisions set forth in
this Article V, upon the occurrence and during the continuation of an Event of
Default or Disabling Conduct, SHUSA shall have the right to require that Dundon
Holdco sell to SHUSA, at any time following and during the continuation of an
Event of Default or Disabling Conduct, its Shares in whole, but not in part, at
the Dundon Put/Call Option Price (the “Loan Call Option”).

 

46



--------------------------------------------------------------------------------

(d) At its option, Banco Santander may become the direct obligor under the
Employment Put Option or the direct beneficiary under the Employment Call Option
or Loan Call Option. If Banco Santander elects to become the direct obligor
under the Employment Put Option or the direct beneficiary under the Employment
Call Option or Loan Call Option it shall provide written notice of such election
to SHUSA and each Acquirer, which notice shall set forth the effective date of
such election (such date, the “Employment/Loan Substitution Effective Date”).
Effective from and after the Employment/Loan Substitution Effective Date, if
Banco Santander has elected to become the direct obligor under the Employment
Put Option, (i) all rights and obligations of SHUSA under the Deadlock Put
Option shall be fully and irrevocably discharged and terminated, (ii) Dundon
Holdco shall have no claims against, or recourse to, SHUSA under the Employment
Put Option and (iii) Banco Santander shall irrevocably assume all of the rights
and obligations of SHUSA under the Employment Put Option. Effective from and
after the Employment/Loan Substitution Effective Date, if Banco Santander has
elected to become the direct beneficiary under the Employment Call Option,
(i) all rights and obligations of SHUSA under the Employment Call Option shall
be fully and irrevocably discharged and terminated, (ii) Dundon Holdco shall
have no claims against, or recourse to, SHUSA under the Employment Call Option
and (iii) Banco Santander shall irrevocably assume all of the rights and
obligations of SHUSA under the Employment Call Option. Effective from and after
the Employment/Loan Substitution Effective Date, if Banco Santander has elected
to become the direct beneficiary under the Loan Call Option, (i) all rights and
obligations of SHUSA under the Loan Call Option shall be fully and irrevocably
discharged and terminated, (ii) Dundon Holdco shall have no claims against, or
recourse to, SHUSA under the Loan Call Option and (iii) Banco Santander shall
irrevocably assume all of the rights and obligations of SHUSA under the Loan
Call Option.

5.2. Determination of Dundon Put/Call Fair Market Value.

(a) “Dundon Put/Call Fair Market Value” means the value of the outstanding
shares of Common Stock (on the day before the exercise of the Employment Call
Option, Employment Put Option or Loan Call Option, as applicable), which shall
be determined using a valuation methodology based on the fully distributed
public market value of the Company, assuming that the shares of Common Stock are
fully-liquid, broadly-held public securities not subject to any transfer
restrictions and without any initial public offering, minority or liquidity
discount, and which shall take into account the Santander Financing The Dundon
Put/Call Fair Market Value shall be calculated utilizing balance sheets, income
statements, cash flows and other assumptions that are adjusted to assume there
is no future liability to the Company related to any expected payment of the
Contingent Adjustments. The Dundon Put/Call Fair Market Value shall then be
reduced by an estimate, as of the day before the exercise of the Employment Put
Option, the Employment Call Option or the Loan Call Option, as applicable, of
the amount of both the New Acquirer Acquisition Price Adjustment and the SHUSA
Contingent Payment, using assumptions consistent with the assumptions utilized
for the determination of the Dundon Put/Call Fair Market Value, and without
applying any discount for the time value of money. This estimate (i) may be zero
for either or both the New Acquirer Acquisition Price Adjustment and the SHUSA
Contingent Payment, (ii) may not be a positive number for both and (iii) may not
be a negative number for either. This estimate is referred to in this Agreement
as the “Dundon Put/Call Adjustment Value”.

 

47



--------------------------------------------------------------------------------

(b) Within 20 days after SHUSA receives an Employment Put Option Notice or
delivers an Employment Call Option Notice or Loan Call Option Notice, SHUSA
shall make an initial determination of the Dundon Put/Call Fair Market Value (in
accordance with the methodology set forth in Section 5.2(a)) and shall provide
notice to Executive and Dundon Holdco of such initial determination (“SHUSA’s
Proposed Put/Call Fair Market Value”), including SHUSA’s initial determination
of the Dundon Put/Call Adjustment Value (“SHUSA’s Proposed Dundon Put/Call
Adjustment Value”). For purposes of making and evaluating such initial
determination, the Company shall, upon request by SHUSA or Dundon Holdco, make
available to SHUSA and Dundon Holdco, as applicable, all of the Company’s
relevant books and records and supporting documentation relating to the Dundon
Put/Call Fair Market Value (including the Dundon Put/Call Adjustment Value) and
provide access to relevant Company personnel.

(c) If Dundon Holdco disagrees with SHUSA’s Proposed Put/Call Fair Market Value
(including SHUSA’s Proposed Put/Call Adjustment Value), Dundon Holdco shall be
entitled, within ten days of receipt of SHUSA’s notice described above, to give
notice in writing to SHUSA of such disagreement which shall set forth Dundon
Holdco’s calculation of the Dundon Put/Call Fair Market Value (including the
Dundon Put/Call Adjustment Value), the basis for Dundon Holdco’s dispute or
objections and the specific adjustments (including dollar amounts) that Dundon
Holdco believes in good faith should be made (any such written notice, a “Dundon
Holdco Objection”) and, upon receipt thereof, Dundon Holdco and SHUSA will
negotiate reasonably and in good faith in an effort to agree upon the Dundon
Put/Call Fair Market Value (including the Dundon Put/Call Adjustment Value). If
Dundon Holdco does not provide a Dundon Holdco Objection to SHUSA within such
ten day period, then SHUSA’s determination of the Dundon Put/Call Fair Market
Value (including the Dundon Put/Call Adjustment Value) shall be final and
binding on SHUSA and Dundon Holdco for purposes of such Employment Call Option,
Employment Put Option or Loan Call Option, as applicable. If Dundon Holdco
provides a Dundon Holdco Objection and Dundon Holdco and SHUSA fail to agree in
writing upon the Dundon Put/Call Fair Market Value (including the Dundon
Put/Call Adjustment Value) within 25 days from the date of the Employment Put
Option Notice, the Employment Call Option Notice or the Loan Call Option Notice,
as applicable, then the Dundon Valuation Firm shall make a determination of the
Dundon Put/Call Fair Market Value (including the Dundon Put/Call Adjustment
Value) (in accordance with the methodology set forth in Section 5.2(a)) and, in
accordance with such determination, shall select either SHUSA’s Proposed Dundon
Put/Call Fair Market Value (including SHUSA’s Proposed Dundon Put/Call
Adjustment Value) or the Dundon Put/Call Fair Market Value (including the Dundon
Put/Call Adjustment Value) set forth in the Dundon Holdco Objection. SHUSA and
Dundon Holdco each agree to sign an engagement letter, in commercially
reasonable form, if reasonably required by the Dundon Valuation Firm. Each party
promptly shall, upon request, make available to each other and the Valuation
Firm all relevant books and records, any work papers (including those of the
parties’ respective accountants) and supporting documentation relating to the
Dundon Put/Call Fair Market Value (including the Dundon Put/Call Adjustment
Value), in each case to the extent within the control of such party. The Dundon
Valuation Firm’s determination of the Dundon Put/Call Fair Market Value
(including the Dundon Put/Call Adjustment Value) shall be

 

48



--------------------------------------------------------------------------------

final and binding on SHUSA and Dundon Holdco for purposes of the Employment Put
Option, the Employment Call Option or the Loan Call Option, as applicable. In
any case where the Dundon Valuation Firm is required to render an opinion of the
Dundon Put/Call Fair Market Value (including the Dundon Put/Call Adjustment
Value), such opinion shall be rendered within 30 days of being engaged and shall
be in accordance with the methodology set forth in Section 5.2(a). All fees and
disbursements of the Dundon Valuation Firm shall be borne by (i) Dundon Holdco,
in the event that the Dundon Valuation Firm selects SHUSA’s Proposed Dundon
Put/Call Fair Market Value (including SHUSA’s Proposed Dundon Put/Call
Adjustment Value) or (ii) SHUSA, in the event that the Dundon Valuation Firm
selects the Dundon Put/Call Fair Market Value (including the Dundon Put/Call
Adjustment Value) set forth in the Dundon Holdco Objection.

(d) Dundon Holdco may revoke its election to exercise the Employment Put Option
by providing written notice thereof to SHUSA if (i) Dundon Holdco delivers a
Dundon Holdco Objection and SHUSA and Dundon Holdco cannot agree on the Dundon
Put/Call Fair Market Value (including the Dundon Put/Call Adjustment Value)
within the time period provided for in Section 5.2(c), or (ii) the closing of
the purchase by SHUSA of Dundon Holdco’s Shares does not occur within 15 days
after the final determination of the Dundon Put/Call Fair Market Value
(including the Dundon Put/Call Adjustment Value), which 15 day period shall be
extended until all necessary consents from applicable Governmental Authorities
to the proposed purchase have been received (but in no event more than 90 days
after the expiration of such 15 day period).

(e) SHUSA may revoke its election to exercise the Employment Call Option by
providing written notice thereof to Dundon Holdco if (i) Dundon Holdco delivers
a Dundon Holdco Objection and SHUSA and Dundon Holdco cannot agree on the Dundon
Put/Call Fair Market Value (including the Dundon Put/Call Adjustment Value)
within the time period provided for in Section 5.2(c), or (ii) the closing of
the purchase by SHUSA of Dundon Holdco’s Shares does not occur within 15 days
after the final determination of the Dundon Put/Call Fair Market Value
(including the Dundon Put/Call Adjustment Value), which 15 day period shall be
extended until all necessary consents from applicable Governmental Authorities
to the proposed purchase have been received (but in no event more than 90 days
after the expiration of such 15 day period).

(f) SHUSA may revoke its election to exercise the Loan Call Option by providing
written notice thereof to Dundon Holdco if (i) Dundon Holdco delivers a Dundon
Holdco Loan Call Objection and SHUSA and Dundon Holdco cannot agree on the
Dundon Put/Call Fair Market Value (including the Dundon Put/Call Adjustment
Value) within the time period provided for in Section 5.2(e), or (ii) the
closing of the purchase by SHUSA of Dundon Holdco’s Shares does not occur within
15 days after the final determination of the Dundon Put/Call Fair Market Value
(including the Dundon Put/Call Adjustment Value), which 15 day period shall be
extended until all necessary consents from applicable Governmental Authorities
to the proposed purchase have been received (but in no event more than 90 days
after the expiration of such 15 day period).

 

49



--------------------------------------------------------------------------------

5.3. Dundon Put/Call Option Price, Employment Put/Call Option Notice and
Closing.

(a) The aggregate price to be paid for Shares being purchased pursuant to
Section 5.1(a), 5.1(b) or 5.1(c) shall be equal to (x) the Dundon Put/Call Fair
Market Value as determined pursuant to Section 5.2(a) (which shall have been
reduced by the Dundon Put/Call Adjustment Value as determined pursuant to
Section 5.2), multiplied by (y) (A) the number of Shares being purchased,
divided by (B) the outstanding number of shares of Common Stock on the day
immediately preceding the date of the Employment Put Option Notice, Employment
Call Option Notice or Loan Call Option Notice, as applicable (the “Dundon
Put/Call Option Price”).

(b) If Dundon Holdco desires to exercise its Employment Put Option it shall
deliver written notice thereof to the SHUSA during the applicable period
specified in Section 5.1(a). Such notice (an “Employment Put Option Notice”)
shall set forth the number of Shares subject to the put, the proposed date for
closing such sale and a description of any consents, approvals or other
conditions precedent to such closing known to Dundon Holdco. The closing of the
purchase by SHUSA of Shares under this Article V shall take place not later than
15 days from the date of the determination of the Dundon Put/Call Fair Market
Value (including the Dundon Put/Call Adjustment Value) on a date mutually
agreeable to SHUSA and Dundon Holdco (the “Employment Put Option Closing Date”);
provided, however, if such Persons cannot agree on a mutually acceptable date,
the closing of such sale shall occur at 10:00 a.m. (New York City time) on said
15th day; provided further, that the foregoing references to “15th day” shall
mean such later day on which all necessary consents from applicable Governmental
Authorities to such sale have been received if any such required consents were
not received prior to such 15th day. The sale rights in Section 5.1(a) may only
be exercised for 100% of the Shares then held by Dundon Holdco.

(c) Prior to exercising its Employment Call Option or Loan Call Option, as
applicable, SHUSA will provide reasonable advance notice to, and consult with,
the New Acquirer and will in good faith take into account the New Acquirer’s
recommendation in making its decision whether to exercise its Employment Call
Option or Loan Call Option, as applicable.

(d) If SHUSA desires to exercise its Employment Call Option (after taking into
account the New Acquirer’s recommendation pursuant to Section 5.3(c)) it shall
deliver written notice thereof to Dundon Holdco. Such notice (an “Employment
Call Option Notice”) shall set forth the number of Shares subject to the call,
the proposed date for closing such sale and a description of any consents,
approvals or other conditions precedent to such closing known to SHUSA. The
closing of the purchase by SHUSA of Shares under this Article V shall take place
not later than 15 days from the date of the determination of the Dundon Put/Call
Fair Market Value (including the Dundon Put/Call Adjustment Value) on a date
mutually agreeable to SHUSA and Dundon Holdco (the “Employment Call Option
Closing Date”); provided, however, if such Persons cannot agree on a mutually
acceptable date, the closing of such sale shall occur at 10:00 a.m. (New York
City time) on said 15th day; provided further, that the foregoing references to
“15th day” shall mean such later day on which all necessary consents from
applicable Governmental Authorities to such sale have been received if any such
required consents were not received prior to such 15th day. The purchase rights
in Section 5.1(b) may only be exercised for 100% of the Shares then held by
Dundon Holdco.

 

50



--------------------------------------------------------------------------------

(e) If SHUSA desires to exercise its Loan Call Option (after taking into account
the New Acquirer’s recommendation pursuant to Section 5.3(c)) it shall deliver
written notice thereof to Dundon Holdco. Such notice (a “Loan Call Option
Notice”) shall set forth the number of Shares subject to the call, the proposed
date for closing such sale and a description of any consents, approvals or other
conditions precedent to such closing known to SHUSA. The closing of the purchase
by SHUSA of Shares under this Article V shall take place not later than 15 days
from the date of the determination of the Dundon Put/Call Fair Market Value
(including the Dundon Put/Call Adjustment Value) on a date mutually agreeable to
SHUSA and Dundon Holdco (the “Loan Call Option Closing Date”); provided,
however, if such Persons cannot agree on a mutually acceptable date, the closing
of such sale shall occur at 10:00 a.m. (New York City time) on said 15th day;
provided further, that the foregoing references to “15th day” shall mean such
later day on which all necessary consents from applicable Governmental
Authorities to such sale have been received if any such required consents were
not received prior to such 15th day. The purchase rights in Section 5.1(c) may
only be exercised for 100% of the Shares then held by Dundon Holdco.

(f) Transfers of Shares under the terms of this Article V shall be made at the
offices of the Company on the Employment Put Option Closing Date or Employment
Call Option Closing Date, as applicable. In connection with any purchase and
sale of Shares pursuant to this Article V, Dundon Holdco shall deliver to SHUSA
on or before the Employment Put Option Closing Date, Employment Call Option
Closing Date or Loan Call Option Closing Date, as applicable, certificates
representing the number of Shares to be purchased and sold on such date, duly
endorsed for transfer or accompanied by duly executed stock powers, free and
clear of all Liens. Dundon Holdco and Executive shall also deliver a certificate
which shall contain customary representations and warranties to the effect of
the following: (i) Dundon Holdco has full power, right and authority to transfer
the Shares to be transferred by it, (ii) such transfer will not conflict with,
or result in a violation or breach of, any Law or judgment applicable to Dundon
Holdco or Executive, (iii) no notice to, registration, declaration or filing
with, review by, or authorization, consent, order, waiver, authorization or
approval of any Governmental Authority is necessary on the part of Dundon Holdco
or Executive for the consummation of such purchase and sale, (iv) upon delivery
of the Shares, SHUSA will acquire all of the rights of Dundon Holdco in such
Shares and will acquire its interest in such Shares free of any “adverse claim”
(as defined in Section 8-102 of the Uniform Commercial Code) and (v) delivery of
such Shares to SHUSA will pass title to such Shares free and clear of any Liens.

(g) If (i) there is an Applicable Employment Termination and (ii) SHUSA,
pursuant to its Deadlock Call Option, purchases the Shares of the New Acquirer
during the one-year period following the date of the termination of Executive’s
employment, SHUSA shall make a payment to Dundon Holdco in an amount equal to
the product of (x) 0.20 and (y) the Dundon Put/Call Option Price which was paid
in connection with the exercise by SHUSA of the Employment Call Option.

(h) Each of the parties to this Agreement shall use commercially reasonable
efforts to secure any necessary consent from applicable Governmental Authorities
and to comply with any applicable Law necessary in connection with the exercise
of an Employment Put Option or an Employment Call Option.

 

51



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS

 

  6.1. Board of Directors.

(a) SHUSA shall have the right to nominate seven individuals for election or
reelection to the Board of Directors (the “SHUSA Directors”) and the Acquirer
Group shall have the right to nominate five individuals for election or
reelection to the Board of Directors (the “Acquirer Group Directors”). For so
long as Executive is the CEO of the Company, Executive shall be nominated by the
Acquirer Group as an Acquirer Group Director. No Shareholder shall nominate any
individual for election to the Board of Directors except as set forth in this
Article VI or the by-laws of the Company. Except as set forth in Section 6.9, in
the event the Board of Directors appoints a committee of the Board of Directors,
such committee shall consist of at least (i) four Acquirer Group Directors, if
Executive is a member of such committee and (ii) three Acquirer Group Directors,
if Executive is not a member of such committee. Each Acquirer Group Director
shall be entitled to receive from the Company the same compensation and same
rights to indemnification in connection with his or her role as a director as
the other members of the Board of Directors, and each Acquirer Group Director
shall be entitled to reimbursement for reasonable out-of-pocket expenses
incurred in performing his or her duties as a member of the Board of Directors
or any committees thereof to the same extent as the other members of the Board
of Directors. The Company shall notify the Acquirer Group Directors of all
regular and special meetings of the Board of Directors and of all regular and
special meetings of any committee of the Board of Directors. The Company shall
provide the Acquirer Group Directors with copies of all notices, minutes,
consents and other materials provided by the Company to all other members of the
Board of Directors concurrently and in the same form as such materials are
provided to the other members.

(b) The Shareholders shall vote their Shares and any other Securities of the
Company (to the extent such Securities have voting rights) at any regular or
special meeting of the shareholders of the Company at which action is to be
taken with respect to the election of directors, or in any written consent in
lieu of such a meeting of shareholders, to cause the election or reelection, as
applicable, of the SHUSA Directors and the Acquirer Group Directors, and, if
requested by a Shareholder, the Company and the other Shareholders shall take
all necessary action to call and hold such meeting of the shareholders of the
Company, and shall take all other actions necessary to ensure the continued
election to the Board of Directors of the SHUSA Directors and the Acquirer Group
Directors and shall not take any actions which are inconsistent with the intent
and purpose of the foregoing. The Company shall take all actions necessary to
cause the SHUSA Directors and the Acquirer Group Directors to be elected or
reelected, as applicable, to the Board of Directors and to ensure the continued
election to the Board of Directors of the SHUSA Directors and the Acquirer Group
Directors and shall not take any actions which are inconsistent with the intent
and purpose of the foregoing.

(c) The Shareholders shall vote their Shares and any other Securities of the
Company (to the extent such Securities have voting rights) at any regular or
special meeting of the shareholders of the Company, or in any written consent in
lieu of such a meeting of shareholders, to cause the removal of a SHUSA Director
or an Acquirer Group Director if

 

52



--------------------------------------------------------------------------------

SHUSA or the Acquirer Group, as applicable, designates such director for removal
and shall take all other actions necessary to cause such removal and shall not
take any actions which are inconsistent with the intent and purpose of the
foregoing. Except in accordance with the foregoing, no Shareholder shall vote
its Shares or any other Securities of the Company (to the extent such Securities
have voting rights) at any regular or special meeting of the shareholders of the
Company, or in any written consent in lieu of such a meeting of shareholders, to
cause the removal of a SHUSA Director or an Acquirer Director.

(d) Upon the death, resignation, retirement, incapacity, disqualification or
removal (with or without cause) for any other reason of any SHUSA Director,
SHUSA shall have the right to nominate the individual to fill the resulting
vacancy. Upon the death, resignation, retirement, incapacity, disqualification
or removal (with or without cause) for any other reason of any Acquirer Group
Director, the Acquirer Group shall have the right to nominate the individual to
fill the resulting vacancy. The Shareholders shall vote their Shares and any
other Securities of the Company (to the extent such Securities have voting
rights) at any regular or special meeting of the shareholders of the Company, or
in any written consent in lieu of such a meeting of shareholders, to cause the
individual so nominated to fill such vacancy and shall take all other actions
necessary to cause such individual to fill such vacancy and shall not take any
actions which are inconsistent with the intent and purpose of the foregoing.

(e) This Section 6.1 (other than Section 6.1(f)) shall terminate and be of no
further force and effect if and when either (i) if Dundon Holdco’s Proportionate
Percentage (excluding any Shares acquired by Dundon Holdco or Executive after
the date of this Agreement pursuant to any equity-based compensation plan) is at
least 8.5%, then the total number of Shares owned by the Acquirer Group divided
by the total number of Shares outstanding as of the date of this Agreement (as
adjusted from time to time for any reorganization, reclassification, stock
split, stock dividend, reverse stock split, or other like changes in the
Company’s capitalization since the date hereof) is less than 21.0% or (ii) if
Dundon Holdco’s Proportionate Percentage (excluding any Shares acquired by
Dundon Holdco or Executive after the date of this Agreement pursuant to any
equity-based compensation plan) is less than 8.5%, the total number of Shares
owned by the New Acquirer divided by the total number of Shares outstanding as
of the date of this Agreement (as adjusted from time to time for any
reorganization, reclassification, stock split, stock dividend, reverse stock
split, or other like changes in the Company’s capitalization since the date of
this Agreement) is less than 12.5% (an “Acquirer Group Termination”).

(f) From and after an Acquirer Group Termination, the Acquirer Group shall have
the right to designate three non-voting observers (the “Board Observers”) to the
Board of Directors for as long as (i) the total number of Shares owned by the
Acquirer Group (excluding any Shares acquired by Dundon Holdco or Executive
after the date of this Agreement pursuant to any equity-based compensation plan)
divided by the total number of Shares outstanding as of the date of this
Agreement (as adjusted from time to time for any reorganization,
reclassification, stock split, stock dividend, reverse stock split, or other
like changes in the Company’s capitalization since the date hereof) is greater
than 5% and (ii) such Board Observers are required for one or more of the
Original Investors to qualify as a “venture capital operating company” within
the meaning of 29 C.F.R. Section 2510.3-101(d). The Company shall notify the
Board Observers of all regular and special meetings of the Board of Directors,
including all regular and special meetings of any committee of the Board of
Directors, at the same time and in

 

53



--------------------------------------------------------------------------------

the same manner as the members of the Board of Directors and shall also provide
the Board Observers with copies of all notices, minutes, consents and other
materials provided to such members concurrently as such materials are provided
to such members.

6.2. Shareholder Reserved Matters.

(a) The Company and the Shareholders agree that the following matters (the
“Shareholder Reserved Matters”) will require the affirmative vote of the holders
of 100% of the combined voting power of the then outstanding shares of all
classes and series of the Corporation then held by SHUSA, Dundon Holdco and the
New Acquirer:

(i) Commencement of any proceeding for the voluntary dissolution, winding up or
bankruptcy of the Company.

(ii) Any non-pro rata reduction to the share capital of the Company, except as
required by law.

(iii) Any amendment to the articles of incorporation or by-laws of the Company,
which amendment would change (a) the name of the Company, (b) the jurisdiction
of incorporation of the Company, (c) the purpose or purposes for which the
Company is organized, (d) the size of the Board of Directors or (e) the
shareholder approval requirements for Shareholder Reserved Matters.

(iv) Any appointment to the Board of Directors contrary to the provisions
regarding appointment of directors set forth in the by-laws of the Company or
Section 6.1. (v) Any merger, amalgamation or consolidation of the Company with
any other entity or the spinoff of a substantial portion of the business of the
Company.

(vi) The sale, conveyance, transfer or other disposition of all or substantially
all of the assets of the Company, whether in a single transaction or a series of
related transactions.

(vii) Any change in the principal line of business of the Company.

(b) Without the prior approval of the holders of 100% of the combined voting
power of the then outstanding shares of all classes and series of the Company
held by SHUSA, Dundon Holdco and the New Acquirer, the Company shall not take
any Shareholder Reserved Matter.

(c) Each Shareholder shall only vote its Shares and any other Securities of the
Company (to the extent such Securities have voting rights) at any regular or
special meeting of the shareholders of the Company at which action is to be
taken with respect to any Shareholder Reserved Matter, or in any written consent
in lieu of such a meeting of shareholders, in favor of any Shareholder Reserved
Matter if each other Shareholder has given advance written notice to such
Shareholder that it is in favor of the approval of such Shareholder Reserved
Matter. Each Shareholder will vote its Shares and any other Securities of the
Company (to the extent such

 

54



--------------------------------------------------------------------------------

Securities have voting rights) at any regular or special meeting of the
shareholders of the Company at which action is to be taken with respect to any
Shareholder Reserved Matter, or in any written consent in lieu of such a meeting
of shareholders, against any Shareholder Reserved Matter unless each other
Shareholder has given advance written notice to such Shareholder that it is in
favor of the approval of such Shareholder Reserved Matter. The Company and the
Shareholders shall take all actions necessary to ensure that no Shareholder
Reserved Matter is approved by the shareholders of the Company unless each of
the Shareholders approve of such Shareholder Reserved Matter.

(d) This Section 6.2 shall terminate and be of no further force and effect upon
the occurrence of an Acquirer Group Termination.

 

  6.3. Acquirer Group Termination.

(a) (i) Following the occurrence of an Acquirer Group Termination, so long as
Executive is CEO of the Company (such period, the “CEO Applicable Period’) or
(ii) if at any time (A) Executive is not CEO but Dundon Holdco’s Proportionate
Percentage (excluding any Shares acquired by Dundon Holdco or Executive after
the date of this Agreement pursuant to any equity-based compensation plan) is at
least 5.0% and (B) Executive’s employment under the Employment Agreement was not
terminated by the Company for Cause or by Executive without Good Reason (other
than a termination by Executive without Good Reason on or after the fifth
anniversary of the Closing Date, so long as Executive does not engage in any
Restricted Activities (as defined in the Employment Agreement) (such period in
this clause (ii), the “Shareholder Applicable Period” and, together with the CEO
Applicable Period, the “Applicable Periods”), Executive shall serve as a member
of the Board of Directors.

(b) During the Shareholder Applicable Period, the Board of Directors shall be
comprised of thirteen directors, of which seven shall be SHUSA Directors, five
shall be Acquirer Group Directors and one shall be Executive. The Shareholders
agree that they will take, and cause their Affiliates (including any directors
nominated by such Shareholder) to take, any and all actions necessary to give
effect to the foregoing, including voting their Shares and any other Securities
of the Company (to the extent such Securities have voting rights) at any regular
or special meeting of the shareholders of the Company, or in any written consent
in lieu of such a meeting of shareholders, to cause the amendment of by-laws of
the Company to reflect the foregoing.

(c) During the Applicable Periods, the Board of Directors, or any committee of
the Board of Directors responsible for designating nominees for election or
reelection to the Board of Directors, shall cause Executive to be included in
the slate of nominees for each shareholders’ meeting at which directors are
elected and, subject to Section 6.3(d), shall recommend Executive for election
or reelection, as applicable, to the Board of Directors.

(d) During the Applicable Periods, the Shareholders shall vote their Shares and
any other Securities of the Company (to the extent such Securities have voting
rights) at any regular or special meeting of the shareholders of the Company at
which action is to be taken with respect to the election of directors, or in any
written consent in lieu of such a meeting of shareholders, to cause the election
or reelection, as applicable, of Executive, and shall not take

 

55



--------------------------------------------------------------------------------

any actions which are inconsistent with the intent and purpose of the foregoing.
During the Applicable Periods, the Company shall take all actions necessary to
cause Executive to be elected or reelected, as applicable, to the Board of
Directors and to ensure the continued election to the Board of Directors of
Executive and shall not take any actions which are inconsistent with the intent
and purpose of the foregoing.

(e) Nothing in this Section 6.3 shall require the Board of Directors, any
director or any committee or member thereof to take any action or refrain from
taking any action, nor shall a breach of this Section 6.3 result by reason of
the failure to take such action or the failure to refrain from taking such
action, as the case may be, if the Board of Directors, a committee of the Board
of Directors or any director determines in good faith that taking such action or
refraining from taking such action, as the case may be, would cause a violation
of his or her fiduciary duties to shareholders under applicable Law. This
Section 6.3(d) shall not be interpreted to create any fiduciary obligation that
would not exist in the absence of this Section 6.3).

 

  6.4. Matters with Respect to the Acquirer Group.

(a) When any action is to be taken or any notice is to be given or delivered,
then, except as expressly set forth in this Agreement, the Acquirer Group shall
act as a single Person for purposes of this Agreement and, for all purposes of
this Agreement, any action, notice or other writing taken, given or delivered by
or on behalf of a duly authorized representative of the New Acquirer shall be
deemed to be taken, given or delivered on behalf of the Acquirer Group. The
initial duly authorized representative is the New Acquirer (the “Acquirer Group
Representative”). The Acquirer Group Representative shall have the power and
authority to bind the Acquirer Group (but may not bind any member of the
Acquirer Group except to the extent it is so bound in accordance with the terms
of this Agreement solely because it is a member of the Acquirer Group and the
Acquirer Group is so bound) in accordance with this Agreement. Each of the other
parties hereto may rely on the appointment and authority of the foregoing
Acquirer Group Representative until the receipt of notice from each member of
the Acquirer Group of the appointment of a successor or additional Acquirer
Group Representative upon 30 days’ prior written notice to each party hereto.

(b) The members of the Acquirer Group agree that, for so long Executive is the
CEO of the Company, he shall be an Acquirer Group Director and they shall take
all actions reasonably necessary to cause Executive, so long as he is CEO of the
Company, to be an Acquirer Group Director. This Section 6.4 shall terminate and
be of no further force and effect upon the occurrence of an Acquirer Group
Termination.

 

  6.5. Matters with Respect to Management.

(a) The parties hereto acknowledge and agree, after careful consideration, that
(i) for the period beginning on the date of this Agreement and ending on May 31,
2015, Executive will serve as CEO unless removed for Cause, and (ii) Jason Kulas
will be initially appointed as CFO, Jason Grubb will be initially appointed as
COO, and Steve Zemaitis will be initially appointed as CCO. The Shareholders
agree that, in their capacity as Shareholders, they will not take any action, or
fail to take any action, which action or failure to act could reasonably

 

56



--------------------------------------------------------------------------------

be expected to result in the removal of Executive as CEO, prior to May 31, 2015,
except “for cause” as permitted by the Employment Agreement. Neither SHUSA nor
any of its Affiliates shall, without the prior written consent of the New
Acquirer (i) employ Executive as an officer or employee of, or hire Executive as
an advisor or consultant to, SHUSA or any of its Affiliates, other than the
Company and its Subsidiaries or (ii) permit Executive to invest or receive
equity in SHUSA or any of its Affiliates (other than the Company and its
Subsidiaries), except for (x) investments existing, and Securities held, on the
date of this Agreement and (y) investments in publicly traded Securities. This
Section 6.5(a) shall terminate and be of no further force and effect upon the
occurrence of an Acquirer Group Termination.

(b) The Shareholders acknowledge and agree that the Chairman will be nominated
by SHUSA and the Vice Chairman will be nominated by the Acquirer Group. The
Shareholders shall vote their Shares and any other Securities of the Company (to
the extent such Securities have voting rights) at any regular or special meeting
of the shareholders of the Company at which action is to be taken with respect
to the appointment of the Chairman or the Vice Chairman, or in any written
consent in lieu of such a meeting of shareholders, to cause the appointment of
the Chairman and the Vice Chairman, and shall take all other actions necessary
to ensure the continued appointment of the Chairman and the Vice Chairman and
shall not take any actions which are inconsistent with the intent and purpose of
the foregoing. The Shareholders shall vote their Shares and any other Securities
of the Company (to the extent such Securities have voting rights) at any regular
or special meeting of the shareholders of the Company, or in any written consent
in lieu of such a meeting of shareholders, to cause the removal of the Chairman
or the Vice Chairman if SHUSA or the Acquirer Group, as applicable, designates
such person for removal and shall take all other actions necessary to cause such
removal and shall not take any actions which are inconsistent with the intent
and purpose of the foregoing. Except in accordance with the foregoing, no
Shareholder shall vote its Shares or any other Securities of the Company (to the
extent such Securities have voting rights) at any regular or special meeting of
the shareholders of the Company, or in any written consent in lieu of such a
meeting of shareholders, to cause the removal of the Chairman or the Vice
Chairman. Upon the death, resignation, retirement, incapacity, disqualification
or removal for any other reason of the Chairman, SHUSA shall have the right to
nominate the individual to fill the resulting vacancy. Upon the death,
resignation, retirement, incapacity, disqualification or removal for any other
reason of the Vice Chairman, the Acquirer Group shall have the right to nominate
the individual to fill the resulting vacancy. The Shareholders shall vote their
Shares and any other Securities of the Company (to the extent such Securities
have voting rights) at any regular or special meeting of the shareholders of the
Company, or in any written consent in lieu of such a meeting of shareholders, to
cause the individual so nominated to fill such vacancy and shall take all other
actions necessary to cause such individual to fill such vacancy and shall not
take any actions which are inconsistent with the intent and purpose of the
foregoing. This Section 6.5(b) shall terminate and be of no further force and
effect upon the occurrence of an Acquirer Group Termination.

(c) Upon the occurrence of an Article IV Termination, Article IV of the by-laws
of the Company shall be replaced with a new Article IV substantially in the form
of Appendix A. The Shareholders shall take, and cause their Affiliates
(including any directors nominated by such Shareholder) to take, any and all
actions necessary to give effect to the foregoing, including voting their Shares
and any other Securities of the Company (to the extent

 

57



--------------------------------------------------------------------------------

such Securities have voting rights) at any regular or special meeting of the
shareholders of the Company, or in any written consent in lieu of such a meeting
of shareholders, in favor of such amendment. The Shareholders shall take all
other actions necessary to cause such amendment and shall not take any actions
which are inconsistent with the intent and purpose of the foregoing. The Company
shall take all actions necessary to cause such amendment and shall not take any
actions which are inconsistent with the intent and purpose of the foregoing.

(d) The Shareholders agree that any alteration, amendment or repeal of Sections
2.04(a), 3.02, 3.03, 3.05, 3.07, 3.08, 3.10, 3.11, 3.12, 3.14(b) and 3.15,
Article VI and Article VIII of the bylaws of the Company (the “Designated
Sections”) shall require the affirmative vote of the holders of a majority of
the combined voting power of the then outstanding shares of all classes and
series of the Company then held by SHUSA and a majority of the combined voting
power of the then outstanding shares of all classes and series of the Company
then held by the Acquirer Group (such holders, the “Designated Holders”), in
addition to any other requirements of applicable Law or the articles of
incorporation or bylaws of the Company. Without the prior approval of the
Designated Holders, the Company shall not alter, amend or repeal any of the
Designated Sections. Each Shareholder shall only vote its Shares and any other
Securities of the Company (to the extent such Securities have voting rights) at
any regular or special meeting of the shareholders of the Company at which
action is to be taken to alter, amend or repeal any of the Designated Sections
(any such alteration, amendment or repeal, a “Designated Amendment”) or in any
written consent in lieu of such a meeting of shareholders, in favor of any
Designated Amendment if the Designated Holders have given advance written notice
to such Shareholder that it is in favor of the approval of such Designated
Amendment. Each Shareholder will vote its Shares and any other Securities of the
Company (to the extent such Securities have voting rights) at any regular or
special meeting of the shareholders of the Company at which action is to be
taken with respect to any Designated Amendment, or in any written consent in
lieu of such a meeting of shareholders, against any Designated Amendment unless
the Designated Holders have given advance written notice to such Shareholder
that it is in favor of the approval of such Designated Amendment. The Company
and the Shareholders shall take all actions necessary to ensure that no
Designated Amendment is approved by the shareholders of the Company unless the
Designated Holders approve of such Designated Amendment This Section 6.5(d)
shall terminate and be of no further force and effect upon the occurrence of an
Acquirer Group Termination. This Section 6.5(d) shall not apply to any
alteration, amendment or repeal of any section of the bylaws of the Company
approved and adopted pursuant to Section 6.15.

6.6. Matters with Respect to Significant Subsidiaries.

(a) The composition of the board of directors (or similar governing body) of any
Significant Subsidiary shall be comprised of the same Persons that then comprise
the Board of Directors. In furtherance of the foregoing, the Company shall take
all actions necessary to cause each individual at any time serving as a member
of the Board of Directors to also serve as a member of the board of directors
(or similar governing body) of each Significant Subsidiary and as a member of
each corresponding committee of the board of directors (or similar governing
body) of each Significant Subsidiary to the extent such individual is a member
of the corresponding committee of the Board of Directors.

 

58



--------------------------------------------------------------------------------

(b) Without the prior approval of the holders of 100% of the combined voting
power of the then outstanding shares of all classes and series of the Company
held by SHUSA, Dundon Holdco and the New Acquirer, the Company shall not:

(i) commence any proceeding for the voluntary dissolution, winding up or
bankruptcy of any Significant Subsidiary;

(ii) effect any non-pro rata reduction to the share capital of any Significant
Subsidiary, except as required by law;

(iii) amend the organizational documents of any Significant Subsidiary, if such
amendment would change (A) the purpose or purposes for which such Significant
Subsidiary is organized, (B) the size of the board of directors (or similar
governing body) of such Significant Subsidiary or (C) the approval requirements
for the matters set out in this Section 6.6(b);

(iv) appoint any individual to the board of directors (or similar governing
body) of any Significant Subsidiary contrary to the provisions regarding
appointment of directors set forth in Section 6.6(a);

(v) effect any merger, amalgamation or consolidation of any Significant
Subsidiary with any other Person or the spinoff of a substantial portion of the
business of any Significant Subsidiary;

(vi) sell, convey, transfer or otherwise dispose of all or substantially all of
the assets of any Significant Subsidiary, whether in a single transaction or
series of related transactions; or (vii) make any change in the principal line
of business of any Significant Subsidiary.

(c) This Section 6.6 shall terminate and be of no further force and effect upon
the occurrence of an Acquirer Group Termination.

 

  6.7. Provisions Concerning Executive and Dundon Holdco.

(a) Business and Assets. Dundon Holdco shall not, and Executive shall cause
Dundon Holdco not to, have any assets or liabilities other than (i) Shares of
the Company, (ii) its rights and obligations under this Agreement and the Dundon
Loan Agreement, (iii) cash and cash equivalents and (iv) receivables from one or
more of its Affiliates.

(b) Ownership of Dundon Holdco. Executive and Dundon Holdco represent and
warrant to the Company, SHUSA and the Acquirers that, as of the date hereof,
(i) Executive owns all of the outstanding Securities of DDFS Management Company
LLC and a majority of the outstanding limited partner interests of DDFS
Partnership LP and (ii) DDFS Partnership LP owns all of the outstanding
Securities of Dundon Holdco. Executive and Dundon Holdco represent and warrant
to SHUSA that, as the date hereof, Dundon Holdco owns approximately 10% of the
outstanding Shares free and clear of any Liens (other than Liens created by this

 

59



--------------------------------------------------------------------------------

Agreement, the Dundon Purchase Agreement or the Dundon Loan Agreement).
Executive shall not, without the prior written consent of SHUSA, Transfer any of
the limited partnership interests of DDFS Partnership LP if the result thereof
is that Executive does not beneficially own and control a majority of the
outstanding limited partnership interests of DDFS Partnership LP (with the
remaining interests held by, or by trusts for the benefit of, members of
Executive’s family), or Transfer any of the Securities of DDFS Management
Company LLC, or cause or permit DDFS Partnership LP to Transfer any Securities
of Dundon Holdco, or cause or permit DDFS Management Company LLC, DDFS
Partnership LP or Dundon Holdco (i) to enter into any merger, consolidation or
amalgamation, (ii) liquidate, wind up or become dissolved or (iii) engage in any
other transaction if the result thereof is that Executive does not beneficially
own and control 100% of the outstanding Securities of DDFS Management Company
LLC and a majority interest of the outstanding limited partner interests of DDFS
Partnership LP (with the remaining interests held by, or by trusts for the
benefit of, members of Executive’s family) or DDFS Partnership LP does not
beneficially own and control 100% of the outstanding Securities of Dundon Holdco
following the consummation thereof.

(c) Compliance with Obligations. Executive shall cause Dundon Holdco to comply
with its obligations under this Agreement.

 

  6.8. Provisions Concerning the New Acquirer.

(a) Business and Assets. The New Acquirer shall not have any assets or
liabilities other than (i) Shares or other Securities of the Company, (ii) its
rights and obligations under this Agreement, the New Acquirer Investment
Agreement, the Note Purchase Agreement and the Notes (iii) cash and cash
equivalents and other investments permitted under the Note Documents, including
the Notes, and letters of credit (in form and substance reasonable satisfactory
to SHUSA) and financing guarantees from the Original Investors (in form and
substance reasonable satisfactory to SHUSA) and (iv) other immaterial
liabilities and obligations incidental to the foregoing.

(b) Ownership of the New Acquirer. The New Acquirer represents and warrants to
the other parties hereto that, as of the date hereof, all of the outstanding
Securities of the New Acquirer (other than the Notes) are owned and controlled
by the Investors. The New Acquirer shall ensure that, at all times prior to the
consummation of an IPO, all Securities of the New Acquirer (other than the
Notes) are owned by one or more of the Investors or investment funds Affiliated
with the Original Investors.

(c) Liens. Prior to the consummation of an IPO, the New Acquirer shall not
permit any holder of any Security issued by the New Acquirer to, directly or
indirectly, create, incur, issue, assume, suffer to exist or permit to become
effective any Lien upon any of the Securities of the New Acquirer, now owned or
hereafter acquired, other than Permitted Liens.

 

  6.9. Governance Committee.

(a) The Shareholders have agreed to create, and hereby form, a governance
committee (the “Governance Committee”) which will be responsible for evaluating
the development of relationships among the Shareholders and compliance with this
Agreement. The

 

60



--------------------------------------------------------------------------------

number of members of the Governance Committee will be agreed to by the
Shareholders from time to time and will consist of an equal number of
representatives of SHUSA, on the one hand, and the Acquirers, on the other hand.
The chairman of the Governance Committee will be appointed by the Acquirers and
the vice chairman of the Governance Committee will be appointed by SHUSA. The
chairman and the vice chairman of the Governance Committee shall have the same
powers.

(b) The Governance Committee will initially consist of eight members. The
initial members of the Governance Committee appointed by SHUSA are Gonzalo de
Las Heras, Jorge Moran, Javier San Felix and Alberto Sanchez. The initial
members of the Governance Committee appointed by the Acquirers are Executive,
Matthew Kabaker, Tagar Olson and Daniel Zilberman. The initial chairman of the
Governance Committee is Executive and the initial vice chairman of the
Governance Committee is Jorge Moran.

(c) This Section 6.9 shall terminate and be of no further force and effect upon
the occurrence of an Acquirer Group Termination.

 

  6.10. Non-Compete.

(a) Subject to Section 6.10(b), for so long as SHUSA or its Affiliates own at
least a majority of the combined voting power of the then outstanding shares of
all classes and series of the Company, none of Banco Santander or any of its
Affiliates shall acquire any Person or business if more than 50% of the total
assets of such Person or business, determined by reference to the most recently
available balance sheet of such Person or business, consist of loans made to
individuals in the United States of America who have on average, at origination,
FICO scores of less than 660 (a “Subprime Business”).

(b) The foregoing shall not restrict the ability of Banco Santander or any of
its Affiliates to (i) engage in any business in which it engages as of the date
of this Agreement, or own any Person or business which it owns as of the date of
this Agreement, (ii) engage in a transaction pursuant to which the provisions
described under Section 6.11 are applicable, (iii) invest in, or acquire the
Securities of, any Subprime Business so long as, as a result of such investment
or acquisition, Banco Santander and its Affiliates (other than the Company) do
not, at the time of such investment or acquisition, collectively own more than
9.9% of the outstanding capital stock or other Securities of such Subprime
Business, (iv) acquire an instrument of indebtedness of any Subprime Business
(other than interests in Subprime Loans or Subprime Loan Portfolios) or
otherwise engage in debt financing transactions with any Subprime Business or
(v) acquire any loans that are not Subprime Loans or loan portfolios that are
not Subprime Loan Portfolios.

 

  6.11. Potential Acquisition.

(a) Subject to Section 6.17, SHUSA and the Company shall use commercially
reasonable efforts to make the acquisition of the Target through the Company or
one of its Subsidiaries.

(b) In the event that SHUSA or one of its Affiliates (other than the Company or
one of its Subsidiaries) decides to acquire, in its sole discretion, the Target,
such acquisition

 

61



--------------------------------------------------------------------------------

shall be made through a newly formed special purpose acquisition vehicle
(“Newco”) and each of the Acquirers shall have the opportunity to subscribe for
a number of shares of equity Securities in Newco such that its percentage
ownership of each class of equity Securities of Newco is equal to its
Proportionate Percentage. If an Acquirer subscribes for its full pro rata share
of the equity Securities of a Newco (or such lesser amount as it is permitted to
acquire in order to comply with the regulations specified in the proviso to this
sentence), then SHUSA or its Affiliate, as applicable, Newco and each such
Acquirer shall negotiate in good faith to enter into, prior to the closing of
such acquisition, a shareholders agreement with respect to Newco containing
provisions comparable to those set forth in Sections 2.2, 2.3, 2.4, 6.1, Article
VII and Article VIII and to cause Newco’s organizational documents to contain,
prior to the closing of such acquisition, provisions comparable to the articles
of incorporation and by-laws of the Company, except to the extent agreed by
SHUSA or such Affiliate, as applicable, Newco and each other Acquirer; provided
that, if, upon the closing of such acquisition, the Target will be regulated as
a bank or other insured depository institution by any Governmental Authority,
adjustment to such shareholders agreement, articles of incorporation and by-laws
shall be made, to the minimum extent necessary, in order to (i) prevent such
Acquirer from being required to register as a bank holding company under the
Bank Holding Company Act or as a savings and loan holding company under the Home
Owners Loan Act, and (ii) receive any necessary approvals of any Governmental
Authority. If, notwithstanding any proposed adjustments to be made pursuant to
the proviso to the immediately preceding sentence it is not possible for any
Acquirer to subscribe for a number of shares of equity Securities of Newco such
that its percentage ownership of each class of equity Securities of Newco is
equal to its Proportionate Percentage (i) without such Acquirer being required
to register or become regulated as a bank holding company under the Bank Holding
Company Act or as a savings and loan holding company under the Home Owners Loan
Act and (ii) without such Acquirer and Newco failing to receive any necessary
approvals from any Governmental Authority for the acquisition of the Target,
then such Acquirer shall be entitled to subscribe for the maximum amount of
equity Securities it may acquire without triggering the consequences referred to
in the preceding clauses (i) or (ii), and SHUSA or its Affiliate, as applicable,
Newco and each such Acquirer that has elected to so subscribe for equity
Securities of Newco shall negotiate in good faith to enter into alternative
arrangements, prior to the closing of the applicable acquisition, to provide
each such Acquirer a reasonably comparable opportunity to achieve the economic
benefits of such acquisition that such Acquirer would have had if it had
subscribed in full for such equity Securities.

(c) In the event that SHUSA or one of its Affiliates (other than the Company or
one of its Subsidiaries) acquires the Target through a Newco, the Company may
enter into one or more servicing agreements with such Newco pursuant to which
the Company will service the assets of the Target on terms no less favorable to
the Company than those that would have been obtained in a comparable transaction
by the Company with an unrelated Person on an arm’s-length basis to the Company
(a “Servicing Arrangement”), provided that in no event shall such Servicing
Arrangement require the Company or any of its Subsidiaries to pay fees to such
Newco or its Subsidiaries. The Acquirers and their respective Affiliates
(including any directors nominated by the Acquirers) shall not take any action,
or fail to take any action (including failing to approve any Board Reserved
Matter or Shareholder Reserved Matter), which action or failure to act would
prevent the Company from entering into such Servicing Arrangement.

 

62



--------------------------------------------------------------------------------

(d) Neither SHUSA nor any of its Affiliates shall acquire the Target, whether
through a Newco or otherwise, or enter into a Servicing Arrangement, if such
acquisition or entry into such Servicing Arrangement would cause the Company or
New Acquirer to be required to register or become subject to regulation as a
bank holding company under the Bank Holding Company Act, or a savings and loan
holding company under the Home Owners’ Loan Act.

(e) In the event that SHUSA or one of its Affiliates (other than the Company or
one of its Subsidiaries) acquires the Target through a Newco, New Acquirer may
at its election assign its right to subscribe for shares of equity Securities in
Newco pursuant to Section 6.11(b) to one or more entities Affiliated with some
or all of the Original Investors (each such entity, a “Subscribing Investor”).
If New Acquirer makes this election, (i) the Subscribing Investors shall have
the same rights and obligations under this Section 6.11 as New Acquirer,
(ii) whenever in this Section 6.11 a determination is required or permitted to
be made or action taken by New Acquirer, such determination or action shall be
made by New Acquirer on behalf of all Subscribing Investors and (iii) for
purposes of the shareholders agreement and Newco’s organizational documents
referred to in Section 6.11(b), the Subscribing Investors and, to the extent New
Acquirer subscribes for shares of equity Securities in Newco, New Acquirer
shall, collectively, be treated as a single equityholder.

 

  6.12. Contingent Adjustments.

(a) If the Company’s actual Two Year Net Income is greater than
$1,665,000,000.00, then the Company shall pay to SHUSA in cash an amount equal
to the lesser of (a) 12.5% of the product of (i) the excess of (A) the Company’s
actual Two Year Net Income over (B) $1,665,000,000.00 and (ii) 5.0 and
(b) $595,000,000.00 (the amount payable to SHUSA, the “SHUSA Contingent
Payment”). The parties hereto agree to treat the SHUSA Contingent Payment for
Tax purposes as (i) a return of any capital contribution made by SHUSA to the
Company after the date of this Agreement, then (ii) a return of the capital
contribution made by SHUSA to the Company on or prior to the date of this
Agreement and then (iii) as a dividend to SHUSA with respect to which all other
shareholders of the Company have waived their proportionate share. The SHUSA
Contingent Payment, if any, shall be paid no more than 30 days following the
final determination of the amount of the SHUSA Contingent Payment (such date,
the “SHUSA Contingent Payment Date”). To the extent that the SHUSA Contingent
Payment, if any, is not paid in full on or before the SHUSA Contingent Payment
Date, the Company will pay interest on the unpaid amount of the SHUSA Contingent
Payment to the New Acquirer at a rate of 8.00% per annum. Any such interest will
be computed on the basis of a 360-day year of twelve 30-day months.
Notwithstanding the foregoing, no SHUSA Contingent Payment shall be paid if the
difference between (i) the Company’s actual Two Year Net Income and
(ii) $1,665,000,000.00 is less than $83,250,000.00.

(b) If the Company’s actual Two Year Net Income is less than $1,665,000,000.00,
then the Company shall refund a portion of the Acquisition Price to the New
Acquirer in cash in an amount equal to the lesser of (a) 12.5% of the excess, if
any, of (i) the product of (A) the excess of (x) $1,665,000,000.00 over (y) the
Company’s actual Two Year Net Income and (B) 5.0 over (ii) the Run-Off Portfolio
NPV and (b) $595,000,000.00 (the “New Acquirer Acquisition Price Adjustment”
and, together with the SHUSA Contingent Payment, the

 

63



--------------------------------------------------------------------------------

“Contingent Adjustments”). The parties hereto agree to treat the New Acquirer
Acquisition Price Adjustment as a return of a portion of the Acquisition Price
for Tax purposes. The New Acquirer Acquisition Price Adjustment, if any, shall
be paid no more than 30 days following the final determination of the amount of
the New Acquirer Acquisition Price Adjustment (such date, the “New Acquirer
Acquisition Price Adjustment Payment Date”). To the extent that the New Acquirer
Acquisition Price Adjustment, if any, is not paid in full on or before the New
Acquirer Acquisition Price Adjustment Payment Date, the Company will pay
interest on the unpaid amount of the New Acquirer Acquisition Price Adjustment
to the New Acquirer at a rate of 8.00% per annum. Any such interest will be
computed on the basis of a 360-day year of twelve 30-day months. Notwithstanding
the foregoing, no New Acquirer Acquisition Price Adjustment shall be paid if the
difference between (i) the Company’s actual Two Year Net Income and
(ii) $1,665,000,000.00 is less than $83,250,000.00.

(c) “Run-Off Portfolio NPV” means the net present value of the expected future
net income from Acquired Portfolios acquired by the Company or its consolidated
Subsidiaries after the date of this Agreement (calculated in a manner consistent
with the Company’s historical practices and procedures as in effect on the date
of this Agreement, but net of expected credit costs, Allocated Interest Costs,
servicing costs, and tax costs allocated by the Company to such portfolios in a
manner consistent with the Company’s historical practices and procedures as in
effect on the date of this Agreement and consistent with the practices used to
allocate costs to the Acquired Portfolios excluded from Recurring Net Income)
for periods following December 31, 2015. If an Acquired Portfolio included in
the Run-Off Portfolio NPV is accounted for under a method other than ASC 310–30,
then credit costs used in calculating the Run-Off Portfolio NPV shall be
determined based upon net charge-offs which are expected to occur over the
period following December 31, 2015 as opposed to when a provision for expected
future losses would be recognized in the financial statements. The net present
value of such expected future net income shall be calculated as of December 31,
2015, using an annualized discount rate of 20%. The projections used for
estimating such expected future net income (the “Projections”) shall be prepared
by the CFO in good faith and based on assumptions that are reasonable as of the
date such projections are made. Such Projections, which must be mutually agreed
upon by the Company, SHUSA and the New Acquirer, shall take into account
historical collections and performance, current and expected economic conditions
and the performance of comparable portfolios.

(d) The Company shall not declare or make any dividends or other distributions
(other than making dividends or other distributions declared prior to the date
on which any Contingent Adjustment has become payable) on its equity Securities,
other than any Contingent Adjustment, unless and until the amount of any
Contingent Adjustment (including any accrued interest thereon) that has become
payable is paid in full and the Contingent Adjustment (including any interest
thereon) shall rank pari passu with unsecured and unsubordinated obligations of
the Company.

(e) Concurrent with the consummation of an IPO, any existing or potential future
obligation of the Company to pay a SHUSA Contingent Payment shall be fully and
irrevocably terminated and, to the extent that the Company, but for such
termination, would have been obligated to pay a SHUSA Contingent Payment, the
New Acquirer shall pay to SHUSA an amount equal to the product of (i) the SHUSA
Contingent Payment and (ii) 0.25 (the “Post-IPO

 

64



--------------------------------------------------------------------------------

SHUSA Contingent Adjustment”) on the SHUSA Contingent Payment Date. To the
extent that the Post-IPO SHUSA Contingent Adjustment, if any, is not paid in
full if and when due, the New Acquirer will pay interest on the unpaid amount of
the Post-IPO SHUSA Contingent Adjustment at a rate of 8.00% per annum. Any such
interest will be computed on the basis of a 360-day year of twelve 30-day
months. Any Post-IPO SHUSA Contingent Adjustment payments may be made by the New
Acquirer in the form of cash or Shares (as long as the Common Stock is listed on
a national securities exchange), at the option of the New Acquirer. In the event
that the New Acquirer elects to make any Post-IPO SHUSA Contingent Adjustment
payment in the form of Shares, such payment shall be made in accordance with the
provisions of Section 6.12(h). The obligation to pay any Post-IPO SHUSA
Contingent Adjustment shall, except to the extent set forth in the following
sentence, be a senior obligation of the New Acquirer ranking pari passu with its
unsecured and unsubordinated obligations. SHUSA agrees that all its right, title
and interest in, to and under any Post-IPO SHUSA Contingent Adjustment payment
shall be subordinate, and junior in right of payment, to the rights of the
Lender in respect of the obligations of the New Acquirer under the Note Purchase
Agreement and the Notes such that no payment in respect of any Post-IPO SHUSA
Contingent Adjustment shall be made at any time during which any Note is
outstanding or any amount is payable by New Acquirer under the Note Purchase
Agreement. The parties hereto agree to treat any Post-IPO SHUSA Contingent
Adjustment for Tax purposes as a capital contribution of cash or Shares, as
applicable, by the New Acquirers to the Company followed by a distribution by
the Company to SHUSA of such cash or Shares, as applicable, that is treated in
the same manner as the SHUSA Contingent Payment is treated pursuant to the
second sentence of Section 6.12(a).

(f) Concurrent with the consummation of an IPO, any existing or potential future
obligation of the Company to pay a New Acquirer Acquisition Price Adjustment
shall be fully and irrevocably terminated and, to the extent that the Company,
but for such termination, would have been obligated to pay a New Acquirer
Acquisition Price Adjustment, SHUSA shall pay to the New Acquirer an amount
equal to the product of (i) the New Acquirer Acquisition Price Adjustment and
(ii) 0.75 (the “Post-IPO New Acquirer Contingent Adjustment” and, together with
the Post-IPO SHUSA Contingent Adjustment, the “Post-IPO Contingent Adjustments”)
on the New Acquirer Acquisition Price Adjustment Payment Date. To the extent
that the Post-IPO New Acquirer Contingent Adjustment, if any, is not paid in
full on or before the Post-IPO New Acquirer Contingent Adjustment Payment Date,
SHUSA will pay interest on the unpaid amount of the Post-IPO New Acquirer
Contingent Adjustment at a rate of 8.00% per annum. Any such interest will be
computed on the basis of a 360-day year of twelve 30-day months. Any Post-IPO
New Acquirer Contingent Adjustment payments shall be made by SHUSA in the form
of cash to the extent of the total amount outstanding under the Notes, including
accrued and unpaid interest. To the extent that the amount of the Post-IPO New
Acquirer Contingent Adjustment is greater than the total amount outstanding
under the Notes, including accrued and unpaid interest (such difference, the
“Contingent Adjustment Shortfall”), SHUSA may, to the extent of the Contingent
Adjustment Shortfall, also make Post-IPO New Acquirer Contingent Adjustment
payments in the form of Shares (as long as the Common Stock is listed on a
national securities exchange). In the event that SHUSA elects to make any
Post-IPO New Acquirer Contingent Adjustment payment in the form of Shares, such
payment shall be made in accordance with the provisions of Section 6.12(h). The
obligation to pay any Post-IPO New Acquirer Contingent Adjustment shall be a
senior obligation of SHUSA ranking pari passu with its unsecured and
unsubordinated obligations. If paid in cash, the parties hereto agree to

 

65



--------------------------------------------------------------------------------

treat any Post-IPO New Acquirer Contingent Adjustment for Tax purposes as a
capital contribution of cash by SHUSA to the Company followed by a distribution
by the Company to the New Acquirers of such cash that is treated in the same
manner as the New Acquirer Acquisition Price Adjustment is treated pursuant to
the second sentence of Section 6.12(b). If paid in Shares, the parties hereto
agree to treat any Post-IPO New Acquirer Contingent Adjustment for Tax purposes
as a capital contribution of such Shares by SHUSA to the Company, followed by a
distribution by the Company to the New Acquirer of such Shares that is treated
as an acquisition of additional shares of Common Stock as part of the original
purchase pursuant to the New Acquirer Investment Agreement.

(g) Banco Santander hereby unconditionally and irrevocably guarantees to the New
Acquirer the full and punctual performance by (i) the Company of all obligations
of the Company under Section 6.12(b) and (ii) SHUSA of all obligations of SHUSA
under Section 6.12(f) (the “Contingent Adjustment Guaranteed Obligations”). The
obligations of Banco Santander under this Section 6.12(g) shall not be affected
by (A) the failure of the New Acquirer to assert any claim or demand or to
enforce any right or remedy against the Company or SHUSA, as applicable, under
this Agreement; (B) any rescission, waiver, amendment or modification of any of
the terms or provisions of this Agreement; or (C) any change in the ownership of
Banco Santander. Without limiting the generality of the foregoing, Banco
Santander agrees that if the Company or SHUSA, as applicable, shall fail in any
manner whatsoever to perform or observe any of the Contingent Adjustment
Guaranteed Obligations when the same shall be required to be performed or
observed, then Banco Santander will itself duly and punctually perform or
observe or cause to be performed or observed the Contingent Adjustment
Guaranteed Obligations.

(h) If any Post-IPO Contingent Adjustment payment is made in the form of Shares
then the per share value of the Shares used for such payment shall be equal to
the Average Stock Price. In addition, if any Post-IPO Contingent Adjustment is
made in the form of Shares then certificates representing the number of such
Shares shall be delivered by SHUSA or the New Acquirer, as applicable, duly
endorsed for Transfer or accompanied by duly executed stock powers, free and
clear of all Liens. The Person delivering such Shares as payment of any Post-IPO
Contingent Adjustment shall also deliver a certificate which shall contain the
following representations and warranties: (i) such Person has full power, right
and authority to Transfer the Shares to be Transferred by it, (ii) such Transfer
will not conflict with, or result in a violation or breach of, any Law or
Judgment applicable to such Person, (iii) no notice to, registration,
declaration or filing with, review by, or authorization, consent, order, waiver,
authorization or approval of any Governmental Authority is necessary on the part
of such Person for the consummation of such Transfer, (iv) upon delivery of the
Shares, the transferee will acquire all of the rights of the transferor in such
Shares and will acquire its interest in such Shares free of any “adverse claim”
(as defined in Section 8-102 of the Uniform Commercial Code) and (v) delivery of
such Shares to the Transferee will pass title to such Shares free and clear of
any Liens.

(i) Sections 6.12(b) and 6.12(f) shall terminate and be of no further force and
effect, Section 6.12(e) shall terminate and be of no further force and effect
with respect to the New Acquirer, the Company shall have no further obligation
to pay any New Acquirer Acquisition Price Adjustment and neither New Acquirer
nor SHUSA shall have any further

 

66



--------------------------------------------------------------------------------

obligation to pay any Post-IPO Contingent Adjustments upon (i) the closing of
the IPO Put Option or Deadlock Put Option with respect to the Shares held by the
New Acquirer or (ii) the closing of the Deadlock Call Option with respect to the
Shares held by the New Acquirer.

(j) The CFO shall conduct an appraisal of the Contingent Adjustments and
Post-IPO Contingent Adjustments (i) semi-annually in each of fiscal years 2012,
2013 and 2014 and (b) quarterly in each of fiscal years 2015 and 2016, and shall
notify each of SHUSA and the New Acquirer of the result of such appraisal. For
purposes of determining each of the

Contingent Adjustments, the Post-IPO Contingent Adjustments, Bring-Along
Contingent Acquisition Price Adjustment, IPO Put Option Fair Market Value, IPO
Put Option Contingent Adjustment Value, Deadlock Fair Market Value and Deadlock
Contingent Adjustment Value, the results of such appraisals shall not be given
greater deference than any other appraisals or estimates.

(k) Within 20 days after the completion of the Company’s audit with respect to
fiscal year 2015, the CFO shall deliver a notice certifying the Company’s
calculation of its actual Two Year Net Income and the Run-Off Portfolio NPV and
providing the underlying support for the calculations and assumptions underlying
such calculations (including details regarding the Projections) (the “Contingent
Adjustment Notice”). If either SHUSA or the New Acquirer disagrees with the
Company’s calculation of Two Year Net Income or Run-Off Portfolio NPV (including
the Projections), each of SHUSA and the New Acquirer shall be entitled, within
ten days of receipt of the Contingent Adjustment Notice, to give notice to the
Company and SHUSA or the New Acquirer, as applicable, of such disagreement which
shall set forth SHUSA and/or the New Acquirer’s calculation of the actual Two
Year Net Income and the Run-Off Portfolio NPV, the basis for SHUSA and/or the
New Acquirer’s dispute or objections and the specific adjustments (including
dollar amounts) that SHUSA and/or the New Acquirer believes in good faith should
be made (any such written notice, a “Notice of Objection”) and, upon receipt
thereof, the Company, the New Acquirer and SHUSA will negotiate reasonably and
in good faith for five days in an effort to agree upon the Two Year Net Income
and the Run-Off Portfolio NPV. If neither SHUSA nor the New Acquirer provides
such notice to the Company within such five day period, then the Company’s
determination of the Two Year Net Income and the Run-Off Portfolio NPV shall be
final and binding on the Company, SHUSA and the New Acquirer for purposes of the
Contingent Adjustment. If either SHUSA or the New Acquirer provides such notice
and the Company, SHUSA and the New Acquirer fail to agree in writing upon the
Two Year Net Income and/or the Run-Off Portfolio NPV within 25 days from the
date of the Contingent Adjustment Notice, then the Contingent Adjustment
Valuation Firm shall make a determination of the Two Year Net Income and/or
Run-Off Portfolio NPV in accordance with the methodology set forth in
Section 6.12(a)-(c) and, in accordance with such determination, shall select
either (i) the Company’s proposed Two Year Net Income and Run-Off Portfolio NPV,
(ii) SHUSA’s proposed Two Year Net Income and Run-Off Portfolio NPV (if SHUSA
delivered a Notice of Objection) or (iii) the New Acquirer’s proposed Two Year
Net Income and Run-Off Portfolio NPV (if the New Acquirer delivered a Notice of
Objection). The Company, SHUSA and the New Acquirer each agree to sign an
engagement letter, in commercially reasonable form, if reasonably required by
the Contingent Adjustment Valuation Firm. Each party promptly shall, upon
request, make available to each other and the Contingent Adjustment Valuation
Firm all relevant books and records, any work papers (including those of the
parties’ respective accountants) and supporting documentation relating to the
Two Year Net

 

67



--------------------------------------------------------------------------------

Income and the Run-Off Portfolio NPV, in each case to the extent within the
control of such party, and the Company shall provide access to the Company
personnel who prepared such calculations. The Contingent Adjustment Valuation
Firm’s determination of the Two Year Net Income and/or Run-Off Portfolio NPV
shall be final and binding on the Company, SHUSA and the New Acquirer for
purposes of the Contingent Adjustments. In any case where the Contingent
Adjustment Valuation Firm is required to render an opinion of the Two Year Net
Income and/or Run-Off Portfolio NPV, such opinion shall be rendered within 30
days of being engaged. All fees and disbursements of the Contingent Adjustment
Valuation Firm shall be borne by (i) the New Acquirer, in the event that the New
Acquirer delivered a Notice of Objection, and the Contingent Adjustment
Valuation Firm selects the Company’s proposed Two Year Net Income and Run-Off
Portfolio NPV or SHUSA’s proposed Two Year Net Income and Run-Off Portfolio NPV,
(ii) SHUSA, in the event that SHUSA delivered a Notice of Objection and the New
Acquirer did not deliver a Notice of Objection, (iii) the New Acquirer and SHUSA
equally, in the event that both the New Acquirer and SHUSA delivered a Notice of
Objection, and the Contingent Adjustment Valuation Firm selects the Company’s
proposed Two Year Net Income and Run-Off Portfolio and (iv) SHUSA, in the event
that the New Acquirer delivered a Notice of Objection, and the Contingent
Adjustment Valuation Firm selects the New Acquirer’s proposed Two Year Net
Income and Run-Off Portfolio.

(l) As of December 31, 2013, December 31, 2014 and December 31, 2015 the Company
shall provide a schedule to the New Acquirer and SHUSA which summarizes the
Company’s Credit Loss Allowance and Loss Coverage as of each respective date, in
a form consistent with Exhibit C. Such Credit Loss Allowance shall be determined
in accordance with the Company’s historical practices and in accordance with
GAAP.

 

  6.13. Dividends and Distributions.

(a) Upon the receipt of any cash dividend, distribution or other release of any
cash proceeds or other amounts from the Company to Dundon Holdco, Dundon Holdco
shall make all payments required to be made to Banco Santander or its Affiliates
under the Dundon Loan Agreement. The Company may remit dividends, distributions
and other amounts payable in respect of shares of Common Stock held by Dundon
Holdco to Banco Santander so that such funds can be applied on behalf of Dundon
Holdco to any amounts then payable by Dundon Holdco or Executive to Banco
Santander or any of its Affiliates pursuant to the Dundon Loan Agreement.

(b) SHUSA may set-off, deduct and withhold from any amounts due to Dundon Holdco
upon a purchase of Shares pursuant to Article III, IV or V any amounts then
payable by Dundon Holdco or Executive to Banco Santander or any of its
Affiliates pursuant to the Dundon Loan Agreement. SHUSA may remit such amounts
to Banco Santander so that such funds can be applied on behalf of Dundon Holdco
to any amounts then payable by Dundon Holdco or Executive to Banco Santander or
any of its Affiliates pursuant to the Dundon Loan Agreement.

 

68



--------------------------------------------------------------------------------

  6.14. Financing Matters.

(a) Each of the Company, Executive and the Shareholders acknowledges and agrees
that, except as set forth in Section 6.14(b), none of Banco Santander, the
Acquirers or their respective Affiliates has any obligation or commitment, under
this Agreement or otherwise, to make any loan or loans, or provide any other
financing, whether in the form of equity or debt, to the Company or any of its
Subsidiaries, but will evaluate each request for a loan or other financing at
the time made and will decide in such Person’s absolute and sole discretion
whether to make the loan or provide the financing requested.

(b) The existing committed funding from Banco Santander and its Affiliates in
favor of the Company shall be terminated and replaced with new committed lines
of financing substantially in the forms set forth in Exhibit B. SHUSA agrees
that, with respect to the Santander Financing, it (and its nominees to the Board
of Directors) will act in good faith and will not take any action, or fail to
take any action, in its or their capacity as a Shareholder or director for the
purpose of causing the Company to breach any provision of, or default on its
obligations or cause a failure of any condition under, the Santander Financing.
Furthermore, subject to the then current Liquidity Policy, in the event that
senior management of the Company, acting in good faith, determines it to be
advisable to draw funds under the Santander Financing, then SHUSA and its
respective Affiliates (including any directors nominated by SHUSA) shall not
take any action, or fail to take any action (including failing to approve any
Board Reserved Matter or Shareholder Reserved Matter), which action or failure
to act would prevent the Company from borrowing under the Santander Financing;
provided that the conditions to such borrowing are otherwise satisfied. In
connection with any action to be taken by the Company pursuant to Exhibit H of
the Santander Financing, the Company will act, or refrain from acting, at the
written direction of the New Acquirer. Banco Santander agrees that it shall
comply with its obligation under the Santander Financing.

(c) In the event that after the date of this Agreement, the New Acquirer and
senior management of the Company reasonably determine in good faith that it is
in the best interests of the Company for the Company to incur additional
indebtedness for borrowed money and such financing is available from a
third-party financing source which is not an Affiliate of the Company or any of
the Shareholders (a “Third-Party Financing Source”) to the Company on terms
which, in the reasonable, good faith determination of the New Acquirer and
senior management of the Company, are commercially reasonable, in the best
interests of the Company and are consistent with the Company’s then current
business plan and budget (such financing, “Available Financing”), then SHUSA,
the Acquirers and their respective Affiliates (including any directors nominated
by SHUSA or the Acquirers) shall not take any action, or fail to take any action
(including failing to approve any Board Reserved Matter or Shareholder Reserved
Matter), which action or failure to act would prevent the Company from obtaining
such Available Financing from such Third-Party Financing Source unless SHUSA,
the Acquirers or their respective Affiliates, as applicable, are willing to
provide equivalent financing on terms that, taken as a whole, are no less
favorable to the Company than the terms of the Available Financing. This
Section 6.14(c) shall terminate and be of no further force and effect upon the
occurrence of an Acquirer Group Termination.

 

69



--------------------------------------------------------------------------------

(d) The Company, together with the Company Subsidiaries, shall by February 28,
2012, have the Required Financing. The Company shall use commercially reasonable
efforts to, as promptly as practicable after increasing the total commitments
under the Santander ABS Credit Agreement, enter into one or more Third Party
Warehouse Agreements (the “Replacement Facilities”) with margins not in excess
of the margins of the Comparable Facility by more than 40 basis points and
otherwise on terms that are not materially less favorable to the Company in the
aggregate than the terms of the Comparable Facility and, upon entry, into such
Third Party Warehouse Agreements, the Company shall, at the request of Banco
Santander, reduce the available amount under the Santander ABS Credit Agreement
by a corresponding amount; provided, however, the Company shall not reduce the
available amount under the Santander ABS Credit Agreement if, following such
reduction, the Company, together with its Subsidiaries, would no longer have the
Required Financing. The New Acquirer and its Affiliates (including any directors
nominated by it) shall not take any action, or fail to take any action
(including failing to approve any Board Reserved Matter or Shareholder Reserved
Matter), which action or failure to act could prevent the Company satisfying the
requirements of this Section 6.14(d), including preventing the Company from
entering into any Third Party Warehouse Agreements or obtaining any Additional
Financing, the entry into which, in the reasonable determination of senior
management of the Company, is reasonably necessary for the Company to satisfy
the requirements of this Section 6.14(d). In addition, the New Acquirer and its
Affiliates (including any directors nominated by it) shall not take any action,
or fail to take any action (including failing to approve any Board Reserved
Matter or Shareholder Reserved Matter), which action or failure to act would
prevent the Company from obtaining any Additional Financing to the extent
necessary for the Company to comply with this Section 6.14(d) or entering into
Replacement Facilities. In the event that the New Acquirer or its Affiliates
(including any directors nominated by it) do not comply with their obligations
under this Section 6.14(d), then neither the Company nor Banco Santander shall
have any obligations under, or liabilities with respect to, this
Section 6.14(d).

(e) Banco Santander hereby unconditionally and irrevocably guarantees to SHUSA
and each Acquirer the full and punctual performance by the Company of all
obligations of the Company under Section 6.14(d) (the “Required Financing
Guaranteed Obligations”). The obligations of Banco Santander under this
Section 6.14(e) shall not be affected by (1) the failure of SHUSA or any
Acquirer to assert any claim or demand or to enforce any right or remedy against
the Company under this Agreement; (2) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement; or (3) any
change in the ownership of Banco Santander. Without limiting the generality of
the foregoing, Banco Santander agrees that if the Company shall fail in any
manner whatsoever to perform or observe any of the Required Financing Guaranteed
Obligations when the same shall be required to be performed or observed, then
Banco Santander will itself duly and punctually perform or observe or cause to
be performed or observed the Required Financing Guaranteed Obligations.

(f) In the event that any Qualifying Payment is paid by any borrower under any
of the Santander Three Year Credit Agreement, the Santander Five Year Credit
Agreement or the Santander ABS Credit Agreement, upon written notice of such
payment by the New Acquirer, Banco Santander shall promptly pay to the New
Acquirer an amount equal to the product of (i) the amount of the Qualifying
Payment and (ii) the New Acquirer’s Proportionate Percentage.

 

70



--------------------------------------------------------------------------------

  6.15. IPO.

(a) In connection with an IPO, SHUSA and the Acquirers agree to negotiate in
good faith, and with the advice of the lead underwriters for an IPO, to attempt
to take advantage of “controlled company” or other exceptions to retain the
voting rights and corporate governance provisions applicable to the Company as
of the date hereof; provided, that such voting rights and corporate governance
provisions shall not be required to be retained if following such good faith
negotiations SHUSA and the Acquirers fail to agree on such provisions, in which
case the provisions of Section 6.15(b) shall apply.

(b) In connection with an IPO in which SHUSA and the Acquirers fail to agree on
voting rights and corporate governance provisions pursuant to Section 6.15(a),
this Agreement, the articles of incorporation and by-laws of the Company and the
organizational documents of each Significant Subsidiary shall be amended upon
the recommendation of the lead underwriters for such IPO in order to maximize
the per share value of the Shares sold or issued in such IPO to (i) eliminate or
adjust the voting rights and corporate governance provisions set forth in this
Agreement, the articles of incorporation or by-laws of the Company or the
organizational documents of any Significant Subsidiary and (ii) include such
other terms as are appropriate for a public company, so long as, following such
changes, the Company complies with all applicable corporate governance and other
listing requirements of the applicable exchange on which its shares will be
listed without reliance on any “controlled company” or similar exception.
Notwithstanding the foregoing, the New Acquirer’s voting and corporate
governance rights shall not be eliminated or reduced without their consent,
unless SHUSA’s voting and corporate governance rights are also adjusted to be no
more favorable than those of the New Acquirer. In the event the Board Reserved
Matters or Shareholder Reserved Matters are adjusted in an IPO pursuant to this
Section 6.15(b), then the Company’s actual Two Year Net Income used for the
calculation of the Post-IPO Contingent Adjustments shall be adjusted to be an
amount equal to the product of (x) the quotient of (A) the Company’s actual Two
Year Net Income divided by (B) the average number of Shares outstanding during
fiscal years 2014 and 2015 (on a fully diluted basis based on the treasury stock
method), multiplied by (y) the number of Shares outstanding immediately prior to
the IPO (on a fully diluted basis based on the treasury stock method), in each
case as adjusted from time to time for any reorganization, reclassification,
stock split, stock dividend, reverse stock split, or other like changes in the
Company’s capitalization since the date hereof. The Shareholders agree that they
will take, and cause their Affiliates (including any directors nominated by such
Shareholder) to take, any and all actions necessary to give effect to the
foregoing, including voting their Shares and any other Securities of the Company
(to the extent such Securities have voting rights) at any regular or special
meeting of the shareholders of the Company, or in any written consent in lieu of
such a meeting of shareholders, to cause the amendment of this Agreement, the
articles of incorporation or by-laws of the Company or the organizational
documents of any Significant Subsidiary, which amendments are necessary to give
effect to the actions contemplated by the preceding clauses (i) and (ii) or with
Section 6.15(a), as applicable. The Shareholders shall take all other actions
necessary to ensure the amendment of this Agreement, the articles of
incorporation or by-laws of the Company or the organizational documents of any
Significant Subsidiary, which amendments are necessary to give effect to the
actions contemplated by the preceding clauses (i) and (ii) or with
Section 6.15(a), as applicable and shall not take any actions which are
inconsistent with the intent and purpose of the foregoing. The Company shall
take all actions necessary to cause the

 

71



--------------------------------------------------------------------------------

amendment of this Agreement, the articles of incorporation or by-laws of the
Company or the organizational documents of any Significant Subsidiary, which
amendments are necessary to give effect to the actions contemplated by the
preceding clauses (i) and (ii) or with Section 6.15(a), as applicable, and shall
not take any actions which are inconsistent with the intent and purpose of the
foregoing.

6.16. Certain Tax Matters. Subject to Section 6.16(b), SHUSA shall indemnify and
hold harmless the Company and its Subsidiaries or the New Acquirer, as
applicable under Section 6.16(c), without duplication, from any Loss (which, for
purposes of this Section 6.16, shall have the meaning assigned to such term in
the New Acquirer Investment Agreement) arising from:

(i) any and all liability for Taxes of the Company or any of its Subsidiaries
(or any predecessors) with respect to any Pre-Determination Date Tax Period,

(ii) any and all liability for Taxes of the Company or any of its Subsidiaries
that arises from a transaction (such as an intercompany transaction under
Treasury Regulation § 1.1502-13) before the Determination Date that results in
taxable income or gain in the period after the Determination Date and on or
before the Closing Date, and that would have arisen in a Pre-Determination Date
Tax Period if the Closing had occurred on the Determination Date;

(iii) any breach of (A) any representation or warranty contained in Section 2.08
of the New Acquirer Investment Agreement (provided that, in the case of any
representation or warranty contained in Section 2.08(i) of the New Acquirer
Investment Agreement, the term Closing Date shall be replaced with the term
Determination Date) or (B) any covenant set forth in Section 4.01(b)(iii) of the
New Acquirer Investment Agreement; (iv) any payments made by the Company or any
of its Subsidiaries after the Determination Date in violation of Section 5.01(c)
of the New Acquirer Investment Agreement except as provided in this Agreement;
and

(v) any Group Tax Liabilities.

(b) SHUSA shall not be responsible for any indemnification under Section 6.16(a)
unless and until the aggregate amount of Losses of the Company and its
Subsidiaries under clauses (i) through (v) of Section 6.16(a) exceeds the
aggregate liability for Taxes (other than deferred taxes) included in the
calculation of the Company’s Tangible Common Equity (as defined in the New
Acquirer Investment Agreement) pursuant to Section 1.04 of the New Acquirer
Investment Agreement.

(c) Losses of the Company subject to indemnification under Section 6.16(a) that
exceed the threshold under Section 6.16(b) shall be indemnified as follows:

(i) if a Loss arises under Section 6.16(a)(i), 6.16(a)(ii), 6.16(a)(iv) or
6.16(a)(v), SHUSA shall pay the amount of such Loss to the Company; and

 

72



--------------------------------------------------------------------------------

(ii) if a Loss arises under Section 6.16(a)(iii), and not under any other clause
of Section 6.16(a), SHUSA shall pay the New Acquirer all Losses that the New
Acquirer may suffer, incur, or become subject to (including by reason of its
indirect share of any Loss of the Company attributable to the New Acquirer’s
ownership interest in the Company), as a result of such Loss of the Company.

(d) For purposes of Section 6.16(b), (A) any liability of the Company in the
calculation of Tangible Common Equity (as of the Determination Date) under the
line item of “Payable to Parent-Tax Sharing Agreement” relating to a
Pre-Determination Date Tax Period shall be treated as a liability for Taxes for
the Pre-Determination Date Tax Period, and (B) any liability of the Company for
Taxes payable for a Post-Determination Date Tax Period included in the
calculation of Tangible Common Equity (as of the Determination Date), such as
those arising from an adjustment under Section 481 of the Internal Revenue Code
for a change in accounting method arising before the Determination Date, shall
not be taken into account.

(e) In the case of any Straddle Period, the amount of Taxes allocable to the
portion of the Straddle Period ending on the Determination Date shall be deemed
to be the amount of any such Taxes determined as if such taxable period ended as
of the close of business on the Determination Date; provided that, in the case
of any Straddle Period governed by the State Tax Sharing Agreement, the amount
of Taxes allocable to the portion of such Straddle Period ending on the
Determination Date shall be determined under the State Tax Sharing Agreement.

(f) The parties agree to treat all taxable periods of the Company and its
Subsidiaries as ending on the Closing Date for U.S. federal income Tax purposes
and, to the extent possible, state and local income Tax purposes.

(g) For purposes of Sections 6.16(a) and 6.16(b), in the case of an audit
adjustment for a Pre-Determination Date Tax Period with respect to a
consolidated or combined return that includes both the Company or its
Subsidiaries, and SHUSA or its Subsidiaries (other than the Company or its
Subsidiaries), the liability of the Company and its Subsidiaries for such Period
shall be determined on the basis of intercompany agreements and practices in
effect for the taxable year in question.

(h) Except as otherwise required by law, the Company and its Subsidiaries shall
not amend any Tax Returns with respect to any Pre-Determination Date Tax Period
without the prior written consent of SHUSA if such amendments would result in an
amount of Tax for which SHUSA would have an indemnification obligation pursuant
to this Section 6.16.

(i) In the event that the Company or its Subsidiaries receive notice of the
assertion of any claim against it by any taxing authority, which, if successful,
might result in an indemnity payment to the Company or the New Acquirer pursuant
to this Section 6.16, it shall provide notice to SHUSA promptly after becoming
aware of such claim; provided, however, that the failure of the Company or its
Subsidiaries to provide such notice shall not affect the indemnification
obligations under this Agreement except, and only to the extent that, SHUSA
shall have been materially prejudiced as a result of such failure.

 

73



--------------------------------------------------------------------------------

(j) In the case of any liability for Taxes described in Section 6.16(b),
including those referred to in Section 6.16(d)(A), the Company and its
Subsidiaries shall pay the amount of such Tax liability to the relevant taxing
authority, or, if any such Tax is owed by SHUSA or its Subsidiaries, to SHUSA at
least 2 business days before such Tax is due.

(k) SHUSA shall, solely at its own cost and expense, exclusively control any
audit, litigation or other proceeding relating to any Taxes for which an
indemnity is provided by SHUSA under Section 6.16; provided, however, that no
settlement, compromise or consent to entry of a judgment that fails to provide
the Company and its Subsidiaries with a complete release of liability or that
would impose material obligations on the Company or its Subsidiaries (including
with respect to any Post-Determination Date Tax Period) shall be made without
the prior written consent of the Company (which shall not be unreasonably
withheld, conditioned or delayed).

(l) The Company and its Subsidiaries shall pay to SHUSA any refunds of Taxes
(net of any Taxes thereon) received with respect to any Pre-Determination Date
Tax Period within 5 days of receipt of such refund, except for any refund with
respect to an item that was taken into account as an asset relating to Taxes in
the calculation of the Company’s Tangible Common Equity (as defined in the New
Acquirer Investment Agreement), which, if received by SHUSA, shall be paid to
the Company within 5 days of receipt thereof; provided that any refund arising
from a carryback of Tax attributes from a Post-Closing Tax Period shall be for
the benefit of the Company, and if such a refund is received by SHUSA, SHUSA
shall pay such refund over to the Company within 5 days of receipt thereof.

(m) Responsibility for Filing Tax Returns. Except to the extent provided in the
State Tax Sharing Agreement, the following rules shall apply to any Tax Return
for a Tax period that includes any date on or before the Closing Date and that
is required to be filed after the Closing Date.

(i) SHUSA or the Company (in accordance with past practices) shall timely
prepare or cause to be prepared, and file or cause to be filed (in a manner
consistent with past practices) such Tax Return. The preparing party shall
provide the other party with the portion(s) of any such Tax Return described in
the preceding sentence relating to the other party at least 20 Business Days
prior to the filing of such Tax Return and shall permit the other party to
review and provide reasonable comments on any such Tax Return within 10 Business
Days of receipt thereof. The parties shall cooperate in good faith to resolve
any disagreements with respect to any comments provided on any such Tax Return.

(ii) The party filing any such Tax Return shall pay all Taxes due with respect
to such Tax Return. The party making such payment shall be reimbursed by the
other party for Taxes (x) in accordance with the indemnity principles in
Section 6.16 for Tax periods through the Determination Date, and (y) on the
basis of intercompany agreements and past practice for the Federal consolidated
tax return and for state combined tax returns for periods between the
Determination Date and the Closing Date.

(n) Without limiting the obligations of SHUSA under this Section 6.16:

 

74



--------------------------------------------------------------------------------

(i) Dundon Holdco shall reimburse SHUSA for 8.5% of any payment made by SHUSA
under Section 6.16(c) as soon as reasonably practicable after such payment is
made by SHUSA; and

(ii) SHUSA shall pay to Dundon Holdco 8.5% of any refunds of Taxes received by
SHUSA pursuant to Section 6.16(l) as soon as reasonably practicable after such
refund is received by SHUSA or paid by the Company to SHUSA.

(o) Any payment made pursuant to Section 6.16(c) from SHUSA to the Company shall
be treated for Tax purposes as a capital contribution by SHUSA to the Company.
Any payment made pursuant to Section 6.16(c) from SHUSA to the New Investors
shall be treated for Tax purposes as a capital contribution by SHUSA to the
Company followed by a distribution by the Company to the New Acquirers that is
treated as a return of a portion of the Acquisition Price. Any payment made by
Dundon Holdco to SHUSA pursuant to Section 6.16(n) shall be treated for Tax
purposes as a capital contribution by Dundon Holdco to the Company followed by a
return of the corresponding amount treated as a capital contribution under this
Section 6.16(o).

6.17. Regulatory and Compliance Matters.

(a) Neither the Company nor SHUSA shall, and each shall cause its Affiliates to
not, take any action that would cause any Acquirer to be required to register as
a bank holding company under the Bank Holding Company Act, or a savings and loan
holding company under the Home Owners’ Loan Act.

(b) The Company and the Shareholders agree that (i) the Company will pursue
best-in-class standards in the areas of risk-management, human resources,
compliance, fair lending and other areas designated by the Board of Directors
from time to time and (ii) management of the Company will work to develop and
implement procedures and internal controls designed to achieve such standards.
Management of the Company shall report to the Board of Directors on a regular
basis (but not less frequently than quarterly) as to the specific standards
adopted, compliance or deviation from those standards and any remediation
programs being implemented to address any failures to meet or comply with those
standards. In addition, the Company shall use reasonable best efforts to appoint
a risk management officer with appropriate resources and responsibilities
consistent with best industry practices.

(c) With respect to the State License Approvals (as defined in the New Acquirer
Investment Agreement), by February 14, 2012, (i) the Company, together with the
Company Subsidiaries, shall have obtained all authorizations, consents, orders,
approvals and declarations and made all filings and (ii) all applicable waiting
periods shall have expired.

6.18. Information and Access.

(a) At any time during which the Company does not file reports with a securities
regulatory authority that are publicly available that contain such information,
the Company shall deliver to the New Acquirer and SHUSA (a) the most recent
audited annual financial statements of the Company and (b) the most recent
unaudited quarterly financial

 

75



--------------------------------------------------------------------------------

statements of the Company, in each case, as promptly as practicable after each
applicable period end, but no later than they otherwise become available. The
Company shall, and shall cause each of its Subsidiaries, (i) at any and all
reasonable times during normal business hours on reasonable notice and in such
manner as is not reasonably likely to adversely affect the operations of the
Company or any of its Subsidiaries, as the case may be, to permit each of the
New Acquirer and SHUSA and their respective authorized representatives to
examine, at the New Acquirer’s or SHUSA’s, as applicable, expense, all books of
account, records, reports documents, data and papers, and to make copies and
take extracts and to discuss its business, affairs, finances and accounts with
its senior employees, accountants and other advisors and (ii) to permit the New
Acquirer and SHUSA to consult with the officers of the Company and its
Subsidiaries periodically and at such times as reasonably requested by the New
Acquirer or SHUSA, as applicable, on significant corporate actions involving the
Company and its Subsidiaries, including extraordinary dividends, mergers,
acquisitions or dispositions of assets, issuances of significant amounts of debt
or equity and material amendments to the organizational documents of the
Company, in each case, to the extent consistent with applicable Law (and with
respect to any information which would require public disclosure pursuant to the
foregoing, only following the Company’s public disclosure thereof through
applicable securities law filings or otherwise). The Company agrees to consider,
in good faith, the recommendations of the New Acquirer and SHUSA or its
designated representative in connection with the matters on which it is
consulted as set forth in clause (ii) above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.
The provisions of this Section 6.18(a) shall apply for so long as any one or
more of the Original Investors seek to qualify as a “venture capital operating
company” within the meaning of C.F.R. Section 2510.3-101(d).

(b) The Company shall, and shall cause each of its Subsidiaries to, deliver to
the New Acquirer simultaneously with any delivery to SHUSA or its Affiliates,
all information (in the same form as delivered to SHUSA or its Affiliates, as
applicable) regarding the Company delivered by the Company to SHUSA or any of
its Affiliates (other than the Company). The provisions of this Section 6.18(b)
shall apply until the occurrence of an Acquirer Group Termination.

6.19. Outside Activities.

Subject to applicable Law, Affiliates of the Shareholders (including their
respective equityholders and their respective Affiliates, but excluding any
member of the Board of Directors who is also an officer of the Company) may
engage in or possess any interest in other investments, business ventures or
Persons of any nature or description, independently or with others, similar or
dissimilar to, or that competes with, the investments or business of the Company
and its Subsidiaries (collectively, “Outside Activities”), and may provide
advice and other assistance to any such investment, business venture or Person
engaged in Outside Activities, (b) the Company and the Shareholders shall have
no rights in and to such Outside Activities or the income or profits derived
therefrom, and (c) the pursuit of any such Outside Activities, even if
competitive with the business of the Company and its Subsidiaries, shall not be
deemed wrongful or improper. Subject to applicable Law, the Shareholders and
their respective Affiliates (including their respective equityholders and their
respective Affiliates, but excluding any member of the Board of Directors who is
also an officer of the Company) (i) shall not be obligated to present any
particular investment or business opportunity to the Company

 

76



--------------------------------------------------------------------------------

even if such opportunity is of a character that, if presented to the Company,
could be pursued by the Company, and (ii) shall have the right to pursue for
their own account (individually or as a partner or a fiduciary) or to recommend
to any other Person any such investment opportunity. Notwithstanding the
foregoing, nothing in this Section 6.19 shall be deemed or construed to permit
any member of the Board of Directors to use any confidential, proprietary or
nonpublic information obtained in his or her capacity as a member of the Board
of Directors for the personal benefit of such director or of any entity with
which such director may be affiliated or to the detriment of the Company, to the
extent such use would not have been permitted under applicable Law in the
absence of this Section 6.19.

6.20. SHUSA Swap Adjustment Payment.

(a) If on December 31, 2012 (the “Swap Determination Date”) the Swap Recorded
Value, as determined in accordance with Section 6.20(d), as of the Swap
Determination Date is a liability then SHUSA shall make a payment to the Company
in an amount equal to the lesser of (X) the sum of (1) the absolute value of the
Swap Recorded Value, as determined in accordance with Section 6.20(d), as of the
Swap Determination Date, plus (2) the amount of Swap Payments, minus (3) the
amount of Swap Receipts; and (Y) the absolute value of the Swap Recorded Value
used to calculate the Pro Forma Capitalization as of the Determination Date;
provided, however, if the calculation results in a zero or negative value, then
no such payment shall be made. If on the Swap Determination Date the Swap
Recorded Value, as determined in accordance with Section 6.20(d) as of the Swap
Determination Date is an asset or is zero, then SHUSA shall make a payment to
the Company in an amount equal to the sum of (X) the amount of Swap Payments
minus (Y) the amount of Swap Receipts, minus (Z) the amount of the Swap Recorded
Value, as determined in accordance with Section 6.20(d), as of the Swap
Determination Date; provided, however, if the calculation results in a zero or
negative number, then no such payment shall be made.

(b) If Section 6.20 (a) results in a Swap Adjustment Payment, then the amount of
the Swap Adjustment Payment as determined in Section 6.20 (a) shall be reduced
by the lesser of (i) the amount of the net unrealized gains on Determination
Date Investment Securities recorded in other comprehensive income as of the
Determination Date; and (ii) the Cumulative Investment Securities Gains;
provided, however, if the calculation results in a zero or negative number, then
no such payment shall be made.

(c) The amount of any payment determined pursuant to Section 6.20(a) or 6.20(b)
shall be net of the value of the Tax deduction for amounts payable on the Swap
equal to the amount of the Swap Adjustment Payment before applying this sentence
(as if the Tax deduction arose on the date that the Swap Adjustment Payment is
received). The parties agree to treat any payments pursuant to this Section 6.20
for Tax purposes as a capital contribution by SHUSA to the Company.

(d) Within 20 days of the Swap Determination Date, the CFO shall deliver a
notice certifying the Company’s calculation of its Swap Recorded Value as of the
Swap Determination Date and providing the underlying support for the
calculations (the “Swap Determination Notice”). If either SHUSA or the New
Acquirer disagrees with the Company’s calculation of the Swap Recorded Value,
each of SHUSA and the New Acquirer shall be

 

77



--------------------------------------------------------------------------------

entitled, within ten days of receipt of the Swap Determination Notice, to give
notice to the Company and SHUSA or the New Acquirer, as applicable, of such
disagreement which shall set forth SHUSA and/or the New Acquirer’s calculation
of the Swap Recorded Value, the basis for SHUSA and/or the New Acquirer’s
dispute or objections and the specific adjustments (including dollar amounts)
that SHUSA and/or the New Acquirer believes in good faith should be made (any
such written notice, a “Notice of Swap Determination Objection”) and, upon
receipt thereof, the Company, the New Acquirer and SHUSA will negotiate
reasonably and in good faith in an effort to agree upon the Swap Recorded Value.
If neither SHUSA nor the New Acquirer provides such notice to the Company within
such five day period, then the Company’s determination of the Swap Recorded
Value shall be final and binding on the Company, SHUSA and the New Acquirer for
purposes of Section 6.20(a). If either SHUSA or the New Acquirer provides such
notice and the Company, SHUSA and the New Acquirer fail to agree in writing upon
the Swap Recorded Value within 25 days from the date of the Swap Determination
Notice, then the Swap Valuation Firm shall make a determination of the Swap
Recorded Value and, in accordance with such determination, shall select either
(i) the Company’s proposed Swap Recorded Value, (ii) SHUSA’s proposed Swap
Recorded Value (if SHUSA delivered a Notice of Swap Determination Objection) or
(iii) the New Acquirer’s proposed Swap Recorded Value (if the New Acquirer
delivered a Notice of Swap Determination Objection). The Company, SHUSA and the
New Acquirer each agree to sign an engagement letter, in commercially reasonable
form, if reasonably required by the Swap Valuation Firm. Each party promptly
shall, upon request, make available to each other and the Swap Valuation Firm
all relevant books and records, any work papers (including those of the parties’
respective accountants) and supporting documentation relating to the Swap
Recorded Value, in each case to the extent within the control of such party. The
Swap Valuation Firm’s determination of the Swap Recorded Value shall be final
and binding on the Company, SHUSA and the New Acquirer for purposes of
Section 6.20(a). In any case where the Swap Valuation Firm is required to render
an opinion of the Swap Recorded Value, such opinion shall be rendered within 30
days of being engaged. All fees and disbursements of the Swap Valuation Firm
shall be borne by (i) the New Acquirer, in the event that the New Acquirer
delivered a Swap Determination Objection, and the Swap Valuation Firm selects
the Company’s proposed Swap Recorded Value or SHUSA’s proposed Swap Recorded
Value, (ii) SHUSA, in the event that SHUSA delivered a Swap Determination
Objection and the New Acquirer did not deliver a Swap Determination Objection,
(iii) the New Acquirer and SHUSA equally, in the event that both the New
Acquirer and SHUSA delivered a Swap Determination Objection, and the Swap
Valuation Firm selects the Company’s proposed Swap Recorded Value and
(iv) SHUSA, in the event that the New Acquirer delivered a Swap Determination
Objection, and the Swap Valuation Firm selects the New Acquirer’s proposed Swap
Recorded Value.

6.21. Reincorporation.

The Company and Shareholders shall take, and cause their Affiliates (including
any directors nominated by such Shareholder) to begin to take, following the
date hereof, any and all actions necessary to cause the Company to be
incorporated under the Delaware General Corporation Law (whether through a
merger of the Company into a Person incorporated under the Delaware General
Corporation Law or otherwise); provided that the Company shall not be required
to take any actions to the extent taking such actions could, in the reasonable
judgment of the Company, interfere with the operation of the business of the
Company. Notwithstanding the foregoing, the Company shall be required to be
incorporated under the Delaware General Corporation Law upon the consummation of
an IPO.

 

78



--------------------------------------------------------------------------------

6.22. Servicer Guarantees.

(a) At the written request of the CEO or CFO, Banco Santander will guarantee, in
form and substance not less favorable to Banco Santander than the form and
substance of the servicing guarantees provided by Banco Santander as of the date
of this Agreement, the servicing obligations of the Company pursuant to any
warehouse financing arrangements which the Company or any Subsidiary of the
Company enters into with a third party following the date of this Agreement;
provided, however, that Banco Santander will not be required to provide any such
guarantee unless providing such guarantee would not be a violation of applicable
Law, in which case, Banco Santander shall use all reasonable efforts to
restructure the guarantee so that Banco Santander shall be permitted to make
such guarantee.

(b) Prior to the consummation of an IPO, if Banco Santander and its Affiliates’
Proportionate Percentage is less than 50.0% this Section 6.22(a) shall terminate
and be of no further force and effect on the first date on which Banco Santander
and its Affiliates’ Proportionate Percentage is less than 50.0%. After the
consummation of an IPO, this Section 6.22(a) shall terminate and be of no
further force and effect upon the earlier of (i) the occurrence of a Change of
Control, and (ii) the date that is three years after the consummation of the
IPO.

6.23. New Acquirer Funding Obligation.

Following the consummation of an IPO, the New Acquirer shall not make any
dividend or distribution on its equity interests (in cash, Securities or other
property) or make any other payment to or for the benefit of its controlling
Affiliates, unless immediately after giving effect to such payment the New
Acquirer holds a combination of cash, cash equivalents, letters of credit (in
form and substance reasonable satisfactory to SHUSA), financing guarantees from
the Original Investors (in form and substance reasonable satisfactory to SHUSA)
and Shares in an aggregate amount equal to or greater than the sum of
(i) $250,000,000.00 and (ii) the aggregate amount of the New Acquirer’s
outstanding indebtedness. The per share value of the Shares used for purposes of
the preceding determination shall be equal to the Average Stock Price. The
covenant set forth in this Section 6.23, and any guarantees or other instruments
issued in connection herewith, shall terminate upon the payment in full by the
New Acquirer of the Post-IPO Contingent Adjustment on the SHUSA Contingent
Payment Date, or the final determination that a Post-IPO New Acquirer Contingent
Adjustment will be payable instead.

6.24. Dundon Holdco Adjustments.

(a) In the event that any SHUSA Contingent Payment, New Acquirer Acquisition
Price Adjustment, Bring-Along Contingent Acquisition Price Adjustment, IPO Put
Option Contingent Adjustment Value payment or Deadlock Contingent Adjustment
Value payment (each a “Dundon Contingent Payment”) is paid by the Company, at
the same time as the payment of the Dundon Contingent Payment the Company shall
pay to Dundon Holdco an amount equal to (X) in the event that the Dundon
Contingent Payment is an Applicable Dundon Contingent Payment, the product of
(a) the sum of (i) the amount of the Dundon Contingent

 

79



--------------------------------------------------------------------------------

Payment and (ii) the amount of the Additional Financing Costs and (b) Dundon
Holdco’s Proportionate Percentage or (Y) in the event that the Dundon Contingent
Payment is not an Applicable Dundon Contingent Payment, the product of (a) the
amount of the Dundon Contingent Payment and (b) Dundon Holdco’s Proportionate
Percentage (any such payment, the “Dundon Holdco Adjustment”). If paid in cash,
the parties hereto agree to treat the Dundon Holdco Adjustment for Tax purposes
as (i) a return of a portion of the Acquisition Price and then (iii) a dividend
to Dundon Holdco with respect to which all other shareholders of the Company
have waived their proportionate share. If paid in Shares, the parties hereto
agree to treat the Dundon Holdco Adjustment for Tax purposes as a capital
contribution of such Shares by SHUSA to the Company, followed by a distribution
by the Company to Dundon Holdco of such Shares that is treated as an acquisition
of additional shares of Common Stock as part of the purchase pursuant to the
Dundon Investment Agreement. Any Dundon Holdco Adjustment payments may be made
by the Company in the form of cash or Shares, at the option of the Company. If
any Dundon Holdco Adjustment payment is made in the form of Shares, then the per
share value of the Shares shall be determined pursuant to Section 6.24(b). For
the avoidance of doubt, the failure of Dundon Holdco to own shares of Common
Stock or of Executive to be the CEO shall not impair Dundon Holdco’s right to
receive a Dundon Holdco Adjustment.

(b) (i) If the Dundon Holdco Adjustment is paid as a result of the payment of an
IPO Put Option Contingent Adjustment Value payment, the per share value of the
Shares used to pay the Dundon Holdco Adjustment shall be determined by reference
to the IPO Put Option Fair Market Value (and the IPO Put Option Fair Market
Value, determined in accordance with Section 3.3 shall be final and binding on
the Company and Dundon Holdco). (ii) If the Dundon Holdco Adjustment is paid as
a result of the payment of a Deadlock Contingent Adjustment Value payment, the
per share value of the Shares used to pay the Dundon Holdco Adjustment shall be
determined by reference to the Deadlock Fair Market Value (and the Deadlock Fair
Market Value, determined in accordance with Section 4.3 shall be final and
binding on the Company and Dundon Holdco). (iii) If the Dundon Holdco Adjustment
is paid as a result of the payment of a SHUSA Contingent Payment, New Acquirer
Acquisition Price Adjustment or Bring-Along Contingent Acquisition Price
Adjustment, the per share value of the Shares used to pay the Dundon Holdco
Adjustment shall be an amount agreed to by SCUSA and Dundon Holdco. In the event
that the Company and Dundon Holdco do not agree on such valuation, the Dundon
Holdco Adjustment payment shall only be made in cash.

6.25. Assignments under the Note Purchase Agreement; Transfers of the Notes.

(a) The New Acquirer will not consent or agree to any assignment by the Lender
of its rights, privileges or obligations under the Note Purchase Agreement or
any transfer of the Notes without the prior written consent of each of Banco
Santander and SHUSA, other than any assignment by the Lender to the New
Acquirer.

(b) If the New Acquirer becomes the holder of any Notes, the New Acquirer will
not consent or agree to any assignment of its rights, privileges or obligations
under the Note Purchase Agreement or any transfer of the Notes without the prior
written consent of each of Banco Santander and SHUSA.

 

80



--------------------------------------------------------------------------------

ARTICLE VII

PREEMPTIVE RIGHTS

7.1. Preemptive Rights.

(a) Each Shareholder (the “Preemptive Holders”), in connection with the issuance
by the Company or its Subsidiaries of equity Securities of the Company or its
Subsidiaries or Securities convertible into or exercisable for equity Securities
of the Company or its Subsidiaries or that include an equity component (such as
an “equity kicker”) (including any hybrid security) (a “Preemptive Issue”),
shall have the right (a “Preemptive Right”) to purchase, on the same terms and
at the price per Preemptive Issue offered to each offeree, its proportionate
share (based on its Proportionate Ownership) of each class of Preemptive Issue
to be issued other than a Preemptive Issue (i) pursuant to an IPO of the
Company, (ii) pursuant to an employee stock option plan, management incentive
plan, restricted stock plan, stock purchase plan or stock ownership plan or
similar benefit plan, program or agreement or (iii) any issuance by a wholly
owned, direct or indirect, Subsidiary of the Company to the Company or another
wholly owned, direct or indirect, Subsidiary of the Company.

(b) In the case of a Preemptive Issue for a consideration in whole or in part
other than cash, including securities acquired in exchange therefor (other than
securities by their terms so exchangeable), the consideration other than cash
shall be deemed to be the fair value thereof as determined in good faith by the
Board of Directors; provided, however, that such fair value as determined by the
Board of Directors shall not exceed the aggregate market price of the securities
being offered as of the date the Board of Directors authorizes the offering of
such securities.

7.2. Preemptive Notice; Closing of Preemptive Issue.

(a) The Company shall deliver written notice (the “Preemptive Notice”) to each
Preemptive Holder of any proposed Preemptive Issue in respect of which such
Preemptive Holder has a Preemptive Right, which notice will include (i) the name
of each class of Preemptive Issue to be issued, (ii) the aggregate number of
Securities comprising each such class of Preemptive Issue to be issued,
(iii) the number of Securities comprising each such class of Preemptive Issue
offered to such Preemptive Holder, (iv) the price per Security, (v) the proposed
closing date, (vi) the place and time for the issuance thereof and (vii) all
other material terms and conditions of the Preemptive Issue. Within 15 days from
the date of receipt of the Preemptive Notice, any such Preemptive Holder wishing
to exercise its preemptive right concerning any such class of Preemptive Issue
to be issued shall deliver written notice to the Company setting forth the
portion of each class of Preemptive Issue so offered to such Preemptive Holder
that such Preemptive Holder commits to purchase (which may be for all or any
portion of such class of Preemptive Issue so offered to such Preemptive Holder)
and the failure of any Preemptive Holder to respond within such 15 day period
shall be deemed a waiver of such Preemptive Holder’s Preemptive Rights under
this Article VII. Each Preemptive Holder so exercising its Preemptive Rights
under this Article VII shall be entitled and obligated to purchase that portion
of the Securities so offered to such Preemptive Holder specified in such
Preemptive Holder’s notice on the terms and conditions set forth in the
Preemptive Notice.

 

81



--------------------------------------------------------------------------------

(b) The closing of the sales to Preemptive Holders under this Article VII shall
be made at the offices of the Company on a mutually satisfactory Business Day
within 15 days after the expiration of the time period provided for in
Section 7.2(a); provided, however, if the Company and the Preemptive Holder
cannot agree on a mutually acceptable date, the closing of shall occur on said
15th day; provided further, that the foregoing references to “15th day” shall
mean such later day on which all necessary consents from applicable Governmental
Authorities to such sale have been received if any such required consents were
not received prior to such 15th day.

(c) Any Preemptive Issue proposed to be issued by the Company or any of its
Subsidiaries and not purchased by Preemptive Holders pursuant to this
Section 7.2 may be sold by the Company or its Subsidiaries, as applicable,
within 75 days to any Person at a price not lower and otherwise on terms, taken
as a whole, not less favorable to the Company or its Subsidiaries, as
applicable, than the proposed price and terms set forth in the Preemptive
Notice. If the such sale is not consummated within such 75 days, such Preemptive
Issue shall not be offered unless first reoffered to the Preemptive Holders.

(d) Each of the Shareholders and the Company shall use commercially reasonable
efforts to secure any necessary consent from applicable Governmental Authorities
and to comply with any applicable Law necessary in connection with the exercise
of a Preemptive Issue and Preemptive Right.

ARTICLE VIII

REGISTRATION RIGHTS

8.1. Demand Registration.

(a) Subject to Section 8.1(b), at any time and from time to time, the New
Acquirer or SHUSA (the “Requesting Demand Shareholder”) may, in a written notice
(a “Demand Notice”) to the Company, request that the Company file a registration
statement (a “Demand Registration Statement”) under the Securities Act covering
the registration of all or a portion of such Requesting Demand Shareholder’s
Registrable Securities, as specified in the Demand Notice. Upon the receipt of
such Demand Notice, the Company shall use reasonable efforts to file a Demand
Registration Statement providing for the registration under the Securities Act
of the Registrable Securities which the Company has been so requested to
register by such Requesting Demand Shareholders, to the extent necessary to
permit the disposition of such Registrable Securities in accordance with the
intended methods of distribution thereof specified in such request, and shall
use its reasonable efforts to have such Demand Registration Statement declared
effective by the Commission as soon as practicable thereafter and to keep such
Demand Registration Statement continuously effective for a period of time
necessary following the date on which such Demand Registration Statement is
declared effective for 60 days or such shorter period which will terminate when
all of the Registrable Securities covered by such Demand Registration Statement
have been sold pursuant thereto (including, if necessary, by filing with the
Commission a post-effective amendment or a supplement to the Demand Registration
Statement or the related prospectus or any document incorporated therein by
reference or by filing any other required document or otherwise supplementing or
amending the Demand

 

82



--------------------------------------------------------------------------------

Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Demand
Registration Statement or by the Securities Act, any state securities or “blue
sky” laws, or any other rules and regulations thereunder). Within five days
after receipt by the Company of a Demand Notice in accordance with this
Section 8.1(a), the Company shall give written notice of such Demand Notice to
all other holders of Registrable Securities.

(b) The Company will not be obligated to file any Demand Registration Statement
within 180 days after the consummation of an IPO, within 180 days of the
effective date of a previous Demand Registration Statement or, in the case of a
Demand Notice given by the New Acquirer prior to the consummation of an IPO,
prior to December 31, 2014. The maximum number of registrations that the Company
is required to effect in response to Demand Notices given by (i) SHUSA is one
and (ii) the New Acquirer is (x) before an IPO, one and (y) after an IPO,
(A) four, if the Company did not effect a registration in response to a Demand
Notice given by the New Acquirer before the consummation of an IPO or (B) three,
if the Company effected a registration in response to a Demand Notice given by
the New Acquirer before the consummation of an IPO (each, a “Demand Registration
Right”). A Demand Registration Statement shall be deemed not to have become
effective (and the related registration shall be deemed not to have been
effected) unless it has been declared effective by the Commission and remains
effective for the period required by Section 8.1(a); provided, however, that if,
after it has been declared effective, the offering of any Registrable Securities
pursuant to such Demand Registration Statement is interfered with by any stop
order, injunction or other order or requirement of the Commission or any other
Governmental Authority (other than any such stop order or injunction issued as a
result of the inclusion in such Demand Registration Statement of any information
supplied to the Company for inclusion therein by a Requesting Demand
Shareholder), such Demand Registration Statement will be deemed not to have
become effective.

(c) Notwithstanding anything in this Agreement to the contrary, with respect to
any Demand Registration, if (A) (i) the Company is planning to prepare and file
a registration statement for a primary offering by the Company of its
Securities, or (ii) there is any pending or contemplated material acquisition,
corporate reorganization or other material matter involving the Company or there
is any pending or contemplated financing by the Company (each, a “Material
Transaction”), and (B) the CEO or CFO of the Company notifies in writing each
Requesting Demand Shareholder that such officer has reasonably concluded that
under such circumstances it would be in the Company’s best interest to postpone
the filing of a Demand Registration Statement, then the Company may postpone for
up 60 days the filing or the effectiveness (but not the preparation) of a Demand
Registration Statement (a “Blackout Period”); provided, that the Company may not
on any of the foregoing grounds postpone the filing or effectiveness of Demand
Registration Statement more than once during any 12-month period (unless the
Requesting Demand Shareholders consent in writing to a longer postponement of
the filing or effectiveness of such registration statement). Upon notice by the
Company to the Requesting Demand Shareholder of any such determination, the
Requesting Demand Shareholder covenants that it shall keep the fact of any such
notice strictly confidential, and, in the case of a Blackout Period pursuant to
clause (i) above, promptly halt any offer, sale, trading or other Transfer by it
or any of its Affiliates of any Registrable Securities for the duration of the
Blackout Period set forth in such notice (or until such Blackout Period shall be
earlier terminated

 

83



--------------------------------------------------------------------------------

in writing by the Company) and promptly halt any use, publication, dissemination
or distribution of the Demand Registration Statement, each prospectus included
therein, and any amendment or supplement thereto by it and any of its Affiliates
for the duration of the Blackout Period set forth in such notice (or until such
Blackout Period shall be earlier terminated in writing by the Company) and, if
so directed by the Company, will deliver to the Company any copies then in the
Requesting Demand Shareholder’s possession of the prospectus covering such
Registrable Securities that was in effect at the time of receipt of such notice.
After the expiration of any Blackout Period and without further request from any
Requesting Demand Shareholder, the Company shall effect the filing of the Demand
Registration Statement and shall use its reasonable efforts to cause any such
Demand Registration Statement to be declared effective as promptly as
practicable unless the Requesting Demand Shareholder shall have, prior to the
effective date of such Demand Registration Statement, withdrawn in writing its
initial request, in which case such withdrawn request shall not constitute a
Demand Registration Right for purposes of determining the number of Demand
Registration Rights to which the New Acquirer or SHUSA is entitled under this
Agreement.

(d) If at any time or from time to time any Requesting Demand Shareholder
desires to sell Registrable Securities in an Underwritten Offering pursuant to a
Demand Registration Statement, the managing underwriter and all other
underwriters shall be selected by the Company. Notwithstanding the foregoing,
(i) if the New Acquirer exercises its Demand Registration Rights, the New
Acquirer shall have the right to select one of the joint lead managing
underwriters and one of the co-managers and (ii) if SHUSA exercises its Demand
Registration Rights, SHUSA, shall have the right to select one of the joint lead
managing underwriters and one of the co-managers.

8.2. Piggyback Registration.

(a) If at any time following the consummation of an IPO or in connection with an
IPO that involves, in whole or in part, a secondary offering of Shares, the
Company intends to file a registration statement under the Securities Act
covering a primary or secondary offering of any shares of Common Stock, whether
in response to a valid Demand Notice or otherwise (other than any registration
relating to any employee benefit or similar plan, any dividend reinvestment plan
or any acquisition by the Company or pursuant to a registration statement filed
in connection with an exchange offer), the Company shall give written notice to
the New Acquirer, SHUSA and Dundon Holdco at least 15 days prior to the initial
filing of a registration statement with the Commission pertaining thereto (an
“Incidental Registration Statement”) informing such Person of its intent to file
such Incidental Registration Statement and of such Person’s rights under this
Section 8.2 to request the registration of the Registrable Securities held by
such Person. Upon the written request of the New Acquirer, SHUSA or Dundon
Holdco (each, a “Selling Incidental Shareholder”), made within 10 days after any
such notice is given (which request shall specify the Registrable Securities
intended to be disposed of by such Selling Incidental Shareholder and the
intended method of distribution thereof), the Company shall use reasonable
efforts to effect the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by such Selling
Incidental Shareholders, to the extent required to permit the disposition of the
Registrable Securities so requested to be registered, including, if necessary,
by filing with the Commission a post-effective amendment or a supplement to the
Incidental Registration Statement or the related

 

84



--------------------------------------------------------------------------------

prospectus or any document incorporated therein by reference or by filing any
other required document or otherwise supplementing or amending the Incidental
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Incidental
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder. The Company may postpone or withdraw the filing or
effectiveness of an Incidental Registration Statement at any time in its sole
discretion.

8.3. Underwritten Offering; Priority.

If a registration pursuant to Section 8.1 or 8.2 involves an underwritten
offering of the securities being registered (an “Underwritten Offering”), which
securities are to be distributed on a firm commitment basis by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such transaction, and the underwriter or the managing underwriter, as the
case may be, of such Underwritten Offering shall inform the Company and the
Requesting Demand Shareholders or Selling Incidental Shareholders, as
applicable, that, in its opinion, the amount of securities requested to be
included in such registration exceeds the amount which can be sold in (or during
the time of) such offering within a proposed price range without adversely
affecting the distribution of the securities being offered, then the Company
will include in such registration only the amount of Registrable Securities and
other Securities that the Company is so advised can be sold in (or during the
time of) such offering within such price range; provided, however, that, in the
case of a Demand Registration Statement, the Company shall be required to
include in such registration: first, the amount of Registrable Securities
requested to be included in such registration that the Company is so advised can
be sold in (or during the time of) such offering, allocated pro rata among the
holders of Registrable Securities, on the basis of the number of Registrable
Securities requested to be included by all such holders, and second, the amount
of other Securities requested to be included in such registration that the
Company is so advised can be sold in (or during the time of) such offering,
allocated pro rata among the Company and the other Shareholders requesting such
registration, on the basis of the number of Securities requested to be included
by the Company and all such other Shareholders; provided further, however, that,
in the case of an Incidental Registration Statement, the Company shall be
required to include in such registration: first, all the Securities proposed to
be sold pursuant to such Incidental Registration Statement by the Company, and
second, the amount of Registrable Securities requested to be included in such
registration that the Company is so advised can be sold in (or during the time
of) such offering, allocated pro rata among the Selling Incidental Shareholders
requesting registration, on the basis of the number of Registrable Securities
requested to be included by all such Selling Incidental Shareholders.

8.4. Shelf Registration Statement.

No later than one year after the consummation of an IPO, the Company will
register all of the Registrable Securities held by the New Acquirer, SHUSA and
Dundon Holdco by filing with the Commission a Shelf Registration Statement
covering such Registrable Securities. The Company shall use its reasonable
efforts to have such Shelf Registration Statement declared effective by the
Commission as soon as practicable thereafter and to keep such Shelf Registration
Statement continuously effective during the period from the date such Shelf
Registration Statement is declared effective by the Commission until all
Registrable Securities of the New Acquirer, SHUSA and Dundon Holdco have been
sold, or can be sold

 

85



--------------------------------------------------------------------------------

without restriction, including volume and manner of sale restrictions, under the
Securities Act. If at any time or from time to time the New Acquirer, SHUSA or
Dundon Holdco desires to sell Registrable Securities in an Underwritten Offering
pursuant to the Shelf Registration Statement, the underwriters, including the
managing underwriter, shall be selected by the New Acquirer, SHUSA, or Dundon
Holdco, as applicable, in its sole discretion.

8.5. Suspension of Resales.

The Company shall be entitled to (a) cause any Registration Statement to be
withdrawn and its effectives terminated, (b) postpone amending or supplementing
such Registration Statement or (c) suspend the use of the prospectus forming the
part of any Registration Statement, including a Shelf Registration Statement,
which has theretofore become effective, for up to 60 days (a “Suspension
Period”), if, (A) a Material Transaction has occurred and (B) the CEO or CFO of
the Company notifies in writing the holders of the Registrable Securities
included in such registration statement and not previously sold thereunder that
such officer has reasonably concluded that under such circumstances it would be
in the Company’s best interest to suspend the use of such prospectus; provided,
however, that the Company may not exercise its rights under this Section 8.5
more than once in any 12-month period and the duration of such suspension shall
not exceed 60 days (unless the holders of a majority of the unsold Registrable
Securities included in such Registration Statement and not previously sold
thereunder consent in writing to a longer suspension). Upon notice by the
Company to each holder of Registrable Securities included in any such
Registration Statement and not previously sold thereunder of any such
determination, such holder of Registrable Securities covenants that it shall
keep the fact of any such notice strictly confidential, and, in the case of a
Suspension Period pursuant to clause (ii) above, promptly halt any offer, sale,
trading or other Transfer by it or any of its Affiliates of any Registrable
Securities for the duration of the Suspension Period set forth in such notice
(or until such Suspension Period shall be earlier terminated in writing by the
Company) and promptly halt any use, publication, dissemination or distribution
of such Registration Statement, each prospectus included therein, and any
amendment or supplement thereto by it and any of its Affiliates for the duration
of the Suspension Period set forth in such notice (or until such Suspension
Period shall be earlier terminated in writing by the Company) and, if so
directed by the Company, will deliver to the Company any copies then in such
holder’s possession of the prospectus covering such Registrable Securities that
was in effect at the time of receipt of such notice.

8.6. Registration Expenses.

The Company shall pay all Registration Expenses in connection with each
registration pursuant to Sections 8.1, 8.2 and 8.3. Each Seller shall pay all
discounts and commissions payable to underwriters, selling brokers, managers or
other similar Persons related to the sale or disposition of such Seller’s
Registrable Securities pursuant to any Registration Statement in proportion to
the respective value of such Seller’s Registrable Securities included in the
Registration Statement.

 

86



--------------------------------------------------------------------------------

8.7. Restrictions on Public Sale.

If requested by the Company, underwriter or managing underwriter in any
Underwritten Offering of the Company’s securities, including an IPO, each party
to this Agreement shall (i) agree not to, directly or indirectly, (A) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or lend or otherwise dispose of or Transfer any Shares or any
securities convertible into or exchangeable or exercisable for Shares, whether
then owned or thereafter acquired by such holder or with respect to which the
holder has or hereafter acquires the power of disposition (collectively, the
“Lock-Up Securities”), or exercise any right with respect to the registration of
any of the Lock-up Securities, or file or cause to be filed any registration
statement in connection therewith, under the Securities Act, or (B) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction described in clause
(A) or (B) above is to be settled by delivery of Shares or other securities, in
cash or otherwise (other than those securities included by such holder in the
offering in question, if any), without the prior written consent of the Company
or such underwriters, as the case may be, during customary periods before and
after the date of sale of securities in connection with such Underwritten
Offering and (ii) enter into and be bound by the same form of agreement for all
such holders with respect to the foregoing as the Company or such underwriter or
managing underwriter may reasonably request; provided, that any release of the
holders of Registrable Securities from a “lock-up” agreement shall be made pro
rata among all holders of Registrable Securities on the basis of the number of
Registrable Securities owned by each such holder.

8.8. Registration Procedures.

Subject to the provisions of Sections 8.1, 8.2 and 8.3, in connection with the
registration of the sale of Registrable Securities pursuant to this Article VIII
the Company shall:

(a) (i) prepare and file a Demand Registration Statement, Incidental
Registration Statement or any other registration statement needed in order to
permit the sale of Registrable Securities (a “Registration Statement”) with the
Commission (within the time period specified in Sections 8.1 or 8.3, as
applicable), which Registration Statement (x) shall be on a form selected by the
Company for which the Company qualifies, (y) shall be available for the sale or
exchange of the Registrable Securities in accordance with the intended method or
methods of distribution, in the case of a Demand Registration Statement or Shelf
Registration Statement, and (z) shall comply as to form in all material respects
with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith, (ii) use its
reasonable efforts to cause such Registration Statement to become effective and
remain effective in accordance with Sections 8.1 or 8.3, as applicable, in the
case of a Demand Registration Statement or Shelf Registration Statement,
(iii) use its reasonable efforts to prevent the happening of any event that
would cause a Registration Statement to contain a material misstatement or
omission or to be not effective and usable for resale of the Registrable
Securities registered pursuant thereto (during the period that such Registration
Statement is required to be effective and usable), and (iv) cause each
Registration Statement and the related prospectus and any amendment or
supplement thereto, as of the effective date of such

 

87



--------------------------------------------------------------------------------

Registration Statement, amendment or supplement (x) to comply in all material
respects with any requirements of the Securities Act and the rules and
regulations of the Commission and (y) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading;

(b) in the case of a Demand Registration Statement or a Shelf Registration
Statement, and subject to Section 8.8(j), prepare and file with the Commission
such amendments and post-effective amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the applicable period; cause each prospectus forming part of such Registration
Statement to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act; and
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by each such Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution by the applicable Sellers, as set forth in such Registration
Statement;

(c) furnish to each Seller holding Registrable Securities covered by a
Registration Statement and to each underwriter of an Underwritten Offering of
Registrable Securities covered by a Registration Statement, if any, without
charge, as many copies of each prospectus forming part of such Registration
Statement, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Seller or underwriter may
reasonably request in order to facilitate the public sale or other disposition
of such Registrable Securities; and the Company hereby consents to the use of
such prospectus, including each such preliminary prospectus, by each such holder
and underwriter, if any, in connection with the offering and sale of such
Registrable Securities;

(d) (i) use its reasonable efforts to register or qualify the Registrable
Securities covered by a Registration Statement, no later than the time such
Registration Statement is declared effective by the Commission, under all
applicable state securities or “blue sky” laws of such jurisdictions as each
underwriter, if any, or any Seller shall reasonably request; (ii) keep each such
registration or qualification effective during the period such Registration
Statement is required to be kept effective (in the case of a Demand Registration
Statement or a Shelf Registration Statement); and (iii) do any and all other
acts and things which may be reasonably necessary or advisable to enable each
such underwriter, if any, and Seller to consummate the disposition in each such
jurisdiction of the Registrable Securities covered by such Registration
Statement; provided, however, that the Company shall not be required to register
or qualify any Registrable Securities in any jurisdiction if registration or
qualification in such jurisdiction would subject the Company to unreasonable
burden or expense or, in the case of an Underwritten Offering, would
unreasonably delay the commencement of such Underwritten Offering; and provided
further, that the Company shall not be obligated to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject or to consent to be
subject to general service of process (other than service of process in
connection with such registration or qualification or any sale of Registrable
Securities in connection therewith) in any such jurisdiction;

 

88



--------------------------------------------------------------------------------

(e) notify each Seller promptly, and, if requested by such Seller, confirm such
advice in writing, (i) when a Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(ii) of the issuance by the Commission or any state securities authority of any
stop order, injunction or other order or requirement suspending the
effectiveness of a Registration Statement or the initiation of any proceeding
for that purpose, (iii) if, between the effective date of a Registration
Statement and the closing of any sale of Registrable Securities covered thereby
pursuant to any agreement to which the Company is a party, the representations
and warranties of the Company contained in such agreement cease to be true and
correct in all material respects or if the Company receives any notification
with respect to the suspension of the qualification of such Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, and (iv) of the happening of any event during the period a
Registration Statement is required to be effective as a result of which such
Registration Statement or the related prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;

(f) furnish counsel for each underwriter, if any, and for the Sellers copies of
(i) any request by the Commission or any state securities authority for
amendments or supplements to a Registration Statement and prospectus or for
additional information, and (ii) any comments from the Commission or any state
securities authority with respect to such Registration Statement or prospectus;

(g) use reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of a Registration Statement at the earliest possible time;

(h) upon request, furnish to the underwriter or managing underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, at
least one signed copy of each Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits; and furnish to each Seller,
without charge, at least one conformed copy of each Registration Statement and
any post-effective amendment thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);

(i) cooperate with each Seller and the underwriter or managing underwriter of an
Underwritten Offering of Registrable Securities, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the governing documents thereof) and registered in such names as
each Seller or the underwriter or managing underwriter of an Underwritten
Offering of Registrable Securities, if any, may reasonably request at least
three Business Days prior to any sale of Registrable Securities;

(j) upon the occurrence of any event contemplated by Section 8.8(e)(iv), during
the period in which a Registration Statement is required to be kept in effect,
use reasonable efforts to prepare a supplement or post-effective amendment to a
Registration Statement or the related prospectus, or any document incorporated
therein, as thereafter delivered to the purchasers of the Registrable Securities
covered by such Registration Statement, such that such prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

89



--------------------------------------------------------------------------------

(k) enter into customary agreements (including, in the case of an Underwritten
Offering, underwriting agreements in customary form) and, in the case of a
Registration Statement relating to a secondary offering filed at the request of
a Seller, take all other customary and appropriate actions in order to expedite
or facilitate the disposition of the Registrable Securities covered by a
Registration Statement as shall be requested by the Seller;

(l) use its commercially reasonable efforts to furnish to the underwriters
opinions of counsel to the Company and updates thereof, addressed to each of the
underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings;

(m) obtain a “comfort letter” or “comfort letters” and updates thereof from the
Company’s independent certified public accountants addressed to the
underwriters, if any, which letters shall be customary in form and shall cover
matters of the type customarily covered in “comfort letters” to underwriters in
connection with underwritten offerings;

(n) subject to confidentiality agreements in form and substance acceptable to
the Company, make available for inspection by representatives of the Sellers and
any underwriters participating in any disposition pursuant to a Registration
Statement and any counsel or accountant retained by such Sellers or underwriters
all relevant financial and other records, pertinent corporate documents and
properties of the Company and cause the respective officers, directors and
employees of the Company to supply all information reasonably requested by any
such representative, underwriter, counsel or accountant in connection with a
Registration Statement;

(o) use reasonable efforts to cause all Registrable Securities covered by a
Demand Registration Statement or Shelf Registration Statement to be listed on
any securities exchange on which the Shares are then listed if so requested by
any Seller;

(p) provide a CUSIP number for all Registrable Securities covered by a
Registration Statement, no later than the effective date of such Registration
Statement;

(q) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering at least 12
months which shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

(r) use its commercially reasonable efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at that time listed on such exchange, as the case may be, prior to the
effectiveness of such Registration Statement (or, if such Registration is an
IPO, use its reasonable best efforts to cause such Registrable Securities to be
so listed within ten Business Days following the effectiveness of such
Registration Statement);

 

90



--------------------------------------------------------------------------------

(s) with respect to Demand Registrations, make senior executives of the Company
reasonably available to assist the managing underwriter(s) with respect to, and
participate, in “road shows” in connection with the marketing efforts for the
distribution and sale of Registrable Securities pursuant to a registration
statement;

(t) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by any Registration Statement from and after a
date not later than the effective date of such Registration Statement; and

(u) cooperate and assist in any filing required to be made with FINRA and in the
performance of any due diligence investigation by any underwriter (including any
qualified independent underwriter that is required to be retained in accordance
with the rules and regulations of FINRA).

8.9. Obligations of Sellers.

(a) Each Seller shall furnish to the Company such information regarding such
Seller, the ownership of Registrable Securities by such Seller and the proposed
distribution by such Seller of such Registrable Securities as the Company may
from time to time reasonably request.

(b) Upon receipt of any notice of the Company of the happening of any event of
the kind described in Section 8.8(e)(iv), such Seller shall forthwith
discontinue disposition of Registrable Securities pursuant to the affected
Registration Statement until such Seller’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 8.8(j).

8.10. Free Writing Prospectuses.

No Shareholder shall use any “free writing prospectus” (as defined in Rule 405
under the Securities Act) in connection with the sale of Registrable Securities
without the prior written consent of the Company. Notwithstanding the foregoing,
the Shareholders may use any free writing prospectus prepared and distributed by
the Company.

 

  8.11. Indemnification and Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify, to the
extent permitted by law, each Seller and, as applicable, each of its trustees,
stockholders, members, directors, managers, partners, officers and employees,
and each Person who controls such holder, against all losses, claims, damages,
liabilities and expenses (including, but not limited to, reasonable attorneys’
fees and expenses) (collectively, “Losses”) caused by any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
prospectus or preliminary prospectus, or any amendment thereof or supplement
thereto (including, in each case, all documents incorporated therein by
reference), or any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such Seller expressly for use therein or
by such Seller’s failure to deliver a copy of the prospectus or preliminary
prospectus, or any amendments or supplements thereto after the Company has
furnished such Seller with a

 

91



--------------------------------------------------------------------------------

sufficient number of copies of the same. In connection with an Underwritten
Offering, the Company will indemnify such underwriters, their officers and
directors and each Person who controls such underwriters to the same extent as
provided above with respect to the indemnification of Sellers. The payments
required by this Section 8.11 will be made periodically during the course of the
investigation or defense, as and when bills are received or expenses incurred;
provided, however, that if a final and non-appealable judicial determination
shall be made that such Indemnified Party (as defined below) is not entitled to
indemnification for any such Losses, such Indemnified Party shall repay to the
Company the amount of such Losses for which the Company shall have paid or
reimbursed such Indemnified Party.

(b) Indemnification by the Sellers. In connection with any Registration
Statement in which a holder of Registrable Securities is participating, each
such holder will furnish to the Company in writing such information relating to
such holder as is reasonably necessary for use in connection with any such
registration statement or prospectus and, to the extent permitted by law, will
indemnify the Company and, as applicable, each of its directors, employees and
officers and each Person who controls the Company against any Losses resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto (including, in each case, all documents
incorporated therein by reference), or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in or omitted from any information furnished in writing by
such holder for the acknowledged purpose of inclusion in such registration
statement, prospectus or preliminary prospectus. In connection with any
Underwritten Offering in which a holder of Registrable Securities is
participating, such holder will indemnify such underwriters, their officers and
directors and each Person who controls such underwriters to the same extent as
provided above with respect to the indemnification of the Company; provided,
however, that any obligation to indemnify under this Section 8.11 will be
several, not joint and several, among such holders of Registrable Securities.

(c) Procedure. Each party entitled to indemnification under this Section 8.11
(the “Indemnified Party”) shall give written notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has received written notice of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, so long as the counsel for
the Indemnifying Party who is to conduct the defense of such claim or litigation
is reasonably satisfactory to the Indemnified Party (whose approval shall not be
unreasonably withheld or delayed). The Indemnified Party may participate in such
defense at such Indemnified Party’s expense; provided, however, that the
Indemnifying Party shall bear the expense of such participation if (i) the
Indemnifying Party has agreed in writing to pay such expenses, (ii) the
Indemnifying Party shall have failed to assume the defense of such claim or to
employ counsel reasonably satisfactory to the Indemnified Party or (iii) in the
reasonable judgment of the Indemnified Party, based upon the written advice of
such Indemnified Party’s counsel, representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interest;
provided, further, that in no event shall the Indemnifying Party be liable for
the fees and expenses of more than one counsel (excluding one local counsel per
jurisdiction as necessary) for all Indemnified Parties in connection with any
one action or

 

92



--------------------------------------------------------------------------------

separate but similar or related actions in the same jurisdiction arising out of
the same event, allegations or circumstances. The Indemnified Party shall not
enter into any settlement without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed. The failure
of any Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Section 8.11 only to the extent
that such failure to give notice shall materially prejudice the Indemnifying
Party in the defense of any such claim or any such litigation. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
prior written consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement (a) that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation in form and substance reasonably satisfactory to such Indemnified
Party or (b) that includes an admission of fault, culpability or a failure to
act, by or on behalf of any Indemnified Party.

(d) Contribution. If the indemnification provided for in this Section 8.11 from
the Indemnifying Party is unavailable to or unenforceable by the Indemnified
Party in respect of any Losses, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Parties in connection with the actions which resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such Indemnifying Party or Indemnified Parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of any
Losses shall be deemed to include, subject to the limitations set forth in this
Section 8.11, any legal or other fees or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The Company and the
holders of Registrable Securities agree that it would not be just and equitable
if contribution pursuant to this Section 8.11 were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in this Section 8.11. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(e) Survival. The indemnification and contribution provisions in this
Section 8.11 will remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Party or any officer,
director or controlling Person of such Indemnified Party and will survive the
transfer of securities.

8.12. Transfer of Registration Rights.

Each of the New Acquirer, SHUSA and Dundon Holdco shall have the right to
transfer, by written agreement, any or all of its rights and obligations granted
under this Article VIII to any direct or indirect Transferee of its Registrable
Securities so long as (a) (i) such Transferee is, at the time of such Transfer,
a Permitted Transferee or (ii) such Transferee

 

93



--------------------------------------------------------------------------------

obtained Registrable Securities pursuant to a Transfer permitted by, and made in
accordance with, this Agreement, (b) such Transferee agrees, in writing in form
and substance reasonably satisfactory to the Company, to be bound by the terms
and provisions of this Article VIII, which shall specify the rights under this
Article VIII being assigned to such Transferee (provided that no such assignment
shall expand the obligations of the Company under this Article VIII) and
(c) such Transfer of Registrable Securities shall be effected in compliance with
this Agreement. Following any transfer or assignment made pursuant to this
Section 8.12 in connection with the Transfer by the New Acquirer, SHUSA or
Dundon Holdco of a portion of its Registrable Securities, the New Acquirer,
SHUSA or Dundon Holdco, as applicable, shall retain all rights under this
Agreement with respect to the remaining portion of its Registrable Securities.

8.13. Rule 144.

After an IPO and for so long as the Company is subject to the requirements of
Section 13, 14 or 15(d) of the Securities Act, at the request of any holder of
Registrable Securities who proposes to sell securities in compliance with Rule
144, the Company will (a) furnish to such holder a written statement of
compliance with the filing requirements of the Commission as set forth in Rule
144, and (ii) make available to the public and such holders such information,
and take such action as is reasonably necessary, to enable the holders of
Registrable Securities to make sales pursuant to Rule 144.

8.14. Termination of Registration Rights.

This Article VIII (other than Sections 8.6, 8.7 and 8.11) will terminate on the
date on which all Securities subject to this Agreement cease to be Registrable
Securities.

ARTICLE IX

SECURITIES LAW COMPLIANCE; LEGENDS

9.1. Restrictive Legends.

Each certificate representing the Shares subject to this Agreement shall be
stamped or otherwise imprinted with a legend in substantially the following
terms:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS.”

9.2. Removal of Legends, Etc.

Notwithstanding the foregoing provisions of this Article IX, the restrictions
imposed by Section 9.1 upon the transferability of the Shares shall cease and
terminate when (i) such Shares are sold or otherwise disposed of in accordance
with the intended method of

 

94



--------------------------------------------------------------------------------

disposition by the seller or sellers thereof set forth in a registration
statement under the Securities Act or (ii) the holder of such Shares has met the
requirement of Transfer of such Shares pursuant to subparagraph (b)(1) of Rule
144. Whenever the restrictions imposed by the legend set forth in Section 9.1
shall terminate as to any Shares, as herein provided, the holder of such Shares
shall, upon furnishing the Company with an opinion of counsel, which opinion and
counsel shall be reasonably satisfactory to the Company, to the effect that the
restrictions imposed by the legend set forth in Section 9.1 have terminated as
to such Shares, be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in Section 9.1 and not
containing any other reference to the restrictions imposed by the legend set
forth in Section 9.1.

9.3. Additional Legend.

(a) Each certificate evidencing Shares and each certificate issued in exchange
for or upon the Transfer of any Shares (if such shares remain Shares as defined
herein after such Transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS
AGREEMENT. THE TERMS OF SUCH SHAREHOLDERS AGREEMENT INCLUDES, AMONG OTHER
THINGS, RESTRICTIONS ON TRANSFERS.”

(b) The Company shall imprint such legends on certificates evidencing shares
outstanding prior to the date hereof. The legend set forth above shall be
removed from the certificates evidencing any Shares of any Shareholder when
Transfers of Shares by such Shareholder are no longer subject to any
restrictions under this Agreement.

ARTICLE X

AMENDMENT AND WAIVERS

10.1. Amendment.

Except as expressly set forth herein, the provisions of this Agreement may only
be amended or waived with the prior written consent of (a) the Company,
(b) Banco Santander and (c) each of SHUSA, Dundon Holdco and the New Acquirer,
if in the case of this clause (c) such Person is still a Shareholder.

10.2. Waivers; Extensions.

No course of dealing between the Company, Banco Santander, Executive and the
Shareholders (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

 

95



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION

11.1. Termination of Existing Shareholders Agreement.

The Company, Banco Santander, SHUSA, Dundon Holdco and Executive agree that the
Existing Shareholders Agreement is hereby terminated and of no further force and
effect.

11.2. Termination of this Agreement.

The provisions of this Agreement, except as otherwise expressly provided herein,
shall terminate upon the first to occur of (a) the dissolution, liquidation or
winding-up of the Company that has been approved, if required, pursuant to
Section 6.2, (b) the written approval of such termination by (i) the Company and
(ii) each of SHUSA, Dundon Holdco and the New Acquirer, if in the case of this
clause (ii) such Person is still a Shareholder and (c) the date on which none of
SHUSA, Dundon Holdco and the New Acquirer are shareholders in the Company;
provided, however, that Sections 6.12 and 6.24 shall remain in full force and
effect following the termination of this Agreement pursuant to this
Section 11.2.

ARTICLE XII

MISCELLANEOUS

12.1. Severability.

It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

12.2. Entire Agreement.

This Agreement and the other agreements referred to herein and to be executed
and delivered in connection herewith embody the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede and preempt any and all prior and contemporaneous
understandings, agreements, arrangements or representations by or among the
parties, whether written or oral, which may relate to the subject matter hereof
or thereof in any way. Other than this Agreement, and the other agreements
referred to herein and to be executed and delivered in connection herewith,
there are no other agreements continuing in effect relating to the subject
matter hereof.

 

96



--------------------------------------------------------------------------------

12.3. Successors and Assigns.

Except as expressly permitted herein, no party to this Agreement may assign any
of its rights or obligations under this Agreement without the prior written
consent of the other parties. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Shareholders and their Permitted
Transferees.

12.4. Counterparts; Facsimile Signatures.

This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. Facsimile or other
electronic counterpart signatures to this Agreement shall be acceptable and
binding.

12.5. Remedies.

(a) Each party to hereto shall have all rights and remedies reserved for such
party pursuant to this Agreement and all rights and remedies which such party
has been granted at any time under any other agreement or contract and all of
the rights which such holder has under any law or equity. Any Person having any
rights under any provision of this Agreement will be entitled to enforce such
rights specifically, to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law or equity.

(b) The parties hereto agree that if any parties seek to resolve any dispute
arising under this Agreement pursuant to a legal proceeding, the prevailing
parties to such proceeding shall be entitled to receive reasonable fees and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with such proceedings.

(c) Each party hereto acknowledges that the other parties would be irreparably
damaged in the event of a breach or a threatened breach by such party of any of
its obligations under this Agreement. As a consequence, each party hereto agrees
that, in the event of a breach or a threatened breach by any party of any
obligation hereunder, any other party shall, in addition to any other rights and
remedies available to it in respect of such breach, be entitled to an injunction
from a court of competent jurisdiction (without any requirement to post bond)
granting it specific performance by such Shareholder of its obligations under
this Agreement.

12.6. Notices.

(a) All notices or other communications which are required or otherwise
delivered hereunder shall be deemed to be sufficient and duly given if contained
in a written instrument (a) personally delivered or sent by telecopier or other
electronic delivery, (b) sent by nationally-recognized overnight courier
guaranteeing next Business Day delivery or (c) sent by first class registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:

 

97



--------------------------------------------------------------------------------

  (i) if to the Company, to:

 

       Santander Consumer USA Inc.

       8585 N. Stemmons Frwy.

       Suite 1100-North

       Dallas, TX 75247

 

       With a copy to Banco Santander and its counsel as set forth below.

 

  (ii) if to SHUSA or Banco Santander, to:

 

       Santander Holdings USA, Inc.

       75 State Street

       Boston, MA 02109

       Attention: Christopher Pfirrman, Esq.

       Facsimile: (617) 757-5657

 

       and

 

       Banco Santander, S.A.

       Ciudad Grupo Santander

       Arrecife, 1 Planta

       Boadilla del Norte s/n – 28660

       Madrid, Spain

       Attention: Pablo Castilla Reparaz, Corporate Legal Counsel

       Telephone: +34 91 257 01 15

 

       With a copy (which copy shall not constitute notice) to each of:

 

       Pablo Castilla Reparaz

       Ciudad Grupo Santander

       Edificio Pereda Planta 0

       Avenida Cantabria

       Boadilla del Monte s/n – 28660

       Madrid, Spain

 

       and

 

       Cravath, Swaine & Moore LLP

       Worldwide Plaza

       825 Eighth Avenue

       New York, NY 10019

       Attention: Joel F. Herold, Esq.

       Facsimile: (212) 474-3700

 

98



--------------------------------------------------------------------------------

  (iii) if to Executive or Dundon Holdco, to:

 

       DDFS LLC

       5103 Southbrook Drive

       Dallas, Texas 75209

       Attention: Thomas G. Dundon

       Facsimile: (214) 237-3787

 

       With a copy (which copy shall not constitute notice) to:

 

       Bell Nunnally & Martin LLP

       3232 McKinney Avenue, Suite 1400

       Dallas, Texas 75204

       Attention: James A. Skochdopole

       Facsimile: (214) 740-1499

 

  (iv) if to the New Acquirer, to:

 

       Sponsor Auto Finance Holdings Series LP

 

       c/o Warburg Pincus LLC

       450 Lexington Ave

       New York, NY 10017

       Attention: Daniel Zilberman

       Facsimile: (212) 716-8626

 

       c/o Kohlberg Kravis Roberts & Co. L.P.

       9 West 57th St., Suite 4200

       New York, New York 10019

       Attention: Tagar Olson

       Facsimile: (212) 750-0003

 

       c/o Centerbridge Partners L.P.

       375 Park Avenue, 12th Floor

       New York, NY 10152-0002

       Attention: Matthew Kabaker

       Facsimile: (212) 672-6471

 

  With a copy (which copy shall not constitute notice) to:

 

       Simpson Thacher & Bartlett LLP

       425 Lexington Avenue

       New York, NY 10017

       Attention: Lee Meyerson, Esq.

                         Elizabeth Cooper, Esq.

       Facsimile: (212) 455-2502

(v) if to any other Shareholder, to him, her or it at his, her or its address
set forth on the stock transfer books of the Company, or to such other address
as the party to whom notice is to be given may have furnished to each other
party in writing in accordance herewith.

 

99



--------------------------------------------------------------------------------

(b) Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally delivered or sent by telecopier or other
electronic delivery, (ii) on the first Business Day after dispatch, if sent by
nationally recognized, overnight courier guaranteeing next Business Day delivery
and (iii) on the fifth Business Day following the date on which the piece of
mail containing such communication is posted, if sent by mail.

12.7. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE.

(b) EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF (A) THE SUPREME COURT
OF THE STATE OF NEW YORK, NEW YORK COUNTY, AND (B) THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY. EACH PARTY FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING IN NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT HAS
SUBMITTED TO JURISDICTION IN THIS SECTION 12.7. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN (I) THE SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY, OR
(II) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.7.

 

100



--------------------------------------------------------------------------------

12.8. Further Assurances.

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and documents, not inconsistent herewith,
as any other party hereto reasonably may request in order to carry out the
provisions of this Agreement and the consummation of the transactions
contemplated hereby.

12.9. Representations and Warranties of the Shareholders.

Each Shareholder (as to himself or itself only) represents and warrants to the
Company and the other Shareholders that, as of the time such Shareholder becomes
a party to this Agreement:

(a) this Agreement (or the separate Joinder Agreement executed by such
Shareholder) has been duly and validly executed and delivered by such
Shareholder and this Agreement constitutes a legal and binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms; and

(b) the execution, delivery and performance by such Shareholder of this
Agreement and the consummation by such Shareholder of the transactions
contemplated hereby will not, with or without the giving of notice or lapse of
time, or both (i) violate any Law applicable to it, or (ii) conflict with, or
result in a breach or default under, any term or condition of any agreement or
other instrument to which such Shareholder is a party or by which such
Shareholder is bound, except for such violations, conflicts, breaches or
defaults that would not, in the aggregate, materially affect the Shareholder’s
ability to perform its obligations hereunder.

12.10. Brokers.

Each Shareholder (as to himself or itself only) represents and warrants to the
Company and the other Shareholders that, as of the time such Shareholder becomes
a party to this Agreement, there is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of such Shareholder or its Affiliates that is entitled to any fee or commission
from the Company or any Subsidiary of the Company.

12.11. No Third Party Reliance.

Anything contained herein to the contrary notwithstanding, the covenants of the
Company contained in this Agreement (a) are being given by the Company as an
inducement to the Shareholders to enter into this Agreement (and the Company
acknowledges that the Shareholders have expressly relied thereon) and (b) are
solely for the benefit of the Shareholders. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder, except that (i) the provisions of Article VIII shall inure to the
benefit of the persons referred to in that Article and (ii) the penultimate
sentence of Section 6.12(e) shall inure to the benefit of the Lender.

 

101



--------------------------------------------------------------------------------

12.12. Certain Waivers.

Each Shareholder agrees that it shall not, and shall cause each of its
Affiliates not to, and hereby waivers any right to, bring or participate in
(either as claimant or counterclaimant) any claim, suit, action, arbitration,
complaint, charge, investigation or proceeding (each an “Action”) either on its
own behalf or by or in the right of the Company, against any person who is or
was serving as a director of the Company or a Subsidiary of the Company, for
actions taken or omitted to be taken by such director in connection with (a) any
Board Reserved Matters or Shareholder Reserved Matters and (b) any Outside
Activities (including the income or profits derived from any Outside
Activities), including without limitation in each clause (a) and (b) any claims
based upon breaches or alleged breaches of fiduciary duties under the Illinois
Business Corporation Act of 1983, as amended. The foregoing shall not limit the
ability of any Shareholder to bring an Action to enforce its express rights
under this Agreement.

[Signature Page Follows]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Shareholders Agreement
to be executed in counterparts as of the day and year first above written.

    SANTANDER HOLDINGS USA, INC.     By:   /s/ Juan Carles Alvarez       Name:
Juan Carles Alvarez       Title: Treasurer and Executive Vice President        
  SANTANDER CONSUMER USA INC.     By:   /s/ Eldridge A. Burns, Jr.       Name:
Eldridge A. Burns, Jr.       Title: Chief Legal Officer / Secretary         DDFS
LLC     By:   /s/ Thomas G. Dundon       Name: THOMAS G. DUNDON       Title: CEO
        THOMAS G. DUNDON       /s/ Thomas G. Dundon

[Signature Page to Shareholders Agreement]

 



--------------------------------------------------------------------------------

    SPONSOR AUTO FINANCE HOLDINGS SERIES LP     By: Sponsor Auto Finance GP LLC,
its general partner     By:  

/s/ Tagar Olson

      Name: Tagar Olson       Title:

SOLELY FOR PURPOSES OF SECTIONS 2.4, 3.2, 3.4, 3.5, 4.2, 5.1, 6.10, 6.12, 6.13,
6.14, 6.22, 6.25, 10.1, 10.2, 11.1, and 11.2 and Article XII:

 

    BANCO SANTANDER, S.A.     By:   /s/ Juan Carlos Alvarez       Name:      
Title:

[Signature Page to Shareholders Agreement]

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder Agreement

The undersigned is executing and delivering this Joinder Agreement dated as of
[    ], (this “Agreement”), pursuant to the Shareholders Agreement dated as of
December 31, 2011 (as amended or otherwise modified from time to time, the
“Shareholders Agreement”), among Santander Consumer USA Inc., an Illinois
corporation (the “Company”), Santander Holdings USA, Inc., a Virginia
corporation, DDFS LLC, a Delaware limited liability company, Thomas G. Dundon,
an individual, Sponsor Auto Finance Holdings Series LP, a Delaware limited
partnership, and, solely for purposes of Sections 2.4, 3.2, 3.4, 3.5, 4.2, 6.10,
6.12, 6.13, 6.14, 6.22, 10.1, 10.2, 11.1 and Article XII of the Shareholders
Agreement, Banco Santander, S.A., a Spanish sociedad anonima. Capitalized terms
used but not defined in this Agreement have the meanings assigned to such terms
in the Shareholders Agreement

By executing and delivering this Agreement to the Company, the undersigned
hereby agrees as follows:

1. The undersigned (the “New Shareholder”), is hereby made a party to the
Shareholders Agreement, and the New Shareholder hereby agrees to be bound by and
obligated to comply with all the terms and provisions of the Shareholders
Agreement, as a Shareholder thereunder.

2. The New Shareholder represents and warrants to the Company and the other
Shareholders that:

 

  a. this Agreement has been duly and validly executed and delivered by such New
Shareholder and this Agreement and the Shareholders Agreement constitute legal
and binding obligations of such New Shareholder, enforceable against such New
Shareholder in accordance with its terms;

 

  b. the execution delivery by such New Shareholder of this Agreement and
performance by such New Shareholder of this Agreement and the Shareholders
Agreement and the consummation by such New Shareholder of the transactions
contemplated hereby and thereby will not, with or without the giving of notice
or lapse of time, or both (A) violate any Law applicable to it, or (B) conflict
with, or result in a breach or default under, any term or condition of any
agreement or other instrument to which the New Shareholder is a party or by
which the New Shareholder is bound, except for such violations, conflicts,
breaches or defaults that would not, in the aggregate, materially affect the New
Shareholder’s ability to perform its obligations hereunder and thereunder; and

 

  c. there is no investment banker, broker, finder or other intermediary that
has been retained by or is authorized to act on behalf of such New Shareholder
or its Affiliates that is entitled to any fee or commission from the Company or
any Subsidiary of the Company

3. All references in the Shareholders Agreement to “Shareholder” shall be deemed
to include the New Shareholder.

 



--------------------------------------------------------------------------------

4. The New Shareholder acknowledges and agrees that, in the event that it
acquired its Shares from an existing Shareholder, unless it is a Permitted
Transferee, except as expressly set forth in the Shareholders Agreement, it
shall not have any of the rights or privileges of the applicable Transferor
under this Agreement but will be bound by and obligated to comply with the terms
and provisions of this Agreement as if were the Transferor.

5. All of the terms and conditions of the Shareholders Agreement are unmodified
and shall continue in full force and effect and shall be binding upon the New
Shareholder and its assigns in accordance with the terms thereof.

IN WITNESS WHEREOF, the New Shareholder has executed this Agreement as of the
date first above written.

 

    [NEW SHAREHOLDER]     By:          

 



--------------------------------------------------------------------------------

EXHIBIT B

Comparable Facility

 



--------------------------------------------------------------------------------

EXHIBIT C

 

September 30,

Exhibit C – Credit Loss Allowance

      

Organic Pool Allowance (“Allowance”)

     a

Loss Coverage (number of months) under Stress Case

          b      a + b

 



--------------------------------------------------------------------------------

APPENDIX A

SECTION 4.01. General. The officers of the corporation shall be elected by the
board of directors and shall include a chairman of the board (who must be a
director), a chief executive officer, a chief financial officer, a secretary and
or other officers as may be from time to time required by the IBCA. The board of
directors, in its discretion, may also elect or appoint a president, a
treasurer, and one or more vice-presidents, assistant secretaries, assistant
treasurers and other offices. Any number of offices may be held by the same
person (except the offices of president and secretary), unless otherwise
prohibited by law or by the certificate of incorporation. Vice-presidents may be
given distinctive designations such as executive vice-president or senior vice
president. The officers of the corporation need not be shareholders of the
corporation nor, except in the case of the chairman of the board, need such
officers be directors of the corporation. No officer of the corporation is
permitted to approve any Board Reserved Matter.

SECTION 4.02. Other Officers and Agents. The board of directors may also elect
and appoint such other officers and agents as it shall deem necessary, who shall
be elected and appointed for such terms and shall exercise such powers and
perform such duties as may be determined from time to time by the board of
directors.

SECTION 4.03. Resignation/Removal. Any officer may resign at any time by giving
written notice of such resignation to the corporation. Unless otherwise
specified in such written notice, such resignation shall take effect when the
notice is delivered unless the notice specifies a later effective date, and the
acceptance of such resignation shall not be necessary to make it effective.
Subject to Section 3.11(b)(xii) herein, any officer elected by the board of
directors may be removed at any time by the affirmative vote of the whole board
of directors. Subject to Section 3.11(b)(xii) herein, any vacancy occurring in
any office of the corporation may be filled by the term board of directors.

SECTION 4.04. Securities Owned by the Corporation. Powers of attorney, proxies,
consents and other instruments relating to securities owned by the corporation
may be executed in the name of and on behalf of the corporation by the chief
executive officer, if any, the president, if any, any vice-presidents, the
secretary, or any other officer authorized to do so by the board of directors
and any such officer may, in the name of and on behalf of the corporation, take
all such action as any such officer may deem advisable to vote in person or by
proxy at any meeting of security holders of any corporation in which the
corporation may own securities and at any such meeting shall possess and may
exercise any and all rights and power incident to the ownership of such
securities and which, as the owner thereof, the corporation might have exercised
and possessed if present.

SECTION 4.05. The Chairman of the Board. The chairman of the board shall, if
present, preside at all meetings of the shareholders and of the board of
directors and shall have such other powers and perform such other duties as may
from time to time be assigned to the chairman by the board of directors. Except
where by the law the signature of the chief executive officer or president is
required, the chairman shall possess the same power as the chief executive
officer and the president to sign all contracts, certificates and other
instruments of the corporation that may be authorized by the board of directors.

 



--------------------------------------------------------------------------------

SECTION 4.06. The Chief Executive Officer. The chief executive officer shall
have, subject to the board of directors, general and active management of the
business of the corporation and shall see that all orders and resolutions of the
board of directors are carried into effect, and shall perform such duties as are
conferred upon the chief executive officer by these bylaws or as may from time
to time be assigned to the chief executive officer by the chairman of the board
or the board of directors. The chief executive officer may sign, execute and
deliver in the name of the corporation all deeds, mortgages, bonds, leases,
contracts or other instruments either when specially authorized by the board of
directors or when required or deemed necessary or advisable by the chief
executive officer in the ordinary conduct of the corporation’s normal business,
except in cases where the signing and execution thereof is expressly delegated
by these bylaws solely to some other officer(s) or agent(s) of the corporation
or is required by law or otherwise to be signed or executed by some other
officer or agent. The chief executive officer may cause the seal of the
corporation, if any, to be affixed to any instrument requiring the same. In the
absence or disability of the chairman of the board, the chief executive officer
shall preside at all meetings of the shareholders and the board of directors.
The chief executive officer shall also perform such other duties and may
exercise such other powers as may from time to time be assigned by the IBCA or
the board of directors.

SECTION 4.07. The Chief Financial Officer. The chief financial officer shall
have such duties as are customarily associated with such office.

SECTION 4.08 The President. The president, if any, shall perform such other
duties as are conferred upon the president by these bylaws or as may from time
to time be assigned to the president by the chairman of the board, if any, the
chief executive officer, if any, or the board of directors. The president may
sign, execute and deliver in the name of the corporation all deeds, mortgages,
bonds, leases, contracts or other instruments either when specially authorized
by the board of directors or when required or deemed necessary or advisable by
the president in the ordinary conduct of the corporation’s normal business,
except in cases where the signing and execution thereof shall be expressly
delegated by these bylaws to some other officer or agent of the corporation or
shall be required by law or otherwise to be signed or executed by some other
officer or agent. In the absence or disability of the chairman of the board and
the chief executive officer, the president shall preside at all meetings of the
shareholders and the board of directors.

SECTION 4.09. Vice-Presidents. The vice-presidents, if any, shall perform such
duties as are conferred upon them by these bylaws or as may from time to time be
assigned to them by the board of directors, the chairman of the board, the chief
executive officer or the president, if any.

SECTION 4.10. The Secretary. The secretary shall attend all meetings of the
board of directors and shareholders and shall record and keep the minutes of all
such meetings. The secretary shall be the custodian of, and shall make or cause
to be made the proper entries in, the minutes of the corporation and such other
books and records as the board of directors may direct. The secretary shall be
the custodian of the seal of the corporation, if any, and shall have authority
to affix the same to any instrument requiring it and shall affix such seal to
such contracts, instruments and other documents as the board of directors or any
committee thereof may direct. The secretary shall have such other powers and
shall perform such other duties as may from time to time be assigned to the
secretary by the board of directors or the chairman of the board.

 



--------------------------------------------------------------------------------

SECTION 4.11. The Treasurer. The treasurer, if any, shall be the custodian of
all funds and securities of the corporation. Whenever so directed by the board
of directors, the treasurer shall render a statement of the cash and other
accounts of the corporation, and the treasurer shall cause to be entered
regularly in the books and records of the corporation, and to be kept for such
purpose, full and accurate accounts of the corporation’s receipts and
disbursements. The treasurer shall have such other powers and shall perform such
other duties as may from time to time be assigned to the treasurer by the board
of directors or the chairman of the board.

SECTION 4.12. Assistant Secretaries. Assistant secretaries, if any, shall
perform such duties and have such powers as from time to time may be assigned to
them by the board of directors, the chairman of the board, the chief executive
officer, if any, the president, if any, any vice-president, if any, or the
secretary, and in the absence of the secretary or in the event of the
secretary’s disability or refusal to act, shall perform the duties of the
secretary, and when so acting, shall have all the powers of and be subject to
all the restrictions upon the secretary.

SECTION 4.13. Assistant Treasurers. Assistant treasurers, if any, shall perform
such duties and have such powers as from time to time may be assigned to them by
the board of directors, the chairman of the board, the chief executive officer,
if any, the president, if any, any vice-president, if any, or the treasurer, if
any, and in the absence of the treasurer or in the event of the treasurer’s
disability or refusal to act, shall perform the duties of the treasurer, and
when so acting, shall have all the powers of and be subject to all the
restrictions upon the treasurer.

SECTION 4.14. Other Officers. Such other officers as the board of directors may
choose, if any, shall perform such duties and have such powers as from time to
time may be assigned to them by the board of directors. The board of directors
may delegate to any officer of the corporation the power to choose such other
officers and to prescribe their respective duties and powers.

SECTION 4.15. Power to Delegate. Unless otherwise restricted by the board of
directors, the chairman of the board or the chief executive officer shall have
the authority to implement such policies as he or she deems advisable with
respect to the delegation of his or her respective signature or voting
authority, and is authorized to delegate such authority under policies or other
writing; however, none of the authority granted in this sentence will constitute
a delegation of, or change in, the limits of authority otherwise imposed on the
specified officers or delegates or in any manner be permitted to operate in
derogation of such limits of authority.

 